

Execution Version
Conformed through the First Amendment dated as of November 26, 2019
and the Second Amendment dated as of June 29, 2020


























FOURTH AMENDED AND RESTATED
BUSINESS LOAN AND SECURITY AGREEMENT


dated as of January 5, 2018


by and among


VSE CORPORATION and other
“Borrower” parties hereto from time to time, collectively as Borrowers,


CITIZENS BANK, NATIONAL ASSOCIATION,
and certain other “Lender” parties hereto from time to time, collectively as
Lenders,


CITIZENS BANK, NATIONAL ASSOCIATION,
as Administrative Agent


MANUFACTURERS AND TRADERS TRUST COMPANY, PNC BANK, NATIONAL ASSOCIATION and
SUNTRUST BANK,
as Co-Syndication Agents


CAPITAL ONE, NATIONAL ASSOCIATION,
as Documentation Agent


and


CITIZENS BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Book Running Manager













TABLE OF CONTENTS




CERTAIN DEFINITIONS    1
INTERPRETIVE PROVISIONS22
ARTICLE 1COMMITMENT    24
Section 1.1    Maximum Loan Amount    24
Section 1.2Use of Proceeds    25
Section 1.3Alternative Currency Loans; Loans to Foreign Borrowers    25
Section 1.4Advances; Payments    26
Section 1.5Additional Mandatory Payments; Reduction of Commitment    30
Section 1.6Field Audits    30
Section 1.7Certain Fees    30
Section 1.8Increases to the Revolving Facility Commitment Amount    31
Section 1.9Increases to the Term Facility Commitment Amount    32
Section 1.10Appointment of the Primary Operating Company    34
Section 1.11Joinder of New Subsidiaries and Affiliates    34
ARTICLE 2LETTERS OF CREDIT    35
Section 2.1Issuance    35
Section 2.2Amounts Advanced Pursuant to Letters of Credit    35
Section 2.3Letter of Credit Fees    36
Section 2.4Documentation    36
Section 2.5Liability for Acts and Omissions    36
ARTICLE 3SECURITY    37
Section 3.1Security Generally    37
Section 3.2    No Preference or Priority    39
ARTICLE 4CONDITIONS TO THE LENDERS’ OBLIGATIONS    39
Section 4.1Compliance with Law and Agreements; Third Party Consents    39
Section 4.2Financial Condition    39
Section 4.3Litigation/Bankruptcy    39
Section 4.4Opinion of Counsel    39
Section 4.5No Default    39
Section 4.6Documentation    39
Section 4.7Restatement Costs and Expenses    39
Section 4.8Restatement Matters    40
Section 4.9Security Interests    40
Section 4.10Insurance    40
Section 4.11Other Deliveries    40
Section 4.12Government Contracts    41
ARTICLE 5REPRESENTATIONS AND WARRANTIES    41
Section 5.1Existence and Qualification    41
Section 5.2Authority; Noncontravention    41
Section 5.3Financial Position    41
Section 5.4Payment of Taxes    42
Section 5.5Accuracy of Submitted Information; Omissions    42
Section 5.6Government Contracts/Government Subcontracts    42
Section 5.7No Defaults or Liabilities    42
Section 5.8    No Violations of Law    42
Section 5.9Litigation and Proceedings    43
Section 5.10Security Interest in the Collateral    43
Section 5.11Principal Place of Business; Location of Books and Records    43
Section 5.12Fiscal Year    43
Section 5.13Pension Plans    43
Section 5.14O.S.H.A., ADA and Environmental Compliance    44
Section 5.15    Intellectual Property    44
Section 5.16Existing or Pending Defaults; Material Contracts    45
Section 5.17Leases and Real Property    45
Section 5.18Labor Relations    45
Section 5.19Assignment of Contracts    45
Section 5.20Contribution Agreement    45
Section 5.21Registered Names    45
Section 5.22Ownership of the VSE Entities    45
Section 5.23Solvency    45
Section 5.24Foreign Assets Control Regulations, Etc.    46
Section 5.25Federal Reserve Regulations    46
Section 5.26Commercial Tort Claims    46
Section 5.27Letter of Credit Rights    46
Section 5.28Investment Company Act    46
Section 5.29[Reserved]    46
Section 5.30EEA Financial Institution.    46
Section 5.31Margin Stocks.    46
Section 5.32Survival of Representations and Warranties    46
ARTICLE 6AFFIRMATIVE COVENANTS OF THE BORROWERS    46
Section 6.1Payment of Loan Obligations    47
Section 6.2Payment of Taxes    47
Section 6.3Delivery of Financial and Other Statements    47
Section 6.4Maintenance of Records; Review by the Administrative Agent    48
Section 6.5Maintenance of Insurance Coverage    48
Section 6.6Maintenance of Property/Collateral; Performance of Contracts    49
Section 6.7Maintenance of Existence    49
Section 6.8Maintenance of Certain Deposit Accounts with the Administrative
Agent    49
Section 6.10Disclosure of Defaults, Etc.    49
Section 6.11Security Perfection; Assignment of Claims Act; Payment of
Costs    50
Section 6.12Defense of Title to Collateral    51
Section 6.13Compliance with Law    51
Section 6.14Other Collateral Covenants    51
Section 6.15Financial Covenants of the Borrowers    53
Section 6.16Interest Rate Contracts    53
Section 6.17Landlord Waivers; Subordination    54
Section 6.18Substitute Notes    54
Section 6.19Inventory    54
Section 6.20Insurance With Respect to Equipment and Inventory    54
Section 6.21Hazardous Substance; Hazardous Waste    55
Section 6.22Disaster Recovery and Contingency Program    55
Section 6.23Data Security    55
Section 6.24Further Assurances; Additional Requested Information    55
ARTICLE 7NEGATIVE COVENANTS OF THE BORROWERS    56
Section 7.1Change of Control; Disposition of Assets; Merger    56
Section 7.2Margin Stocks    58
Section 7.3Change of Operations    58
Section 7.4Judgments; Attachments    58
Section 7.5Further Assignments; Performance and Modification of Contracts;
etc.    58
Section 7.6Affect Rights of the Administrative Agent or Lenders    58
Section 7.7Indebtedness; Granting of Security Interests    58
Section 7.8Dividends; Loans; Advances; Investments and Similar Events    60
Section 7.9Lease Obligations    61
7.10 Certain Agreements; Etc.61
Section 7.11Lockbox Deposits    62
Section 7.12Sale and Leaseback Transactions; Other Agreements    62
Section 7.13Restricted Non-Borrower Affiliates    62
Section 7.14Anti-Terrorism Laws    62
ARTICLE 8COLLATERAL AND OTHER DEPOSIT ACCOUNTS    62
ARTICLE 9DEFAULT AND REMEDIES    63
Section 9.1Events of Default    63
Section 9.2Remedies    65
ARTICLE 10THE ADMINISTRATIVE AGENT; AGENCY    67
Section 10.1Appointment    67
Section 10.2General Nature of Administrative Agent’s Duties    67
Section 10.3Exercise of Powers    67
Section 10.4General Exculpatory Provisions    68
Section 10.5Administration by the Administrative Agent    69
Section 10.6Lenders Not Relying on the Administrative Agent or Other
Lenders    70
Section 10.7Indemnification    70
Section 10.8    Administrative Agent in its Individual Capacity    70
Section 10.9Holders of Notes    70
Section 10.10Successor Administrative Agent    70
Section 10.11Additional Agents    71
Section 10.12Calculations    71
Section 10.13Funding by the Administrative Agent    71
Section 10.14Benefit of Article    73
Section 10.15Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information    73
Section 10.16Replacement of Lenders    74
Section 10.17Defaulting Lender Provisions    75
Section 10.18Certain ERISA Matters    76
ARTICLE 11CERTAIN ADDITIONAL RIGHTS AND OBLIGATIONS REGARDING THE
COLLATERAL    77
Section 11.1Power of Attorney    77
Section 11.2Lockbox    78
Section 11.3Other Agreements    78
ARTICLE 12MISCELLANEOUS    78
Section 12.1Remedies Cumulative    78
Section 12.2Waiver    78
Section 12.3Notices    79
Section 12.4Entire Agreement; Amendment and Restatement; Severability    80
Section 12.5Relationship of the Parties    80
Section 12.6    Waiver of Jury Trial and Certain Damages    81
Section 12.7Submission to Jurisdiction; Service of Process; Venue    81
Section 12.8    Changes in Capital Requirements    81
Section 12.9Other Agents, Arrangers, Managers    81
Section 12.10Modification and Waiver    82
Section 12.11Transferability    82
Section 12.12Governing Law; Binding Effect    83
Section 12.13Announcements    83
Section 12.14Joint and Several Liability    84
Section 12.15Materiality    84
Section 12.16Allowed Delay    84
Section 12.17Reliance on the Administrative Agent    84
Section 12.18The Patriot Act    84
Section 12.19Counterparts    84
Section 12.20Taxes    84
Section 12.21Indemnity    85
Section 12.22Acknowledgement Regarding any Supported QFCs.    86
Section 12.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    86



EXHIBITS


Exhibit 1    Form of Request for Advance and Certification
Exhibit 1(a)     Form of Request for Swing Line Loan Advance
Exhibit 2     LIBOR Election Form and Certification
Exhibit 3     LIBOR Interest Election Procedure and Requirements
Exhibit 4     [Reserved]
Exhibit 5     Form of Quarterly Covenant Compliance/Non-Default Certificate
Exhibit 6     Form of Joinder Agreement
Exhibit 7     Pricing Grid
Exhibit 8     Form of Assignment and Acceptance Agreement
Exhibit 9    Form of Incremental Facility Assumption Agreement
Exhibit 10    Form of Authorization


SCHEDULES


Schedule A-1    Borrowers
Schedule A-2    Foreign Borrowers
Schedule A-3    Non-Borrower Affiliates
Schedule B    Permitted Foreign Bank Accounts
Schedule C    [Reserved]
Schedule D    [Reserved]
Schedule E    Healthcare and Dependent Care Accounts


Schedule 1    Lender Commitments/Percentages
Schedule 2    Principal Places of Business/Books and Records Location(s)
Schedule 5.1    Existence and Qualification
Schedule 5.2    Conflicts
Schedule 5.3    Financial Statements
Schedule 5.6(a)    Default under Government Contracts
Schedule 5.6(b)    Government Contracts Constituting Material Contracts
Schedule 5.9    Litigation and Proceedings
Schedule 5.11     Primary U.S. Business Locations
Schedule 5.13(a)    Under Funded Pension Plans
Schedule 5.13(b)    Non-Exempt ERISA Transactions
Schedule 5.13(c)    Terminated Pension Plans
Schedule 5.15 (a)    Intellectual Property
Schedule 5.15(b)    Intellectual Property Royalty Payments
Schedule 5.17    Interests in Real Estate
Schedule 5.18    Labor Agreements
Schedule 5.26    Commercial Tort Claims
Schedule 5.27    Letter of Credit Rights
Schedule 7.7(a)     Existing Indebtedness
Schedule 7.7(a)(vi)     Liens Securing Indebtedness
Schedule 7.8(c)     Existing Loans, Advances and/or Investments (to
non-Borrowers)







FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is
executed as of January 5, 2018, and is by and among (a) CITIZENS BANK, NATIONAL
ASSOCIATION (AS SUCCESSOR BY MERGER TO CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank), together with its successors and assigns
(“Citizens Bank”), acting in the capacity of Lender, Swing Line Lender, and as
Administrative Agent for the Lenders; (b) certain other “Lender” parties to this
Fourth Amended and Restated Business Loan and Security Agreement from time to
time; (c) VSE CORPORATION, a Delaware corporation, and certain other “Borrower”
parties to this Fourth Amended and Restated Business Loan and Security Agreement
from time to time; and (d) CITIZENS BANK, NATIONAL ASSOCIATION, as sole and
exclusive lead arranger and sole and exclusive book running manager.


W I T N E S S E T H T H A T:


WHEREAS, pursuant to a certain Third Amended and Restated Business Loan and
Security Agreement dated as of January 28, 2015 (as heretofore amended, modified
or restated from time to time, the “Existing Loan Agreement”) by and among
certain of the Borrowers, the Administrative Agent and certain of the Lenders,
certain of the Borrowers obtained loans and certain other financial
accommodations (collectively, the “Existing Loan”) from certain of the Lenders
in the original aggregate maximum principal amount of Three Hundred Million and
No/100 Dollars ($300,000,000.00);
WHEREAS, on the Restatement Date, the Borrowers, the Administrative Agent and
the Lenders agreed to further increase the aggregate maximum principal amount of
the Existing Loan from Three Hundred Million and No/100 Dollars
($300,000,000.00) to Four Hundred Million and No/100 Dollars ($400,000,000.00),
subject to further increase (or reduction) as specified herein, and amend and
restate the Existing Loan Agreement, in its entirety, as hereinafter provided;
and
WHEREAS, on the First Amendment Effective Date, the Borrowers have requested,
and the Lenders have agreed, to provide to the Borrowers (i) a new term loan in
an aggregate principal amount equal to One Hundred Twenty-Three Million Three
Hundred Thousand and No/100 Dollars ($123,300,000.00) that will be used, in
part, refinance in full the term loan as in effect immediately prior to the
First Amendment Effective Date and (ii) additional revolving loan commitments in
an aggregate principal amount equal to Fifty Million and No/100 Dollars
($50,000,000.00).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, represent and warrant as follows:



CERTAIN DEFINITIONS


For the purposes of this Fourth Amended and Restated Business Loan and Security
Agreement, the terms set forth below shall have the following definitions:
“Account Debtor” shall mean any Person who is indebted to one (1) or more of the
Borrowers for the payment of any Receivable.
“Accounts” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC, but excluding forms of obligations
evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all
purchase orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered in connection
with any other transaction (whether or not yet earned by performance), (e) all
“health care insurance receivables”, as such term is defined in the UCC and (f)
all collateral security of any kind, given by any Person with respect to any of
the foregoing.
“ADA” shall have the meaning attributed to such term in Section 5.14(a) of this
Agreement.
“Additional Base Rate Interest Margin” shall be the percentage as calculated and
determined pursuant to Section 1.4(b) of this Agreement and Exhibit 7 attached
hereto.
“Additional Libor Interest Margin” shall be the percentage as calculated and
determined pursuant to Section 1.4(b) of this Agreement and Exhibit 7 attached
hereto.
“Administrative Agent” shall mean Citizens Bank or any of its affiliates, acting
in its capacity as agent for the Lenders, or any successor Administrative Agent
appointed pursuant to Section 10.10 of this Agreement.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interests of any Person.
“Affirmative Covenant” shall mean any affirmative or similar obligation,
agreement or covenant (other than a Negative Covenant) made by the Borrowers set
forth in this Agreement or in any other Loan Document.
“Agreement” or “Loan Agreement” shall mean this Fourth Amended and Restated
Business Loan and Security Agreement, together with the schedules and exhibits
attached hereto from time to time, and any and all amendments or modifications
of this Fourth Amended and Restated Business Loan and Security Agreement or the
schedules and exhibits attached hereto from time to time.
“Aircraft Object” shall have the meaning provided for the term “aircraft object”
in the Cape Town Treaty.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront or commitment
fees paid to the lenders thereof, a LIBOR Rate or Base Rate floor (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable Interest Rate), or otherwise; provided that
original issue discount and upfront or commitment fees paid to lenders shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees or underwriting or similar fees paid solely
to arrangers for or underwriters of such Indebtedness.
“Alternative Currency” means Euro, Sterling (the lawful currency of the United
Kingdom) and, solely with respect to the issuances of Letters of Credit, each
other currency (other than Dollars) that is approved in accordance with The
Interpretive Provisions Section of this Agreement.
“Alternative Currency Loan” means a revolving Loan made to a Borrower pursuant
to this Agreement in an Alternative Currency.
“Anti-Corruption Laws” means any and all laws, rules and regulations of any
jurisdiction applicable to any and all VSE Entities from time to time concerning
or relating to bribery or corruption.
“Applicable Indebtedness” shall have the meaning attributed to such term in the
definition of “Weighted Average Life to Maturity”.
“Applicable Interest Rate” shall mean, as applicable (based upon whether the
Loan was advanced under the Term Facility, Revolving Facility, or Swing Line
Facility) and as of any particular date of determination, (a) the LIBOR Lending
Rate, plus the applicable Additional Libor Interest Margin, (b) the Base Rate,
plus the applicable Additional Base Rate Interest Margin, or (c) the Swing Line
Rate, plus the applicable Additional Libor Interest Margin, in each case, as
more particularly set forth in Section 1.4 of this Agreement and Exhibit 7
attached hereto. However, if at any time, the interest rate payable pursuant to
this Loan Agreement shall exceed the maximum rate of interest that may be
charged under Applicable Laws, then the interest rate payable hereunder shall be
reduced to the maximum percentage that may be lawfully charged under Applicable
Laws.
“Applicable Laws” shall mean any and all federal, state or local laws,
ordinances, statutes, rules or regulations to which any VSE Entity or the
property of any VSE Entity is subject, whether domestic or international.
“Authorization” shall mean a written authorization in the form of Exhibit 10
attached hereto.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Base Rate” shall mean the highest of (a) the Federal Funds Rate, as published
by the Federal Reserve Bank of New York, plus 1/2 of 1%, (b) the prime
commercial lending rate of the Administrative Agent, as established from time to
time at its principal U.S. office and made publicly available (which such rate
is an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the sum of the applicable LIBOR
rate for a one month interest period, as of any applicable date of
determination, plus the difference between the Additional Libor Interest Margin
for LIBOR Rate Loans and the Additional Base Rate Interest Margin for Base Rate
Loans; provided, that if the Base Rate is less than 0.00%, it shall be deemed
equal to 0.00%.  Any loan bearing interest at the Base Rate is referred to
herein as a “Base Rate Loan”.
“Base Rate Loan” has the meaning attributed to such term in the definition of
“Base Rate”.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Bid and Performance Bond Limit” shall mean Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.00).
“Blocked Person” shall mean any Person described in Section 1 of the
Anti-Terrorism Order (Executive Order No. 13224).
“Board” shall mean the Board of Governors of the Federal Reserve System.
“Borrower” and “Borrowers” shall mean, individually or collectively, as the
context may require, one or more of the following VSE Entities: the Primary
Operating Company, the Foreign Borrowers, the entities listed on Schedule A-1
attached hereto, and each other VSE Entity which, as of any date of
determination, is a “Borrower” party to this Agreement and/or, as applicable,
the other Loan Documents.
“Business Day” shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday or a day on which commercial banks are authorized or required to
be closed in New York City; (b) when such term is used to describe a day on
which a borrowing, payment, prepaying, or repaying is to be made in respect of
any LIBOR Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (ii) a London Banking Day; and (c) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.
“Cape Town Treaty” means The Convention on International Interest in Mobile
Equipment, concluded in Cape Town, South Africa on November 16, 2001 (utilizing
the English-language version thereof) together with The Protocol to the
Convention on International Interests in Mobile Equipment on Matters Specific to
Aircraft Equipment, concluded in Cape Town, South Africa, on November 16, 2001
(utilizing the English-language version thereof).
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.).
“Change of Control” means the occurrence of any of the following: (i) with
respect to the Primary Operating Company (a) any person or group of persons
(within the meaning of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of forty-five percent (45%) or more of the issued and outstanding
Voting Stock of the Primary Operating Company, or (b) during any period of
twenty-four (24) consecutive calendar months, individuals who, at the beginning
of such period, constituted the board of directors of the Primary Operating
Company (together with any new directors whose election by the board of
directors of the Primary Operating Company or whose nomination for election by
the stockholders of the Primary Operating Company was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of such period or whose elections or nomination for election
was previously so approved) cease for any reason (other than death or
disability) to constitute a majority of the directors then in office, and (ii)
with respect to every other VSE Entity, the Primary Operating Company shall
cease to beneficially own and control, directly or indirectly, one hundred
percent (100%), on a fully diluted basis, of the economic and voting interests
in the capital stock of such VSE Entity.
“Chattel Paper” shall have the meaning attributed to such term by the UCC, and
shall include “electronic chattel paper” and “tangible chattel paper”, as such
terms are defined in the UCC, whether now or hereafter existing.
“Citizens Bank” shall have the meaning set forth in the preamble of this
Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended and as in effect
from time to time.
“Collateral” shall have the meaning attributed to such term in Section 3.1 of
this Agreement.
“Collateral Account” shall have the meaning attributed to such term in Article 8
of this Agreement.
“Commercial Contract” shall mean any written contract to which a VSE Entity is a
party (other than a Government Contract or Government Subcontract) which gives
rise or may give rise to Receivables.
“Commercial Tort Claims” shall have the meaning attributed to such term by the
UCC, and shall include any and all claims now existing or hereafter arising in
tort with respect to which (a) the claimant is an organization, or (b) the
claimant is an individual and the claim (i) arose in the course of the
claimant’s business or profession, and (ii) does not include damages arising out
of personal injury to or death of any individual.
“Commitment Amount” shall mean Five Hundred Million and No/100 Dollars
($500,000,000.00), on the First Amendment Effective Date; provided, however,
that for purposes of making any calculation under this Agreement, the term
“Commitment Amount” shall mean, as of any other date of determination, an amount
equal to the sum of (a) the Revolving Facility Commitment Amount, plus (b) the
aggregate outstanding principal balance of the Term Facility owing to the
applicable Lender(s), and plus (c) the aggregate amount of all Incremental
Revolving Facility Commitments and/or Incremental Term Facility Commitments
established prior to and remaining in effect as of such date of determination.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Contribution Agreement” shall mean that certain Second Amended and Restated
Contribution Agreement dated of even date herewith, by and among the Borrowers,
and delivered by the Borrowers to the Administrative Agent prior to or
simultaneously with their execution and delivery of this Agreement or a Joinder
Agreement (as the case may be), together with any and all permitted amendments
and modifications thereof.
“CT Aerospace Sale” shall mean the sale of substantially all of the assets of CT
Aerospace, LLC, a Texas limited liability company pursuant to that certain Asset
Purchase Agreement, to be dated on or about June 26, 2020, between VSE Aviation,
Inc., a Delaware corporation, as seller and Legacy Turbines, LLC, as buyer.
“Data Breach” shall mean any unauthorized or unlawful access and/or use of
Personal Information.
“Defaulting Lender” shall mean, subject to Section 10.16 of this Agreement, any
Lender that, as determined by the Administrative Agent, (a) has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within three (3) Business Days of the date required to be funded by it
hereunder, other than with respect to a good faith dispute; (b) has notified the
Borrowers and the Administrative Agent that it does not intend or expect to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, other than with respect to a
good faith dispute; (c) has failed, within three (3) Business Days after request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, other
than with respect to a good faith dispute; or (d) has, or has a direct or
indirect parent company that has, after the Restatement Date, (i) become the
subject of a proceeding under any Applicable Law for the relief of debtors, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a Government;
or (iv) become the subject of a Bail-in Action; provided, that, in each case
upon the Administrative Agent having knowledge that any Lender is a Defaulting
Lender, the Administrative Agent shall promptly notify the Borrowers in writing.
“Default Rate” shall mean, as of any date of determination, the sum of the Base
Rate, plus the Additional Base Rate Interest Margin, plus two percent (2.00%)
per annum.
“Deposit Accounts” shall have the meaning attributed to such term by the UCC,
and shall include any and all demand, time, savings, passbook or similar
account(s) from time to time established and maintained with a bank.
“Documents” shall have the meaning attributed to such term by the UCC, and shall
include any and all documents of any type and nature, whether now or hereafter
existing.
“Dollar”, “Dollars” and “$” shall mean the lawful money of the United States,
and as the context may require in accordance with this Agreement, shall also
mean the Dollar Equivalent of any Alternative Currency.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the LC Issuer, as the case
may be, at such time on the basis of the Spot Rates (determined in respect of
the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
“e-mail” shall have the meaning attributed to such term in Section 12.3 of this
Agreement.
“EBITDA” shall mean, with respect to the VSE Entities for any period of
determination, the sum of their (a) net profit (or loss) determined in
accordance with GAAP consistently applied, plus (b) net interest expense and
income tax provisions for such period, to the extent deducted in the calculation
of net profit (or loss), plus (c) depreciation and amortization of assets for
such period, to the extent deducted in the calculation of net profit (or loss),
plus (d) non-cash stock compensation that does not represent a reserve for
future cash payments, to the extent deducted in the calculation of net profit
(or loss), plus (e) non-cash non-recurring charges that do not represent a
reserve for future cash payments, as approved in writing by the Administrative
Agent prior to the next due date of the particular Compliance Certificate as
required under Sections 6.3(c) of this Agreement, minus (f) any non-cash gains
to the extent included in Net Income. EBITDA shall be determined on a rolling
basis, based on the four (4) consecutive Fiscal Quarters then ended. EBITDA from
any Permitted Acquisitions will be included on a pro forma basis as such amounts
may be deemed acceptable to the Administrative Agent in its sole but reasonable
discretion. EBITDA shall be calculated giving pro forma effect for any disposed,
abandoned or discontinued operations (excluding held-for-sale discontinued
operations until actually disposed of).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) and/or
(b) of this definition and is subject to consolidated supervision with its
parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean any Lender who is not a Defaulting Lender, an
Affiliate of any Lender who is not a Defaulting Lender, a Federal Reserve Bank
or any other “Qualified Institutional Buyer”, as such term is defined under Rule
144(A), promulgated under the Securities Act of 1933, as amended, any national
or state banking institution or, with respect to the Term Loans, any other
financial institution that purchases or makes loans in the ordinary course of
business.
“Equalization Payments” shall have the meaning attributed to such term in
Section 10.13(a) of this Agreement.
“Equipment” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.
“ERISA” shall have the meaning attributed to such term in Section 5.13(a) of
this Agreement.
“ERISA Affiliate” shall mean with respect to any Borrower, any Person which,
together with such Borrower, is under common control, constitutes a member of
such Borrower’s controlled group, constitutes a member of such Borrower’s
affiliated service group or is otherwise required to be treated as a single
employer with such Borrower pursuant to Sections 4001(a)(14) or (b) of ERISA
and/or Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the lawful currency of the participating member states introduced
in accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Event of Default” shall have the meaning attributed to such term in Section 9.1
of this Agreement.
“Excess Cash Event” shall mean (a) any sale or disposition of any of the assets
of any VSE Entity which (i) is not in the ordinary course of business and
results in net cash proceeds, when combined with any and all other asset
dispositions (other than Inventory sales in the ordinary course of business)
that have occurred during the same Fiscal Year, in excess of Five Hundred
Thousand and No/100 Dollars ($500,000.00), in the aggregate; provided, that
within 365 days of any such non-ordinary course sale or disposition, the
Borrowers shall be permitted to reinvest or commit to reinvest the net cash
proceeds arising therefrom in capital assets used or useful in the business;
provided, further that any such net cash proceeds must be reinvested no later
than 180 days after the end of such 365-day period or (ii) is prohibited by the
terms and conditions of this Agreement; (b) the issuance by any VSE Entity after
the date of this Agreement of debt securities or other debt obligations (other
than in connection with the Obligations and other Indebtedness permitted
pursuant to Section 7.7(a) of this Agreement); (c) the receipt by or on behalf
of any VSE Entity of insurance proceeds (other than insurance recoveries for
business interruption loss, workers compensation or damage to tangible property,
which (i) with respect to any of the foregoing insurance losses, do not exceed
Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00), individually or in
the aggregate, and (ii) with respect to insurance recoveries for damage(s) to
tangible property, are promptly applied toward repair or replacement of the
damaged property); and (d) the reversion of any pension plan assets.
Notwithstanding the foregoing, the CT Aerospace Sale shall not constitute an
Excess Cash Event.
“Excluded Swap Obligation” shall mean, with respect to any obligor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty or
liability of such obligor of such Swap Obligation (or any guaranty thereof) is
or becomes illegal under or otherwise violates the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
obligor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or liability of such obligor becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or liability is or becomes illegal.
“Existing Loan” shall have the meaning attributed to such term in the recitals
to this Agreement.
“Existing Loan Agreement” shall have the meaning attributed to such term in the
recitals to this Agreement.
“Facility” or “Facilities” shall mean the Revolving Facility, the Term Facility,
or the Swing Line Facility, individually or collectively, as the context may
require.
“FATCA” shall mean sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded upward
to the nearest 1/8 of 1%) determined by the Administrative Agent to be the rate
per annum announced by the Federal Reserve Bank of New York (or any successor)
on such day as being the weighted average of the rates on overnight Federal
Funds transactions on the previous trading day, as computed and announced by
such Federal Reserve Bank (or any successor) in substantially the same manner as
such Federal Reserve Bank computes and announces the weighted average it refers
to as the “Federal Funds Effective Rate” as of the date hereof; provided that if
such Federal Reserve Bank (or its successor) does not announce such rate on any
day, the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Rate for the last day on which such rate was announced.
“Fee Letter” shall mean that certain letter dated November 1, 2017 from the
Administrative Agent to the Primary Operating Company relating to the Loan,
which shall specifically survive and not be superseded by the execution and
delivery of this Agreement.
“Financial Product Provider” shall mean any Lender party to this Agreement who,
as of any applicable date of determination, is owed Permitted Financial Product
Obligations.


“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of
the First Amendment Effective Date, by and among the Borrowers, the Lenders
party thereto and the Administrative Agent.


“First Amendment Effective Date” shall mean November 26, 2019.
“First Amendment Term Loans” shall have the meaning set forth in Section 1.1.


“First Choice Earn-outs” shall mean the earn-out obligations required to be paid
by the VSE Entities pursuant to the acquisition of 1st Choice Aerospace Inc, a
Florida corporation and 1st Choice Aerospace Inc., an Ohio corporation, in an
aggregate amount not to exceed (a) $40,000,000 during the Fiscal Year ending
December 31, 2020 and (b) during the Fiscal Year ending December 31, 2021, an
amount equal to $40,000,000 less the amount of any such earn-out payments paid
in the Fiscal Year ending December 31, 2020.


“Fiscal Quarter” shall mean any quarterly period designated by the VSE Entities
as a fiscal quarter for financial accounting purposes.
“Fiscal Year” shall mean any annual period designated by the VSE Entities as a
fiscal year for financial accounting purposes.
“Fixed Charge Coverage Ratio” shall have the meaning attributed to such term in
Section 6.15(b) of this Agreement.
“Foreign Borrower” and “Foreign Borrowers” shall mean, as of any date of
determination and individually or collectively (as the context may require), any
Borrower not incorporated, formed or organized within the United States, and
listed on Schedule A-2 attached hereto.
“Foreign Borrower Loan Request” shall have the meaning attributed to such term
in Section 1.3 of this Agreement.
“Foreign Subsidiary” and “Foreign Subsidiaries” shall mean, as of any date of
determination and individually or collectively (as the context may require),
each and every Subsidiary of a VSE Entity that is not (a) incorporated, formed
or organized within the United States, or (b) a Foreign Borrower.
“GAAP” shall mean generally accepted accounting principles.
“General Intangibles” shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: all right, title and interest in, to or under any contract, all
“payment intangibles”, as such term is defined by the UCC, customer lists,
licenses, copyrights, trademarks, patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any trademark or
trademark license), all rights and claims in, to or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and investment property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents.
“Goods” shall have the meaning attributed to such term by the UCC, and shall
include any and all Goods whether now or hereafter existing.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Government” shall mean the United States government, any state government, any
local government, any department, instrumentality or any agency of the United
States government, any state government or any local government.


“Government Contract Assignments” shall have the meaning attributed to such term
in Section 6.11 of this Agreement.
“Government Contract” and “Government Contracts” shall mean, individually or
collectively as the context may require, (a) written contracts between any VSE
Entity and the Government and (b) written subcontracts between any VSE Entity
and a Prime Contractor which is providing goods or services to the Government
pursuant to a written contract with the Government if the subcontract relates
only to the scope of work being provided to the Government pursuant to the
above-referenced written contract with the Government (a “Government
Subcontract”).
“Government Subcontract” shall have the meaning attributed to such term under
the definition of “Government Contract”.
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
environmental law, rule, order or regulation.
“Hazardous Wastes” shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA or analogous state law, or any other applicable
federal and/or state law now in force or hereafter enacted relating to hazardous
waste treatment or disposal.
“Healthcare and Dependent Care Accounts” shall mean those accounts listed on
Schedule E attached hereto (and any future accounts meeting the following
criteria) which: (i) are used by the VSE Entities solely for purposes of
deposits and distributions for healthcare and dependent care benefits payable to
employees of such VSE Entities in the ordinary course of business; and (ii) are
not subject to any liens or encumbrances (other than Permitted Liens).
“Hedging Contracts” shall mean interest rate swap agreements (as defined in 11
U.S.C. Section 101), interest rate cap agreements and interest rate collar
agreements, or any other agreements or arrangements entered into between any
Borrower and the Administrative Agent, a Lender or an Affiliate thereof from
time to time and designed to protect such Borrower against fluctuations in
interest rates or currency exchange rates.
“Hedging Obligations” shall mean all present and future liabilities, repayment
obligations and other obligations of any and all of the Borrowers to the
Administrative Agent, a Lender or an Affiliate thereof under Hedging Contracts.
“HMTA” shall mean the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 5101 et seq.).
“Incremental Facility Assumption Agreement” shall mean an Incremental Facility
Assumption Agreement in the form and substance of Exhibit 9 attached hereto.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 1.8 of this Agreement, to make
additional Revolving Loans available to the Borrowers after the Restatement
Date.
“Incremental Revolving Facility Commitment Amount” shall mean, as of any date of
determination, (a) with respect to any Incremental Revolving Facility Lender,
the aggregate maximum amount of all Incremental Revolving Facility Commitments
of such Incremental Revolving Facility Lender then in effect, and (b) with
respect to all Incremental Revolving Facility Lenders, the aggregate maximum
amount of all Incremental Revolving Facility Commitments of such Incremental
Revolving Facility Lenders then in effect.
“Incremental Revolving Facility Lender” shall mean, as of any date of
determination, a Lender with an Incremental Revolving Facility Commitment then
in effect.
“Incremental Revolving Facility Upfront Fee” shall have the meaning attributed
to such term in Section 1.7(a) of this Agreement.
“Incremental Term Facility Commitment” shall mean the commitment of any Lender,
established pursuant to Section 1.9 of this Agreement, to make additional Term
Loans available to the Borrowers after the Restatement Date.
“Incremental Term Facility Commitment Amount” shall mean, as of any date of
determination, (a) with respect to any Incremental Term Facility Lender, the
aggregate maximum amount of all Incremental Term Facility Commitments of such
Incremental Term Facility Lender then in effect, and (b) with respect to all
Incremental Term Facility Lenders, the aggregate maximum amount of all
Incremental Term Facility Commitments of such Incremental Term Facility Lenders
then in effect. The Incremental Term Facility Commitment Amount of each
Incremental Term Facility Lender will be reduced to Zero Dollars ($0) and the
Incremental Term Facility Commitment of any such Lender will no longer be in
effect from and after the funding of the additional Term Loans reflected by such
outstanding Incremental Term Facility Commitments.
“Incremental Term Facility Lender” shall mean, as of any date of determination,
a Lender with an Incremental Term Facility Commitment then in effect.
“Incremental Term Facility Upfront Fee” shall have the meaning attributed to
such term in Section 1.7(a) of this Agreement.
“Indebtedness” shall mean, without duplication, and as of the date on which
Indebtedness is to be determined, (a) Indebtedness for borrowed money or for the
deferred purchase price of property or services, (b) any obligations in respect
of letters of credit, banker’s or other acceptances or similar obligations, (c)
Lease Obligations with respect to Capital Lease Obligations, (d) all liabilities
secured by any lien on any property owned by a Person, to the extent attached to
such Person’s interest in such property, even though such Person has not assumed
or become personally liable for the payment thereof, (e) obligations of third
parties which are being guarantied or indemnified against by a Person or which
are secured by the property of a Person, (f) any obligation under an employee
stock ownership plan or other similar employee benefit plan, (g) any obligation
to a multi-employer plan, and (h) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, any Hedging Obligations;
but excluding trade and other accounts payable in the ordinary course of
business in accordance with customary trade terms and which are not overdue (as
determined in accordance with customary trade practices) or which are being
disputed in good faith and for which adequate reserves are being provided in
accordance with GAAP.
“Initial Term Loans” shall mean the term loans originally made to the Borrowers
on the Restatement Date in an initial aggregate amount of $100,000,000.
“Instrument” shall have the meaning attributed to such term by the UCC, and
shall include any and all of the following, whether now or hereafter existing:
all certificates of deposit, and all “promissory notes,” as such term is defined
by the UCC, and other evidences of indebtedness (other than instruments that
constitute, or are a part of a group of writings that constitute, Chattel
Paper).
“Interest Payment Date” shall mean, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” shall mean, relative to any LIBOR Rate Loans (other than Swing
Line Loans), (a) initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR
Rate Loan pursuant to this Agreement (including Exhibit 3 attached hereto) and
the Notes and ending on (but excluding) the day which numerically corresponds to
such date one (1), two (2), three (3) or six (6) months thereafter (or, if such
month has no numerically corresponding day, on the last Business Day of such
month), in each case as the Borrowers may select in its notice pursuant to this
Agreement (including Exhibit 3 attached hereto) and the Notes; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrowers by
irrevocable notice to the Administrative Agent not less than three (3) Business
Days prior to the last day of the then current Interest Period with respect
thereto. Any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day.
“Inventory” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: all
inventory, merchandise, goods and other personal property for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
“Investment Property” shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: (a) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
United States Treasury obligations, certificates of deposit, and mutual fund
shares; (b) all Security Entitlements, including the rights to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (c) all securities
accounts; (d) all commodity contracts; and (e) all commodity accounts.
“Joinder Agreement” shall have the meaning attributed to such term in
Section 1.11 of this Agreement.
“LC Issuer” shall mean Citizens Bank or any additional or successor LC Issuer
which has been appointed by Citizens Bank and has accepted such appointment. The
LC Issuer may resign at any time by giving thirty (30) days prior written notice
thereof to the Administrative Agent, subject to appointment of a successor LC
Issuer (and such appointees acceptance of appointment) as above provided.
“Lead Arranger” shall mean Citizens Bank, National Association, as sole and
exclusive lead arranger and sole and exclusive book running manager.
“Lease Obligations” of any Person shall mean all obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof.
“Lender” and “Lenders” shall mean, respectively, each and all of the banking or
financial institutions which, as of any date of determination, have (a) extended
credit or agreed to extend credit to the Borrowers pursuant to this Agreement,
or (b) agreed in writing to be bound by the terms and conditions of this
Agreement. With respect to any security interest granted by any Borrower to the
Administrative Agent for the benefit of the Lenders, the term “Lender” or
“Lenders” shall also include any Affiliate of a Lender that is, as of any
particular date of determination, a counterparty with a Borrower under a Hedging
Contract.
“Letter of Credit” and “Letters of Credit” shall mean, respectively, each and
all of the commercial or standby letters of credit issued pursuant to this
Agreement.
“Letter of Credit Administration Fee” shall have the meaning attributed to such
term in Section 2.3 of this Agreement.
“Letter of Credit Application” shall have the meaning attributed to such term in
Section 2.1 of this Agreement.
“Letter of Credit Fee” shall have the meaning attributed to such term in Section
2.3 of this Agreement.
“Letter of Credit Rights” shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any right to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance, but specifically excludes any right of a beneficiary to demand
payment or performance under a letter of credit.
“LIBOR” or “LIBOR Rate” shall mean, relative to any LIBOR Interest Period, the
offered rate for deposits in the relevant currency for a term coextensive with
the designated LIBOR Interest Period which the ICE Benchmark Administration (or
any successor administrator of LIBOR rates) fixes as its LIBOR rate as of 11:00
a.m. London time on the day which is two London Banking Days prior to the
beginning of such LIBOR Interest Period; provided that if LIBOR is less than
0.75%, it shall be deemed equal to 0.75%. If such day is not a London Banking
Day, the LIBOR Rate shall be determined on the next preceding day which is a
London Banking Day. Each calculation by the Administrative Agent of LIBOR shall
be conclusive and binding for all purposes, absent manifest error. Any loan
bearing interest at LIBOR (other than a Base Rate Loan for which interest is
determined by reference to LIBOR) is referred to herein as a “LIBOR Rate Loan”.
“LIBOR Election Form and Certification” shall mean the form of Exhibit 2
attached hereto.
“LIBOR Lending Rate” shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:


LIBOR Lending Rate =            LIBOR Rate
(1.00 - LIBOR Reserve Percentage)
“LIBOR Rate Loan” shall have the meaning attributed to such term in the
definition of “LIBOR”; provided, that (i) LIBOR Rate Loans may be denominated in
Dollars or in an Alternative Currency and (ii) all Loans denominated in an
Alternative Currency must be LIBOR Rate Loans.
“LIBOR Reserve Percentage” shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board or other Government having
jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.
“LIBOR Scheduled Unavailability Date” shall have the meaning specified
in Exhibit 3.
“LIBOR Successor Rate” shall have the meaning specified in Exhibit 3.


“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative and yield protection matters as
may be appropriate, in the discretion of the Administrative Agent and the
Borrowers, to reflect the implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with then-prevailing market practice (or, if the
Administrative Agent determines that implementation of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).


“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.
“Loan” and “Loans” shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers (including any
loans made pursuant to an Incremental Revolving Facility Commitment and/or
Incremental Term Facility Commitment) pursuant to the terms of this Agreement,
that are represented by the Facilities and are evidenced by, bear interest and
are payable in accordance with the terms and conditions of the Notes and this
Agreement.
“Loan Document” and “Loan Documents” shall mean, respectively, each and all of
this Agreement, the Notes, the Stock Security Agreement, the Membership Interest
Assignment, the Fee Letter, any intellectual property security agreement, any
mortgage, any aircraft security agreements and each other document, instrument,
agreement or certificate heretofore, now or hereafter executed and delivered by
any VSE Entity evidencing an Obligation or otherwise in connection with the Loan
or this Agreement.
“London Banking Day” shall mean a day on which dealings in US dollar deposits
are transacted in the London interbank market.
“Losses” shall have the meaning attributed to such term in Section 12.21 of this
Agreement.
“Mandatory Payment” and “Mandatory Payments” shall mean, individually or
collectively as the context may require, any and all mandatory payments required
to be made on the Loan pursuant to Section 1.5 of this Agreement.
“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the condition (financial or otherwise),
operations, assets, business or properties of the VSE Entities taken as a whole,
(b) the effect of any action that would reasonably be expected to give rise to a
material liability (direct or contingent) of the VSE Entities, taken as a whole,
(c) a material impairment of the ability of the VSE Entities taken as a whole to
perform their Obligations under this Agreement or any other Loan Document, or
(d) a material adverse effect upon the Administrative Agent’s or any Lender’s
rights and remedies under this Agreement or any other Loan Document or with
respect to all or a substantial portion of the Collateral.
“Material Contract” and “Material Contracts” shall mean, as of any date of
determination and individually or collectively as the context may require, any
and all contracts or agreements to which a VSE Entity is a party and pursuant to
which such VSE Entity (a) is or may be entitled to receive payment(s) in excess
of Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00), in the
aggregate, per annum, or (b) is obligated to make payment(s) or have any other
obligation or liability thereunder in excess of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00), in the aggregate, per annum.
“Material Foreign Subsidiary” shall mean, as of any date of determination, any
Foreign Subsidiary which owns more than five percent (5%) of the consolidated
assets of the VSE Entities, taken as a whole, or generates more than five
percent (5%) of the consolidated revenues of the VSE Entities, taken as a whole.
Any Foreign Subsidiary which does not, as of the Restatement Date, meet either
of the foregoing thresholds, but subsequently meets either of the foregoing
thresholds after the Restatement Date shall be deemed a “Material Foreign
Subsidiary”.
“Maturity Date” shall mean (a) with respect to the Revolving Facility and the
Swing Line Facility, the earlier of January 5, 2023, or the date that all Loans
outstanding under the Revolving Facility and/or the Swing Line Facility shall
become due and payable in full hereunder, whether by acceleration or otherwise,
(b) with respect to the Term Facility, January 5, 2023, or the date that all
Loans outstanding under the Term Facility shall become due and payable in full
hereunder, whether by acceleration or otherwise, or (c) such other date as may
be agreed to by the Administrative Agent, the Lenders and the Borrowers in
writing.
“Membership Interest Assignment” shall mean that certain Third Amended and
Restated Assignment of Membership Interests as Collateral dated of even date
herewith, entered into by the Primary Operating Company and certain of the other
VSE Entities in favor of the Administrative Agent for the benefit of the Lenders
ratably, as the same may be modified, amended or restated from time to time.
“Negative Covenants” shall mean any negative or similar restrictive covenant
(including, without limitation, under Article 7) made by the Borrowers in this
Agreement or in any other Loan Document.
“Net Cash” shall mean the cash proceeds (net of cash taxes paid and reasonable
and customary costs paid to unrelated and unaffiliated third parties in
connection with a particular transaction) arising from any Excess Cash Event.
“Net Income” shall mean with respect to the VSE Entities for any period of
determination, the aggregate sum of all VSE Entities’ gross revenues minus total
expenses, as determined in accordance with GAAP.
“Non-Borrower Affiliate” shall mean, as of any applicable date of determination
and individually or collectively (as the context may require), any Foreign
Subsidiary that is not required to be joined as a Foreign Borrower hereto (as
listed on Schedule A-3 attached hereto), and specifically excludes any
Restricted Non-Borrower Affiliate.
“Non-Consenting Lender” shall have the meaning attributed to such term in
Section 10.16 of this Agreement.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Note” and “Notes” shall mean, respectively, each and all of the Revolver Notes,
the Term Facility Notes, Swing Line Note and other promissory notes executed,
issued and delivered pursuant to this Agreement, together with all extensions,
renewals, modifications, replacements, increases and substitutions thereof and
therefor.
“Obligation” and “Obligations” shall mean, respectively, any and all obligations
or liabilities of any VSE Entity to any Lender or the Administrative Agent in
connection with the Loan or this Agreement, whether now existing or hereafter
created or arising, direct or indirect, matured or unmatured, and whether
absolute or contingent, joint, several or joint and several, and no matter how
the same may be evidenced or shall arise (including any and all Hedging
Obligations (other than Excluded Swap Obligations) and Hedging Contracts
(whether provided by a Lender or an Affiliate of a Lender) to the extent they
are intended to hedge interest rate or currency risk on the Loans, as well as
any and all ACH exposure and other liabilities arising from cash management
services provided by the Administrative Agent and/or the Swing Line Lender
hereunder). Without limiting the foregoing, the term “Obligations” shall also
include any and all Permitted Financial Product Obligations owing by any VSE
Entity to any Financial Product Provider as of any applicable date of
determination.
“OFAC” has the meaning attributed to such term in Section 5.24 of this
Agreement.
“Ordinary Course Payments” shall mean payments made directly by any VSE Entity
to another VSE Entity; provided that such payments are made (a) in the ordinary
course of such VSE Entity’s business, (b) for products actually delivered or
services actually performed, and (c) pursuant to an “arm’s length” transaction
(i.e., a transaction that would otherwise be made with an unrelated and
unaffiliated third party); it being understood and agreed that payments in
respect of normal and customary salary, compensation and benefits, including
reasonable severance amounts, for employees, officers and directors of a VSE
Entity constitute “Ordinary Course Payments” except to the extent expressly
prohibited or limited pursuant to this Agreement.
“Participant” shall have the meaning attributed to such term in Section 12.11(e)
of this Agreement.
“Patriot Act” shall mean the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)), as amended.
“Pending Release Bonds” shall mean performance bonds related to bonded work that
has been completed, but for which the bond has not yet been released by the
Government due to timing differences and not as a result of a claim with respect
thereto.
“Pension Plan” or “Pension Plans” shall have the meaning attributed to such term
in Section 5.13(a) of this Agreement.
“Percentage” shall mean, as of any date of determination and with respect to
each Lender, the percentage(s) corresponding to such Lender’s name on Schedule 1
in respect of the Revolving Facility Commitment Amount and/or the Swing Line
Commitment Amount (as the context may require), as the same may be modified or
amended from time to time, plus, for purposes of making any calculation under
this Agreement, the percentage of the aggregate outstanding principal balance of
the Term Facility owing to the applicable Lender(s), plus the percentage
corresponding to such Lender of the aggregate amount of all Incremental
Revolving Facility Commitments and/or Incremental Term Facility Commitments or
outstanding Incremental Revolving Loans or Incremental Term Loans established
prior to and remaining in effect as of such date of determination.
“Permitted Acquisition” shall mean any merger or acquisition that is (a)
permitted pursuant to Section 7.1(e)(ii) of this Agreement, or (b) consummated
in accordance with all of the terms and conditions of any modification or
amendment to this Agreement or consent letter specifically issued by the
Administrative Agent, acting at the direction of the Required Lenders, for such
merger or acquisition.
“Permitted Earn-outs” shall mean the First Choice Earn-outs and any other
earn-outs to the extent such earn-outs are unsecured and may only be paid so
long as no Event of Default shall have occurred and is continuing, and both
before and after giving effect to any such payment, the VSE Entities shall be
and remain in pro forma compliance with the financial covenants set forth in
this Agreement (and no other default or Event of Default would result from the
making of such payments).
“Permitted Financial Product Obligations” shall mean, as of any applicable date
of determination, any and all fees, charges, debts, liabilities and obligations
owing by any VSE Entity to any and all Financial Product Providers in connection
with any cash management service, credit card facility or other bank product in
an aggregate amount not to exceed Thirty Million and No/100 Dollars
($30,000,000.00) outstanding at any time; it being understood and agreed that
the aggregate amount of any and all Hedging Obligations and ACH exposure shall
not be included in the foregoing calculation.
“Permitted Foreign Bank Accounts” shall mean any and all of the bank accounts
described on Schedule B attached hereto, together with any and all other foreign
bank accounts from time to time designated by the Borrowers to the
Administrative Agent in writing pursuant to Section 6.3(c) of this Agreement;
provided that each such bank account (a) has been established by and in the name
of a Borrower, Foreign Borrower or Non-Borrower Affiliate, (b) is located
outside of the United States of America, (c) is used solely for the collection
of Receivables, payment of Ordinary Course Payments and other general operating
purposes, (d) is not subject to any lien, claim, charge or encumbrance (other
than (i) the security interests granted to the Administrative Agent under this
Agreement or any other Loan Document, (ii) normal and customary rights of set
off or similar rights (of the financial institution maintaining such account),
but only if such rights may be exercised solely for past due fees, charges and
expenses arising from the general administration of such bank account), (e) if
required by the Administrative Agent, is subject to a control agreement or
blocked account agreement, in form and substance reasonably satisfactory to the
Administrative Agent, and (f) if not subject to a control agreement or blocked
account agreement, in form and substance reasonably satisfactory to the
Administrative Agent, does not, for thirty (30) or more consecutive days,
contain funds and/or other items of value which, when aggregated with all such
other bank accounts, exceed the Dollar Equivalent of Two Million and No/100
Dollars ($2,000,000.00) as of any applicable date of determination.
“Permitted Investments” shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States government (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States
government), in each case maturing within one (1) year from the date of
acquisition thereof; (b) commercial paper having the highest rating, at the time
of acquisition thereof, of Standard and Poor’s or Moody’s Investors Services and
in either case maturing within six (6) months from the date of acquisition
thereof; (c) certificates of deposit, bankers’ acceptances and time deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than Five Hundred Million and No/100
Dollars ($500,000,000.00); (d) fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (e) mutual funds investing solely in any one or
more of the Permitted Investments described in clauses (a) through (d) above and
(f) investments in other Persons (not triggering the joinder requirements set
forth in Section 1.11 of this Agreement), in an aggregate amount not to exceed
the greater of (x) Ten Million and No/100 Dollars ($10,000,000.00) and (y) 10%
of EBITDA (determined as of the most recently ended four (4) fiscal quarter
period for which financial statements have been delivered pursuant to Section
6.3), in each case, determined at the time of any such investment during the
term of this Agreement.
“Permitted Liens” shall mean with respect to any VSE Entity: (a) liens for taxes
that are being contested in good faith and by appropriate proceedings, which (i)
such VSE Entity has the financial ability to pay, including penalties and
interest, and (ii) the non-payment thereof will not result in the execution of
any such tax lien or otherwise jeopardize the interests of the Administrative
Agent or the Lenders in, on or to any Collateral; (b) deposits or pledges to
secure obligations under workers’ compensation, social security or similar laws,
incurred in the ordinary course of business; (c) liens described on Schedule
7.7(a)(vi) attached hereto; (d) cash deposits pledged to secure the performance
of bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds and other obligations of
like nature made in the ordinary course of business; (e) mechanics’, workmen’s,
repairmen’s, warehousemen’s, vendors’, lessors’ or carriers’ liens or other
similar liens; provided that such liens arise in the ordinary course of the VSE
Entity’s business and secure sums that are not past due or are separately
secured by cash deposits or pledges in an amount adequate to obtain the release
of such liens; (f) except as otherwise provided in this Agreement, statutory or
contractual landlord’s liens on the VSE Entity’s tangible personal property
located in such VSE Entity’s demised premises; (g) zoning or other similar and
customary land use restrictions, that do not materially impair the use or value
of any Collateral or property of any VSE Entity; (h) judgment liens that are not
prohibited by Section 7.4 of this Agreement; (i) other liens expressly permitted
by the terms and conditions of this Agreement; (j) liens to secure the purchase
price of Equipment or Inventory in an aggregate amount not to exceed One Million
and No/100 Dollars ($1,000,000.00) at any time, excluding all purchase money
Indebtedness and liens referenced on Schedule 7.7(a)(vi); and (k) liens in favor
of the Administrative Agent or any Lender with respect to the Obligations.
“Person” shall mean an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.
“Personal Information” shall mean, with respect to any customer and/or any
employee, agent or principal of a customer, such Person’s name, address,
telephone number, social security number, driver’s license number, state-issued
identification card number, financial account numbers, credit card numbers,
debit card numbers, or any security code, access code, personal identification
number or password that could permit access to a financial account of such
Person.
“Primary Operating Company” shall mean VSE Corporation, a Delaware corporation.


“Prime Contractor” shall mean any Person (other than a VSE Entity) which is a
party to any Government Subcontract.


“Prime Rate” shall mean the rate of interest from time to time established and
publicly announced by Citizens Bank as its prime rate, in Citizens Bank’s sole
discretion, which rate of interest may be greater or less than other interest
rates charged by Citizens Bank to other borrowers and which is a rate set based
upon various factors, including costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.


“Prior Increase” shall mean any increase to the Revolving Facility Commitment
Amount and/or the Term Facility Commitment Amount pursuant to Sections 1.8
and/or 1.9 of this Agreement prior to the date of any subsequent increase of the
Revolving Facility Commitment Amount and/or the Term Facility Commitment Amount
pursuant to Sections 1.8 and/or 1.9 of this Agreement.


“Proceeds” shall have the meaning attributed to that term by the UCC or under
other Applicable Laws, and, in any event, shall include any and all of the
following, whether now owned or hereafter acquired: (a) any and all proceeds of,
or amounts (in any form whatsoever, whether cash, securities, property or other
assets) received under or with respect to, any insurance, indemnity, warranty or
guaranty payable from time to time, and claims for insurance, indemnity,
warranty or guaranty effected or held with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever, whether cash, securities,
property or other assets) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Government (or any Person
acting under color of any Government), (c) any claim against third parties (i)
for past, present or future infringement of any patent or patent license, or
(ii) for past, present or future infringement or dilution of any copyright,
copyright license, trademark or trademark license, or for injury to the goodwill
associated with any trademark or trademark license, (d) any recoveries against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged stock, and (f) any
and all other amounts (in any form whatsoever, whether cash, securities,
property or other assets) from time to time paid or payable under or in
connection with any of the Collateral (whether or not in connection with the
sale, lease, license, exchange or other disposition of the Collateral).


“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” shall have the meaning assigned to such term in Section
12.22.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
guarantor or obligor that has total assets exceeding Ten Million and No/100
Dollars ($10,000,000.00) at the time the relevant guarantee or liability becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Person” shall have the meaning attributed to such term in Section
10.10 of this Agreement.
“RCRA” shall mean the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901 et. seq.).
“Receivable” and “Receivables” shall mean, individually or collectively as the
context may require, any and all of the VSE Entities’ aggregate present and
future accounts, contracts, contract rights, Chattel Paper, General Intangibles,
notes, drafts, acceptances, chattel mortgages, conditional sale contracts,
bailment leases, security agreements, contribution rights and other forms of
obligations now or hereafter arising out of or acquired in the course of or in
connection with any business the VSE Entities conduct, together with all liens,
guaranties, securities, rights, remedies and privileges pertaining to any of the
foregoing, whether now existing or hereafter created or arising, and all rights
with respect to returned and repossessed items of Inventory.
“Register” shall have the meaning attributed to such term in Section 12.11(d) of
this Agreement.
“Report” and “Reports” shall have the meaning attributed to such term in Section
10.15(a) of this Agreement.
“Request for Advance and Certification” shall mean any Request for Advance and
Certification in the form of Exhibit 1.
“Required Lenders” shall mean all of the Lenders who, as of any applicable date
of determination, are not Defaulting Lenders, and which hold Loans and unused
commitments representing, in the aggregate, at least fifty-one percent (51%) of
the aggregate Commitment Amount (excluding the Swing Line Commitment Amount, but
including the aggregate Incremental Revolving Facility Commitment Amount and/or
Incremental Term Facility Commitment Amount then in effect); provided, however,
that “Required Lenders” must include at least two (2) Lenders who, as of such
date of determination, are not Defaulting Lenders and who collectively hold
Loans and unused commitments representing, in the aggregate, at least fifty-one
percent (51%) of the aggregate Commitment Amount (excluding the Swing Line
Commitment Amount, but including the aggregate Incremental Revolving Facility
Commitment Amount and/or Incremental Term Facility Commitment Amount then in
effect).
“Restatement” shall mean the settlement of the transactions contemplated by this
Agreement.
“Restatement Date” shall mean the date on which the Restatement shall occur,
such date being also the date of initial funding under this Agreement.
“Restricted Non-Borrower Affiliates” shall mean each and all of (i) Integrated
Concepts and Research Corporation, a District of Columbia corporation; and (ii)
ICRC Qualified Settlement Fund, neither of which shall be required to be joined
as Borrowers hereunder.
“Revaluation Date” shall have the meaning attributed to such term in The
Interpretive Provisions Section of this Agreement.
“Revolver Notes” shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Revolving
Facility, together with all extensions, renewals, modifications, replacements
and substitutions thereof and therefor.
“Revolving Facility” shall mean the revolving credit facility being extended
pursuant to this Agreement, in the maximum principal amount of the Revolving
Facility Commitment Amount, with a sub-limit of Twenty-Five Million and No/100
Dollars ($25,000,000.00) for Letters of Credit, a sub-limit of Fifteen Million
and No/100 Dollars ($15,000,000.00) for Swing Line Loans and a sub-limit of the
Dollar Equivalent of Two Million and No/100 Dollars ($2,000,000.00) for
Alternative Currency Loans; it being understood and agreed that the maximum
principal amount of the Revolving Facility shall be subject to increase pursuant
to Section 1.8 of this Agreement.
“Revolving Facility Commitment Amount” shall mean an amount equal to the sum of
Three Hundred Fifty Million and No/100 Dollars ($350,000,000.00), plus the
aggregate amount of any and all Incremental Revolving Facility Commitments
existing as of such date of determination.
“Revolving Facility Commitment Fee” shall have the meaning attributed to such
term in Section 1.7(b) of this Agreement.
“Revolving Loan(s)” shall mean any and all Loans made available to the Borrowers
pursuant to the Revolving Facility.
“Sanctions” shall have the meaning attributed to such term in Section 5.24 of
this Agreement.
“SEC” shall mean the Securities and Exchange Commission of the United States of
America.
“SEC Act” shall mean the Securities Exchange Act of 1934, 15 U.S.C.A. §78, as
amended.
“Security Entitlements” shall have the meaning attributed to such term by the
UCC, and shall include any and all Security Entitlements whether now or
hereafter existing.
“Spare Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature that may from time to time be installed or incorporated in or attached or
appurtenant to any Aircraft Object or removed therefrom.
“Spot Rates” shall have the meaning attributed to such term in The Interpretive
Provisions Section of this Agreement.
“Stock Security Agreement” shall mean that certain Third Amended and Restated
Stock Security Agreement dated of even date herewith, entered into by certain
VSE Entities party thereto in favor of the Administrative Agent for the benefit
of the Lenders ratably, as the same may be modified, amended or restated from
time to time.
“Subsidiary” and “Subsidiaries” shall mean, individually or collectively as the
context may require, any company, partnership, corporation or other entity in
which any Person owns or controls, directly or indirectly, more than fifty
percent (50%) of the equity thereof as of any date of determination.
“Subordinated Indebtedness” shall mean, any Indebtedness incurred by any
Borrower which by its terms is specifically subordinated in right of payment to
the prior payment of the Borrowers’ Obligations and contains subordination and
other terms acceptable to the Administrative Agent.


“Supported QFC” shall have the meaning assigned to such term in Section 12.22.
“Supporting Obligations” shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any and all letter of credit rights or secondary obligations that
support the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property.
“Swap Obligation” means, with respect to any Borrower or any guarantor or
obligor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.
“Swing Line Commitment” shall mean the Swing Line Lender’s obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.
“Swing Line Commitment Amount” shall mean Fifteen Million and No/100 Dollars
($15,000,000.00).
“Swing Line Commitment Period” shall mean the period commencing on the
Restatement Date and ending on the Swing Line Termination Date.
“Swing Line Facility” shall mean the swing line credit facility being extended
pursuant to this Agreement, in the maximum principal amount equal to the Swing
Line Commitment Amount.
“Swing Line Lender” shall mean Citizens Bank or any additional or successor
Swing Line Lender which has been appointed by Citizens Bank and has accepted
such appointment.
“Swing Line Loan” or “Swing Line Loans” shall have the meaning attributed to
such term in Section 1.1(b) of this Agreement.
“Swing Line Note” shall mean that certain Second Amended and Restated Swing Line
Facility Promissory Note dated of even date herewith, made by the Borrowers and
payable to the order of the Swing Line Lender, in the maximum principal amount
of the Swing Line Commitment Amount, or so much thereof as shall be advanced or
readvanced, together with all extensions, renewals, modifications, increases,
replacements and substitutions thereof or therefor.
“Swing Line Outstandings” shall mean, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.
“Swing Line Rate” shall mean with respect to the Swing Line Facility, the Base
Rate.
“Swing Line Termination Date” shall mean the fifth (5th) Business Day prior to
the Maturity Date, or such earlier date on which the Swing Line Lender shall
have elected, in its sole and absolute discretion, to terminate the Swing Line
Facility.
“Target” shall have the meaning attributed to such term in Section 7.1(e)(ii) of
this Agreement.
“Term Facility” shall mean the term credit facility being extended pursuant to
this Agreement in the original principal amount equal to the Term Facility
Commitment Amount.
“Term Facility Commitment Amount” shall mean One Hundred Twenty-Three Million
Three Hundred Thousand Dollars ($123,300,000) as of the First Amendment
Effective Date, and Zero Dollars ($0) from and after the initial funding on the
First Amendment Effective Date, except as increased by the aggregate amount of
all Incremental Term Facility Commitments in effect outstanding (i.e., not yet
funded) pursuant to Section 1.9 of this Agreement as of the date of
determination.
“Term Facility Notes” shall mean each and all of the promissory notes executed,
issued, and delivered pursuant to the Agreement in connection with the Term
Facility, together with all extensions, renewals, amendments, modifications,
replacements and substitutions thereof and therefor.
“Term Loan(s)” shall mean the First Amendment Term Loan.
“Total Funded Debt” shall mean, as of any date of determination, the sum of (a)
all Indebtedness for borrowed money of the VSE Entities (excluding all
outstanding advances under the Revolving Facility, if any), plus (b) any accrued
Permitted Earn-outs reasonably required to be paid by the VSE Entities within
the next twelve (12) months (net of any cash reserves therefor), and plus (c)
the average of all advances under the Revolving Facility made to the Borrowers
during the immediately preceding thirty (30) consecutive days prior to such
period of determination (including the face amount of all issued and outstanding
Letters of Credit).
“Total Funded Debt to EBITDA Ratio” shall have the meaning attributed to such
term in Section 6.15(a) of this Agreement.
“Transitional Deposit Account” shall have the meaning attributed to such term in
Article 8 of this Agreement.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the Commonwealth of Virginia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that if, by reason of mandatory provisions of Applicable Laws, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the
Commonwealth of Virginia, the term “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
“Uncommitted Incremental Increase Limit” shall mean an aggregate of One Hundred
Million and No/100 Dollars ($100,000,000.00), which may be applied by the
Borrowers, in their sole discretion, to increase the Revolving Facility
Commitment Amount and/or increase the Term Facility Commitment Amount, pursuant
to Sections 1.8 and 1.9 of this Agreement, respectively.
“Voting Stock” shall mean the capital stock of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons, of such Person (irrespective of whether, at the
time, capital stock of any other class or classes of such entity shall have or
might have voting power by reason of the happening of any contingency).
“VSE Entity” and “VSE Entities” shall mean, as of any date of determination and
individually or collectively (as the context may require), any and all of the
Borrowers and the Non-Borrower Affiliates.
“Walker Lane Lease” shall mean the Deed of Lease dated as of November 4, 2009
(as heretofore amended, modified or restated from time to time), by and between
MetroPark 7, LLC, a Delaware limited liability company, as the landlord, and the
Primary Operating Company, as the tenant, with respect to the premises located
at 6348 Walker Lane, Springfield, Virginia.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any refinanced Term Loan or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.



INTERPRETIVE PROVISIONS
(a) Certain Interpretive Provisions.
(i)    Unless the context of this Agreement otherwise requires, (A) words of any
gender include each other gender; (B) words using the singular or plural number
also include the plural or singular number, respectively; (C) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement and not to any particular provision of this Agreement; and (D)
the terms “Article,” “Section,” “Subsection,” “Schedule” and “Exhibit” without
any reference to a specified document refer to the specified Article, Section,
Subsection, Schedule and Exhibit, respectively, of this Agreement.
(ii)    The words “including,” “include” and “includes” are not exclusive and
shall be deemed to be followed by the words “without limitation”; if exclusion
is intended, the word “comprising” is used instead.
(iii)Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms and conditions of this Agreement, and (ii) references to any statute or
regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.
(iv)The word “or” shall be construed to mean “and/or” unless the context clearly
prohibits that construction.
(v)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
(vi)All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, any
lease that is treated as an operating lease for purposes of GAAP as of the
Restatement Date shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the Restatement Date, that would be
treated as an operating lease for purposes of GAAP as of the Restatement Date
shall be treated as an operating lease), in each case for purposes of this
Agreement, notwithstanding any change in GAAP after the Restatement Date.
(vii)The Article, Section and paragraph headings of this Agreement are for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.
(viii)This Agreement and the other Loan Documents are the result of negotiations
among all parties hereto, and have been reviewed by counsel to the
Administrative Agent, the Borrowers and the Lenders, and are the products of all
parties. Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Administrative Agent or the Lenders merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.
(ix)The word “extent” in the phrase “to the extent” as used in this Agreement
means the degree to which a subject or other thing extends and such phrase does
not simply mean “if.”
(x)    No provision of this Agreement is to be construed to require, directly or
indirectly, any Person to take any action, or to omit to take any action, to the
extent such action or omission would violate Applicable Laws.
(b)    Exchange Rates; Currency Equivalents.
(i) The Administrative Agent or the LC Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of any outstanding Loans denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrowers hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the LC Issuer, as applicable. For purposes hereof,
the term "Spot Rates" means, for a currency, the rate determined by the
Administrative Agent or the LC Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the LC Issuer, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the LC Issuer, as applicable, if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the LC Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency; it
being understood and agreed that the Administrative Agent or the LC Issuer, as
applicable, shall endeavor to obtain the most favorable spot buying rate, but it
shall have no obligation or liability for its failure to do so; and the term
"Revaluation Date" means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the LC Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
existing Letters of Credit, such additional dates as the existing LC Issuer
shall determine, and (e) such additional dates as the Administrative Agent or
the LC Issuer shall determine.
(ii) Wherever in this Agreement an amount is expressed in Dollars, but a
calculation may require an Alternative Currency, such amount shall be the
equivalent amount thereof in the applicable Alternative Currency, as determined
by the Administrative Agent or the LC Issuer, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.
(c)    Additional Alternative Currencies.
(i) The Borrowers may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the LC Issuer (and any Lender participating in
such Letter of Credit, if applicable), in their sole discretion.
(ii)    Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired Letter
of Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the LC Issuer, in their sole discretion). In each case,
the Administrative Agent shall promptly notify the LC Issuer which shall
promptly, in turn, notify each Lender participating in such Letter of Credit
thereof. The LC Issuer and each applicable Lender shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
issuance of Letters of Credit, as the case may be, in such requested currency.
(iii)    Any failure by the LC Issuer and/or any participant Lender to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by the LC Issuer to permit Letters of Credit to be
issued in such requested currency. If the Administrative Agent and the LC Issuer
(and the applicable participant Lenders, as the case may be) consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency required hereunder, the
Administrative Agent shall promptly so notify the Borrowers.
(d) Change of Currency.
(i)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the legislative measures
of the European Council). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Letter of Credit in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Letter of Credit upon the earliest date on which
each Letter of Credit is renewed, extended or expired.
(ii)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(iii)    Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE 1
COMMITMENT    

1.1    Maximum Loan Amount.
(a)    First Amendment Term Loan. Subject to the terms and conditions of this
Agreement, (i) each Lender severally agrees to make available to the Borrowers
on the First Amendment Effective Date such Lender’s Percentage of a term loan in
Dollars (the “First Amendment Term Loan”) in the aggregate principal equal to
the Term Facility Commitment Amount for the purposes hereinafter set forth; (ii)
as set forth more fully in Section 1.1(c), the Lenders will make the Revolving
Loans to the Borrowers and (ii) as set forth more fully in Section 1.1(b), the
Swing Line Lender will make the Swing Line Loan to the Borrowers. Amounts repaid
or prepaid on the Term Loan may not be reborrowed. The proceeds of the First
Amendment Term Loan shall be used to prepay, in full, the aggregate principal
amount of the Initial Term Loan outstanding as of the First Amendment Effective
Date. From an after the First Amendment Effective Date, the obligations with
respect to the Initial Term Loan shall be reduced to $0. It is understood and
agreed that from and after the First Amendment Effective Date, all references to
the Term Loan shall mean the term loan made to the Borrowers on the First
Amendment Effective Date. The Loans, including the Swing Line Loan, shall bear
interest and be payable in accordance with the terms and conditions of this
Agreement and the Notes. The Notes shall be executed and delivered to each
respective Lender on the date hereof and thereafter, from time to time, as and
when requested by the Administrative Agent, acting at the direction of any
Lender.
(b)    Swing Line Loans. Subject to the terms and conditions of this Agreement,
the Swing Line Lender shall make swing line loans (each, a “Swing Line Loan” and
collectively, the “Swing Line Loans”) to the Borrowers from time to time during
the Swing Line Commitment Period, in the aggregate principal amount at any one
time outstanding not to exceed the Swing Line Commitment Amount; provided,
however, that at no time may the aggregate outstanding principal amount of the
Swing Line Loans, plus the aggregate outstanding principal amount of the
Revolving Facility (including the aggregate face amount of all Letters of Credit
outstanding and the outstanding principal balance of any Alternative Currency
Loans), exceed the Revolving Facility Commitment Amount. During the Swing Line
Commitment Period, the Borrowers may use the Swing Line Commitment by borrowing,
repaying Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions of this Agreement. At the request of
the Swing Line Lender, the Administrative Agent may, at any time, on behalf of
the Borrowers (which hereby irrevocably direct the Administrative Agent to act
on their behalf) request each Lender having a Percentage of the Revolving
Facility, including the Lender then acting as the Swing Line Lender, to make,
and each such Lender, including the Lender then acting as the Swing Line Lender,
shall make an advance under the Revolving Facility, in an amount equal to such
Lender’s Percentage of the Revolving Facility, of the amount of the Swing Line
Outstandings as of the date such request is made. In such event, each such
Lender shall make the requested proceeds available to the Administrative Agent
for the account of the Swing Line Lender in accordance with the funding
provisions set forth in this Agreement. The proceeds of the Revolving Facility
advanced pursuant to this Section 1.1(b) shall be immediately applied to repay
the Swing Line Outstandings.
(c)    Revolving Loans. Subject to the terms and conditions of this Agreement,
each Lender severally agrees to make the Revolving Loans to the Borrowers, with
the maximum amount of each Lender’s obligation being equal to such Lender’s
Percentage of the Revolving Facility Commitment Amount.

1.2    Use of Proceeds. The Loans shall be used by the Borrowers only for the
following purposes: (a) to refinance certain existing Indebtedness of the
Borrowers; (b) to finance any Permitted Acquisitions (including the purchase
price, together with customary transaction costs and expenses payable to
unrelated and unaffiliated third parties relating thereto); and (c) for working
capital support, letters of credit, capital expenditures and general corporate
purposes. Each Borrower agrees that it will not use or permit the Loan proceeds
to be used for any other purpose without the prior written consent of the
Administrative Agent.

1.3    Alternative Currency Loans; Loans to Foreign Borrowers. Subject to the
terms and provisions of this Agreement, the Borrowers may at any time, and from
time to time, request and obtain Alternative Currency Loans of up to the Dollar
Equivalent of Two Million and No/100 Dollars ($2,000,000.00), in the aggregate,
outstanding at any time, pursuant to this Agreement (it being understood and
agreed that the amount of any outstanding Alternative Currency Loans will reduce
availability under the Revolving Facility); provided, however, that with respect
to any Loan or Alternative Currency Loan requested to be funded directly to any
Foreign Borrower which has not previously been approved to receive a Loan or
Alternative Currency Loan pursuant to this Section 1.3, the following conditions
precedent shall have first been satisfied: (a) the Borrowers shall have provided
to the Administrative Agent written notice of their desire to have a Loan or
Alternative Currency Loan made to such Foreign Borrower (each, a “Foreign
Borrower Loan Request”), (b) the Administrative Agent shall have promptly
notified the Lenders of the Foreign Borrower Loan Request and requested the
Lenders’ consent therefor, and (c) all of the Lenders shall have consented to
such Foreign Borrower Loan Request within ten (10) Business Days of the Lenders’
receipt of such Foreign Borrower Loan Request from the Administrative Agent.
Without limiting the conditions to obtain Loan advances set forth in Section 1.4
of this Agreement, neither the Administrative Agent nor any Lender shall be
obligated to honor any Foreign Borrower Loan Request unless all of the Lenders
shall have first consented to such Foreign Borrower receiving the Loan or
Alternative Currency Loan pursuant to the applicable Foreign Borrower Loan
Request. From and after the date, if any, on which all Lender-consent shall have
been issued for a Foreign Borrower to receive a Loan or an Alternative Currency
Loan, no further consent shall be necessary for such Foreign Borrower to receive
any other Loan or Alternative Currency Loan. Any Lender may, with notice to the
Administrative Agent and the Borrowers, fulfill its Commitment hereunder by
causing an Affiliate of such Lender to act as the Lender in respect of such
Foreign Borrower (and such Lender shall, to the extent of Loans and Alternative
Currency Loans made to and participations in Letters of Credit issued for the
account of such Foreign Borrower, be deemed for all purposes hereof to have pro
tanto assigned such Loans and participations to such Affiliate).

1.4    Advances; Payments.
(a)    Agreement to Advance and Readvance; Procedure. So long as no Event of
Default shall have occurred and be continuing, or would result therefrom, and no
act, event or condition shall have occurred and be continuing which with notice
or the lapse of time, or both, shall constitute an Event of Default, and subject
to the terms and conditions of this Agreement, the Lenders (and the Swing Line
Lender, as the case may be) shall (i) advance and readvance the proceeds of the
Revolving Facility and the proceeds of the Swing Line Facility (as applicable)
from time to time in accordance with the terms and conditions of this Agreement
and (ii) advance all of the proceeds of the Term Facility on the Restatement
Date (with no further obligation to advance or readvance any proceeds of the
Term Facility after the Restatement Date), each to the Borrowers upon the
Borrowers’ execution and delivery of this Agreement and all other documents,
instruments and agreements required by the Administrative Agent and the Lenders
in connection herewith. In addition to any and all other conditions to advances
set forth in this Agreement, on the date of each request for an advance and as
of the date of advance, the Borrowers shall be deemed to have remade and redated
each and all of the representations and warranties set forth in this Agreement,
and with respect to those representations and warranties qualified by
“materiality”, such representations and warranties shall be true and correct in
all respects, and with respect to those representations and warranties not
qualified by “materiality”, such representations and warranties shall be true
and correct in all material respects, in each case as of such date, unless such
representation or warranty specifically refers to an earlier date or the
Borrowers are unable to remake and redate any such representation or warranty,
in which case the Borrowers shall have previously disclosed the same to the
Administrative Agent and the Lenders in writing, and such inability does not
constitute or give rise to an Event of Default. Except with respect to advances
made pursuant to Section 1.4(c)(iii) below, requests for advances with respect
to the Revolving Facility shall be in the form of Exhibit 1 attached hereto, and
requests for advances with respect to the Swing Line Facility shall be in the
form of Exhibit 1(a) attached hereto. Requests for advances of Loan proceeds
with respect to the Revolving Facility and the Swing Line Facility may be made
via facsimile on any given Business Day if the Borrowers provide the
Administrative Agent, in advance, with a written list of the names of the
specific officers authorized to request disbursements by facsimile. Upon request
by the Administrative Agent, the Borrowers shall confirm, in an original
writing, each facsimile request for advance made by any Borrower.
Notwithstanding the foregoing, (a) the Lenders shall have no obligation to make
any advance with respect to the Revolving Facility after the Maturity Date or
any advance with respect to the Term Facility after the Restatement Date, other
than pursuant to Section 1.9 of this Agreement (if applicable); and (b) the
Swing Line Lender shall have no obligation to make any advance with respect to
the Swing Line Facility after the Swing Line Termination Date.
(b)    Interest Rate Election; Certain Advance Procedures and Limits. Amounts
advanced in connection with the Loans shall bear interest at the Applicable
Interest Rate, which shall either be on a Base Rate basis or LIBOR basis, as
more fully set forth below, and in the Exhibits attached hereto, except that
Swing Line Loans shall only be made available to the Borrowers on a Base Rate
basis and Alternative Currency Loans shall only be made available to the
Borrowers on a LIBOR Rate basis. Advances bearing interest on a Base Rate basis
shall be in minimum and incremental amounts of One Hundred Thousand and No/100
Dollars ($100,000.00), and shall be made available on a same-day basis, if
requested by 12:00 Noon, New York, NY time, on any Business Day. Advances
bearing interest on a LIBOR basis shall also be in minimum and incremental
amounts of One Hundred Thousand and No/100 Dollars ($100,000.00), and shall be
made available not less than three (3) Business Days, nor more than five (5)
Business Days, if requested by 10:00 a.m., New York, NY time. The Borrowers’
right to request LIBOR based interest, as well as certain additional terms,
conditions and requirements relating thereto, are set forth below and in the
Exhibits, and each Borrower expressly acknowledges and consents to such
additional terms and conditions. During the period from the Restatement Date
until the first day of the first full calendar month after no less than fifteen
(15) days have elapsed since the Administrative Agent’s receipt of the Quarterly
Covenant Compliance Certificate and quarterly financial statements for the
calendar quarter ending March 31, 2018, the Additional Base Rate Interest Margin
shall be one-half percent (0.50%), and the Additional Libor Interest Margin
shall be one and three-quarters percent (1.75%). Thereafter, the applicable
Additional Base Rate Interest Margin and the applicable Additional Libor
Interest Margin shall be (i) based on the VSE Entities’ Total Funded Debt to
EBITDA Ratio, calculated in accordance with Section 6.15 of this Agreement, and
(ii) determined in accordance with Exhibit 7 attached hereto. Interest rate
adjustments shall be applicable hereunder on a prospective basis. The Additional
Base Rate Interest Margin and Additional Libor Interest Margin shall be
calculated by and become effective on the first day of the first full calendar
month after no less than fifteen (15) days have elapsed since the Administrative
Agent’s receipt of the Quarterly Covenant Compliance Certificate and quarterly
financial statements required by this Agreement; it being understood, however,
that in the event the Quarterly Covenant Compliance Certificate and quarterly
financial statements are not submitted when due, the Borrowers shall not be
entitled to any reduction in the Additional Base Rate Interest Margin and/or the
Additional Libor Interest Margin for the ensuing period, and at the option of
the Administrative Agent, all amounts outstanding shall bear interest on a Base
Rate basis or LIBOR basis (as the case may be), plus the highest applicable
Additional Base Rate Interest Margin or Additional Libor Interest Margin (as
applicable) set forth in Exhibit 7 attached hereto. The Administrative Agent may
also, at its option, impose the Default Rate in addition to (and not in lieu of)
the increased margins.
(c)    Repayment; Interest; Automatic Advances/Payments. All sums advanced in
connection with the Loans shall be repaid in accordance with the terms and
conditions set forth below and in the other Loan Documents:
(i)    Repayment of Loan.
A.    Term Facility. The Borrowers shall repay the outstanding principal amount
of the Term Facility in installments on the dates and in the amounts set forth
on the table below (as such installments may hereafter be adjusted as a result
of mandatory payments made pursuant to Section 1.5 of this Agreement or
prepayments made pursuant to Section 1.4(f) of this Agreement), unless
accelerated sooner pursuant to this Agreement:


QUARTERLY PERIOD ENDING
EACH PRINCIPAL INSTALLMENT
December 31, 2019
$2,500,000
March 31, 2020
$3,750,000
June 30, 2020, September 30, 2020, December 31, 2020 and March 31, 2021
$4,687,500
June 30, 2021, September 30, 2021, December 31, 2021, March 31, 2022, June 30,
2022, September 30, 2022, and December 31, 2022
$5,625,000
Maturity Date
Outstanding Principal Balance



B.    Revolving Facility. Unless sooner accelerated pursuant to the terms of
this Agreement, the Borrowers shall repay on the Maturity Date the aggregate
principal amount of the Revolving Facility outstanding on such date.
C.    Swing Line Facility. Unless sooner accelerated pursuant to the terms and
conditions of this Agreement, the Borrowers shall repay on the Maturity Date the
aggregate principal amount of the Swing Line Facility outstanding on such date.
(ii)    Interest.
A.    So long as no Event of Default or any act, event or condition which with
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing, the Borrowers shall have the right to elect that
specified amounts advanced under the Revolving Facility or the Term Facility
bear interest at the LIBOR Lending Rate, plus the applicable Additional Libor
Interest Margin in effect at the commencement of the particular Interest Period.
The Borrowers must elect a LIBOR based interest rate in accordance with the
specific procedures set forth in this Agreement, and any amounts bearing
interest on a LIBOR basis shall be subject to the terms and conditions of the
Loan Documents applicable to amounts bearing interest on such basis, including
the prepayment limitations and provisions regarding the payment of associated
costs, as more fully set forth in Exhibit 3 attached hereto. The Borrowers may
not revoke any LIBOR election without the Administrative Agent’s written
consent. Upon the expiration of an applicable Interest Period, unless the
Borrowers are then entitled to again elect a LIBOR based rate and the
Administrative Agent has received a LIBOR Election Form and Certification from
the Borrowers, the rate of interest applicable to any amounts for which a LIBOR
based rate is expiring shall, from and after the end of the applicable Interest
Period, bear interest at the Base Rate (other than an Alternative Currency Loan,
which may not be converted to a Base Rate Loan), plus the applicable Additional
Base Rate Interest Margin; it being understood and agreed, however, that such
amount may, at any time thereafter, bear interest at the LIBOR based rate, plus
the applicable Additional Libor Interest Margin, provided that (i) the Borrowers
are then entitled to elect a LIBOR based rate, and (ii) the Administrative Agent
has received an appropriate Libor Election Form and Certification from the
Borrowers.
B.    Interest accrued on a Base Rate basis shall be payable in quarterly
installments, in arrears, commencing on March 31, 2018, and continuing on the
last Business Day of each and every calendar quarter thereafter and on the
Maturity Date. Base Rate interest shall be calculated on a 365/366-day year
basis and the actual number of days elapsed.
C.    Interest accrued on a LIBOR basis shall be due and payable on the last
Business Day of the applicable Interest Period (whether such last day shall
occur by reason of acceleration, declaration, extension or otherwise), and if
such applicable Interest Period is longer than three (3) months, also on each
Business Day which is three (3) months, or a multiple thereof, after the first
day of such applicable Interest Period and the last day of such applicable
Interest Period. LIBOR interest shall be calculated on a 360-day basis and the
actual number of days elapsed.
(iii)    Automatic Advances/Payments. The Borrowers hereby authorize the
Administrative Agent, on any Business Day, to transfer funds from the Collateral
Account or any other designated account of the Borrowers to pay down the
Obligations and to make Loans or Swing Line Loans available to the Borrowers to
cover shortages or overdrafts in the Collateral Account or such other designated
account of the Borrowers. All such transfers are subject to the availability of
Loan proceeds under the Revolving Facility (with respect to advances) and the
availability of funds in the Collateral Account or such other designated
account(s) of the Borrowers (with respect to paydowns). The Administrative Agent
may, in its discretion, make such transfers (or direct any Lender maintaining a
Deposit Account of a Borrower to wire transfer to the Administrative Agent any
funds on deposit thereon to facilitate any such transfer by the Administrative
Agent), but shall have no liability for its failure to do so. Subject to the
terms of any cash management agreement between the Borrowers and the
Administrative Agent, the Borrowers may, at any time, terminate the authority
granted by the Borrowers to the Administrative Agent herein upon not less than
two (2) Business Days prior written notice to the Administrative Agent.
(d)    Application of Payments. All payments made or to be made upon any
Obligations shall be payable in lawful currency of the United States (or, in the
case of Alternative Currency Loans, in the applicable currency) and in
immediately available funds. Except as otherwise expressly provided in this
Agreement, the Notes or any other Loan Document, if at any time insufficient
funds are received by and available to the Administrative Agent to pay in full
all amounts of principal, interest, fees and other amounts then due pursuant to
this Agreement or any of the other Loan Documents (as the case may be), such
funds shall be applied as follows:
(i)    first, to expenses and costs of collection, if any, incurred by the
Administrative Agent in connection with the Loans, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent hereunder or under any other
Loan Document on behalf of the Borrowers and any other reasonable costs or
expenses incurred by the Administrative Agent in connection with the exercise of
any right or remedy hereunder;
(ii)    second, to fees and late charges owing by any Borrower to the
Administrative Agent pursuant to this Agreement or any other Loan Document, and
then to fees and late charges owing by any Borrower to the Lenders (ratably in
accordance with their Percentage) pursuant to this Agreement or any other Loan
Document;
(iii)    third, to accrued and unpaid interest hereunder (applied first to the
Swing Line Facility and then pro rata to the Revolving Facility, Term Facility
and scheduled payments that are part of the Hedging Obligations);
(iv)    fourth, to the outstanding principal amount of the Obligations and
termination payments under Hedging Contracts (applied first to Swing Line
Outstandings (if any), then pro rata to the unpaid and outstanding principal
amount of the Revolving Facility and the Term Facility and all termination
payments that are part of the Hedging Obligations, and then pro rata to
Permitted Financial Product Obligations); and
(v)    fifth, to any Person lawfully entitled thereto.
(e)    Adjustments. If, as a result of any restatement of or other adjustment to
the financial statements of the VSE Entities or for any other reason, the
Borrowers or the Administrative Agent shall determine that (i) the Total Funded
Debt to EBITDA Ratio, as calculated by the Borrowers as of any applicable date,
was inaccurate and (ii) a proper calculation of the Total Funded Debt to EBITDA
Ratio would have resulted in a higher Additional Libor Interest Margin,
Additional Base Rate Interest Margin, Revolving Facility Commitment Fee or
Letter of Credit Fee for the applicable period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of each Lender (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not otherwise limit
the rights of the Administrative Agent or any Lender hereunder. The Borrowers’
obligations under this paragraph shall survive the termination of this Agreement
and the repayment of all Obligations hereunder.
(f)    Prepayment. Amounts outstanding which bear interest on a Base Rate basis
may be prepaid, in whole or in part, at any time, without penalty or premium;
provided such prepayment amounts are in amounts not less than One Hundred
Thousand and No/100 Dollars ($100,000.00) and in increments of One Hundred
Thousand and No/100 Dollars ($100,000.00), or, in each case, such lesser amount
as may then be outstanding. Amounts outstanding which bear interest on a LIBOR
basis may also be prepaid, in whole or in part, at any time, without penalty or
premium, subject, however, to Exhibit 3 attached hereto. Partial prepayments
shall be applied to amounts due under the Loans in inverse order of maturities
and shall not relieve the Borrowers of their obligation to pay periodic
installments of principal and/or interest hereunder as and when the same would
otherwise be due hereunder.
(g)    Preference Period. If, after receipt of any payment hereunder or under
any of the other Loan Documents, the Administrative Agent or the Lenders are
compelled or reasonably agree, for settlement purposes, to surrender such
payment to any Person for any reason (including, without limitation, a
determination that such payment is void or voidable as a preference or
fraudulent conveyance, an impermissible setoff, or a diversion of trust funds),
then this Agreement and the other Loan Documents shall continue in full force
and effect or be reinstated, as the case may be, and the Borrowers shall be
liable for, and shall indemnify, defend and hold harmless the Administrative
Agent and the Lenders with respect to the full amount so surrendered. The
provisions of this Section shall survive the cancellation or termination of this
Agreement and shall remain effective notwithstanding the payment of the
Obligations, the release of any security interest, lien or encumbrance securing
the Obligations or any other action which the Administrative Agent or any Lender
may have taken in reliance upon its receipt of such payment.

1.5    Additional Mandatory Payments; Reduction of Commitment. In addition to
all other sums payable by the Borrowers pursuant to any of the Notes, this
Agreement or any other Loan Document, the Borrowers shall also make mandatory
payments on the Notes (with such mandatory payments applied first to the Term
Facility until the Term Facility shall have been paid and satisfied in full, and
then to amounts outstanding under the Revolving Facility, as provided herein
below; it being understood and agreed that such mandatory payments shall also be
subject to Section 1.4(d) of this Agreement as set forth below, upon the
occurrence of any Excess Cash Event. The amount of such mandatory payment shall
be equal to the Net Cash arising from such Excess Cash Event(s). All such
mandatory prepayments shall be applied to amounts due under the Loans as
provided hereinabove in inverse order of maturities and such mandatory
prepayments shall not relieve the Borrowers of their obligation to pay periodic
installments of principal and/or interest hereunder as and when the same would
otherwise be due hereunder. If any Mandatory Payment shall be applied to
borrowings under the Revolving Facility in accordance with this Section 1.5(a)
of this Agreement (i.e., the Term Facility shall have been paid and satisfied in
full), the Revolving Facility Commitment Amount shall, unless waived in writing
by the Administrative Agent, be reduced by an amount equal to the amount of such
Mandatory Payment, such reduction to become effective simultaneously with the
occurrence of the Excess Cash Event. Notwithstanding the foregoing, in the event
any mandatory payment required to be paid pursuant to this Section 1.5(a) is not
sufficient to pay in full all amounts of principal, interest, fees and other
amounts then due pursuant to this Agreement, such payment shall also be subject
to the application of payment provisions pursuant to Section 1.4(d) of this
Agreement.

1.6    Field Audits. The Administrative Agent has the right at any time and in
its discretion to conduct field audits with respect to the Collateral and each
VSE Entity’s Receivables, inventory, business and operations. All field audits
shall be at the cost and expense of the Administrative Agent; provided that, any
and all field audits conducted following an Event of Default shall be at the
Borrowers’ cost and expense.

1.7    Certain Fees. In addition to principal, interest and other sums payable
under the Notes, the Borrowers shall pay the following fees:
(a)    Upfront Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender party to this Agreement as of the Restatement Date, an
upfront fee in the amounts, and at the times, pursuant to the Fee Letter, and as
may be further agreed upon in writing by the Primary Operating Company and the
Administrative Agent from time to time. Additionally, the Borrowers shall pay to
the Administrative Agent (i) for the account of each Incremental Revolving
Facility Lender, an upfront fee (an “Incremental Revolving Facility Upfront
Fee”), for the Incremental Revolving Facility Commitment made by such
Incremental Revolving Facility Lender pursuant to this Agreement in an amount to
be determined at the time such Incremental Revolving Facility Commitment is
accepted by the Borrowers and (ii) for the account of each Incremental Term
Facility Lender, an upfront fee (each, an “Incremental Term Facility Upfront
Fee”) for the Incremental Term Facility Commitment made by such Incremental Term
Facility Lender pursuant to this Agreement in an amount to be determined at the
time such Incremental Term Facility Commitment is accepted by the Borrowers. Any
Incremental Revolving Facility Upfront Fee and/or Incremental Term Facility
Upfront Fee shall be due and payable in full on the effective date of the
particular increase to the Revolving Facility Commitment Amount and/or Term
Facility Commitment Amount, as applicable.
(b)    Commitment Fee. So long as any amounts remain outstanding in connection
with the Revolving Facility, or the Lenders have any obligation to make any
advance in connection therewith, the Borrowers shall pay to the Administrative
Agent for the benefit of the Lenders ratably, a quarterly commitment fee (the
“Revolving Facility Commitment Fee”), at an annual rate corresponding to the
Total Funded Debt to EBITDA Ratio for the immediately preceding Fiscal Quarter,
as set forth on Exhibit 7 attached hereto, calculated on the difference between
(i) the Revolving Facility Commitment Amount (including any increases thereto
pursuant to Section 1.8 of this Agreement), and (ii) without duplication (i.e.,
with no consideration for the Swing Line Outstandings if such outstandings have
already been included in the outstanding principal balance of the Revolving
Facility), the sum of the average daily outstanding principal balance of the
Revolving Facility and Swing Line Outstandings during the applicable three
(3)-month period, plus the aggregate face amount of all Letters of Credit
outstanding at any time during the applicable three (3)-month period. The
Revolving Facility Commitment Fee shall be calculated on the basis of the actual
number of days elapsed and a three hundred sixty (360)-day year, shall be due
for any three (3)-month period during which the Lenders shall have any
obligation in connection with the Facility, and shall be payable in arrears,
commencing on March 31, 2018, and continuing on the last Business Day of every
third (3rd) calendar month thereafter for so long as this Agreement remains in
effect, and on the date on which the Obligations have been paid and satisfied in
full.
(c)    Other Fees. The Borrowers shall pay to the Administrative Agent such
other fees in the amounts, and at the times, pursuant to the Fee Letter, and as
may be further agreed upon in writing by the Primary Operating Company and the
Administrative Agent from time to time.
(d)    Letter of Credit Fees. The Borrowers shall pay any and all Letter of
Credit fees as and when such fees become due and payable pursuant to this
Agreement.
(e)    Out-of-Pocket Fees and Expenses. The Borrowers shall be liable for and
shall timely pay all out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses of counsel for the Administrative Agent, and of
other special and local counsel and other experts, if any, engaged by the
Administrative Agent) from time to time incurred by the Administrative Agent or
the Lead Arranger in connection with (i) the syndication of the Loan or (ii) the
drafting of, administration of, preservation of rights in and enforcement of
this Agreement, the other Loan Documents and the transactions contemplated by
this Agreement. Without limiting the generality of the foregoing, the Borrowers
shall be liable for all of the Administrative Agent’s out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses of counsel for the
Administrative Agent) associated with any and all amendments, waivers or
consents prepared, negotiated, executed, issued or delivered in connection with
this Agreement. Notwithstanding any judgment rendered by a court of competent
jurisdiction related to the Loans, this section shall not be merged into such
judgment, but shall survive the same and shall be binding and conclusive on the
parties for all time. Post-judgment attorneys’ fees and costs incurred related
to the enforcement of such judgment related to this Agreement or any other Loan
Document shall be recoverable hereunder in the same or separate actions.

1.8    Increases to the Revolving Facility Commitment Amount.
(a)    The Borrowers may, by written notice to the Administrative Agent from
time to time after the Restatement Date, request Incremental Revolving Facility
Commitments in an amount not to exceed the Uncommitted Incremental Increase
Limit (less the amount of any Prior Increases and Incremental Term Facility
Commitments being simultaneously requested) from one or more Incremental
Revolving Facility Lenders, which, in the first instance, shall only include
existing Lenders; provided that (i) no Lender shall have any obligation to
become an Incremental Revolving Facility Lender (and the Lenders shall have no
obligation to increase the Revolving Facility Commitments by the amount
requested by the Borrowers), and (ii) if the full amount of the Incremental
Revolving Facility Commitments being requested are not subscribed for by
existing Lenders within ten (10) Business Days of the delivery of such written
notice, the Borrowers may offer such remaining Incremental Revolving Facility
Commitments to other non-Lender financial institutions; provided further that
each Incremental Revolving Facility Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent. Each such notice
shall set forth (i) the amount of the Incremental Revolving Facility Commitments
being requested (which shall be in minimum increments of Five Million and No/100
Dollars ($5,000,000.00) and a minimum amount of Ten Million and No/100 Dollars
($10,000,000.00), or equal to the Uncommitted Incremental Increase Limit (less
the amount of any Prior Increases and Incremental Term Facility Commitments
being simultaneously requested)) and (ii) the date on which such Incremental
Revolving Facility Commitments are requested to become effective (which shall
not be less than ten (10) Business Days nor more than forty-five (45) days after
the date of such notice). Any Loan made or to be made pursuant to an Incremental
Revolving Facility Commitment shall (A) constitute a Loan made pursuant to this
Agreement, (B) be deemed advanced under the Revolving Facility, (C) bear
interest and be repaid in accordance with this Agreement applicable to advances
made under the Revolving Facility, without preference or priority, (D) be
secured by the Collateral on a pari passu basis, and (E) be subject to all other
terms and conditions of this Agreement applicable to Loans and advances thereof.
(b)    The Borrowers and each Incremental Revolving Facility Lender shall
execute and deliver to the Administrative Agent an Incremental Facility
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Facility
Commitment of such Incremental Revolving Facility Lender. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Facility Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Facility Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Facility Commitment evidenced thereby.
(c)    The Administrative Agent may take any and all actions as may be
reasonably necessary to ensure that, after giving effect to any Incremental
Revolving Facility Commitment pursuant to this Section 1.8, the outstanding
Loans under the Revolving Facility (if any) are held by the Lenders in
accordance with their new pro rata Percentages. This may be accomplished at the
discretion of the Administrative Agent (i) by requiring the outstanding Loans to
be prepaid with the proceeds of a new Revolving Facility borrowing, (ii) by
causing the existing Lenders to assign portions of their outstanding Loans to
Incremental Revolving Facility Lenders, (iii) by permitting the Revolving
Facility borrowings outstanding at the time of any increase in the Revolving
Facility Commitment Amount pursuant to this Section 1.8 to remain outstanding
until the last days of the respective Interest Periods therefor, even though the
Lenders would hold such Revolving Facility borrowings other than in accordance
with their new pro rata Percentages, or (iv) by any combination of the
foregoing. Any prepayment or assignment described in this Subsection (c) shall
be subject to indemnification by the Borrowers pursuant to this Agreement, but
otherwise be without premium or penalty.
(d)    Notwithstanding the foregoing, no Incremental Revolving Facility
Commitment shall become effective, unless on the date of such effectiveness, (i)
no Event of Default shall have occurred and be continuing, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default, and (ii) the Administrative Agent
shall have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers, on behalf
of the Borrowers, certifying that all of the representations and warranties set
forth in Article 5 and in each of the other Loan Documents are true and correct
in all respects on and as of the date of the certificate with the same effect as
though made on and as of such date (except to the extent that a representation
and warranty relates to an earlier date); (B) a duly executed Note (or an
Allonge to an existing Note, as the case may be), in form and substance
acceptable to the Administrative Agent, which shall evidence the Loans to be
made pursuant to the Incremental Revolving Facility Commitment; (C) UCC,
judgment, bankruptcy, pending litigation and tax lien search results for the
Borrowers, confirming that no intervening lien, claim or encumbrance (other than
Permitted Liens) on any Collateral exists that would affect the legality,
validity or priority of the liens in favor of the Administrative Agent for the
ratable benefit of the Lenders with respect to such Collateral; (D) the
applicable Incremental Facility Assumption Agreement, duly executed by the
parties thereto, together with such other documents, instruments and/or
agreements reasonably requested by the Administrative Agent, including, without
limitation, an opinion of counsel, resolutions and secretary’s/officer’s
certificates with respect to each Borrower, each in form and substance
acceptable to the Administrative Agent; and (E) the applicable Incremental
Revolving Facility Upfront Fee payable by the Borrowers to and for the account
of each Incremental Revolving Facility Lender.

1.9    Increases to the Term Facility Commitment Amount    .
(a)    The Borrowers may, by written notice to the Administrative Agent from
time to time after the Restatement Date, request Incremental Term Facility
Commitments in an amount not to exceed the Uncommitted Incremental Increase
Limit (less the amount of any Prior Increases and Incremental Revolving Facility
Commitments being simultaneously requested) from one or more Incremental Term
Facility Lenders, which, in the first instance, shall only include existing
Lenders; provided that (i) no Lender shall have any obligation to become an
Incremental Term Facility Lender (and the Lenders shall have no obligation to
increase the Term Facility Commitments by the amount requested by the
Borrowers), and (ii) if the full amount of the Incremental Term Facility
Commitments being requested are not subscribed for by existing Lenders within
ten (10) Business Days of the delivery of such written notice, the Borrowers may
offer such remaining Incremental Term Facility Commitments to other non-Lender
financial institutions; provided further that each Incremental Term Facility
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent. Each such notice shall set forth (i) the amount of the
Incremental Term Facility Commitments being requested (which shall be in minimum
increments of Five Million and No/100 Dollars ($5,000,000.00) and a minimum
amount of Ten Million and No/100 Dollars ($10,000,000.00), or equal to the
Uncommitted Incremental Increase Limit (less the amount of any Prior Increases
and Incremental Revolving Facility Commitments being simultaneously requested))
and (ii) the date on which such Incremental Term Facility Commitments are
requested to become effective (which shall not be less than ten (10) Business
Days nor more than forty-five (45) days after the date of such notice). Any Loan
made or to be made pursuant to an Incremental Term Facility Commitment shall
(A) constitute a Loan made pursuant to this Agreement, (B) be deemed advanced
under the Term Facility, (C) bear interest and be repaid in accordance with this
Agreement applicable to advances made under the Term Facility, without
preference or priority, (D) be secured by the Collateral on a pari passu basis,
and (E) be subject to all other terms and provisions of this Agreement
applicable to Loans and advances thereof.
(b)    The Borrowers and each Incremental Term Facility Lender shall execute and
deliver to the Administrative Agent an Incremental Facility Assumption Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Term Facility Commitment of such Incremental
Term Facility Lender. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Facility Assumption Agreement. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Facility Assumption Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Facility Commitment evidenced
thereby.
(c)    The Term Loans funded by the Incremental Term Facility Lenders shall have
a maturity date no earlier than the existing Maturity Date with respect to the
Term Facility, and shall have a Weighted Average Life to Maturity no shorter
than the original Weighted Average Life to Maturity of the Term Loans made
pursuant to Section 1.4(a) of this Agreement, without giving effect to any
prepayments. The terms (other than maturity, amortization and pricing) of any
Term Loans funded by the Incremental Term Facility Lenders shall be identical to
those of the Term Loans made pursuant to Section 1.4(a) of this Agreement, and
if the All-In Yield applicable to any such Term Loans exceeds the All-In Yield
of the Term Loans existing at such time by more than fifty (50) basis points,
then the interest rate margins for the Term Loans existing at such time shall be
increased to the extent necessary so that the All-In Yield of such Term Loans is
equal to the All-In Yield of such Term Loans advanced by the Incremental Term
Facility Lenders minus fifty (50) basis points.
(d)    Notwithstanding the foregoing, no Incremental Term Facility Commitment
shall become effective, unless on the date of such effectiveness, (i) no Event
of Default shall have occurred and be continuing, and no act, event or condition
shall have occurred or exist which with notice or the lapse of time, or both,
would constitute an Event of Default, (ii) the Total Funded Debt to EBITDA Ratio
(on a pro forma basis after giving effect to the funding of such Incremental
Term Facility Commitments) must be (and the Borrowers must provide written
evidence thereof), at least 0.25 less than the then applicable level set forth
in Section 6.15(a) of this Agreement, and (iii) the Administrative Agent shall
have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers, on behalf
of the Borrowers, certifying that all of the representations and warranties set
forth in Article 5 and in each of the other Loan Documents are true and correct
in all respects on and as of the date of the certificate with the same effect as
though made on and as of such date (except to the extent that a representation
and warranty relates to an earlier date); (B) a duly executed Note (or an
Allonge to an existing Note, as the case may be), in form and substance
acceptable to the Administrative Agent, which shall evidence the Loans to be
made pursuant to the Incremental Term Facility Commitment; (C) UCC, judgment,
bankruptcy, pending litigation and tax lien search results for the Borrowers,
confirming that no intervening lien, claim or encumbrance (other than Permitted
Liens) on any Collateral exists that would affect the legality, validity or
priority of the liens in favor of the Administrative Agent for the ratable
benefit of the Lenders with respect to such Collateral; (D) the applicable
Incremental Facility Assumption Agreement, duly executed by the parties thereto,
together with such other documents, instruments and/or agreements reasonably
requested by the Administrative Agent, including, without limitation, an opinion
of counsel, resolutions and secretary’s/officer’s certificates with respect to
each Borrower, each in form and substance acceptable to the Administrative
Agent; and (E) the applicable Incremental Term Facility Upfront Fee payable by
the Borrowers to and for the account of each Incremental Term Facility Lender.
Additionally, the Administrative Agent and the Incremental Term Facility Lenders
shall have agreed with the Borrowers as to the amortization and funding
mechanics of such additional Loans.

1.10    Appointment of the Primary Operating Company. Each Borrower acknowledges
that (a) the Lenders have agreed to extend credit to each of the Borrowers on an
integrated basis for the purposes herein set forth; (b) it is receiving direct
or indirect benefits from each such extension of credit; and (c) the obligations
of the Borrower or Borrowers under this Agreement are the joint and several
obligations of each Borrower. To facilitate the administration of the Loan, each
Borrower hereby irrevocably appoints the Primary Operating Company as its true
and lawful agent and attorney-in-fact with full power and authority to execute,
deliver and acknowledge on such Borrower’s behalf, each Request for Advance and
Certification and all other Loan Documents or other materials provided or to be
provided to the Administrative Agent or any Lender pursuant to this Agreement or
in connection with the Loan. This power-of-attorney is coupled with an interest
and cannot be revoked, modified or amended without the prior written consent of
the Administrative Agent. Upon request of the Administrative Agent, each
Borrower shall execute, acknowledge and deliver to the Administrative Agent a
Power of Attorney, in form and substance reasonably satisfactory to the
Administrative Agent, confirming and restating the power-of-attorney granted
herein.

1.11    Joinder of New Subsidiaries and Affiliates.
(a)    Except as otherwise provided in Section 1.11(b) of this Agreement or
unless waived in writing by the Administrative Agent, acting at the direction of
the Required Lenders, in their sole and absolute discretion, the Borrowers shall
cause any present or future Affiliate of any VSE Entity in which such VSE Entity
now or hereafter owns, directly or indirectly, an ownership interest of greater
than fifty percent (50%) (other than the Restricted Non-Borrower Affiliates) to
execute and deliver to the Administrative Agent (a) within forty-five (45) days
of the date of formation or acquisition (as applicable) of any domestic entity,
and (b) ninety (90) days of the date of formation or acquisition (as applicable)
of any foreign entity, or a Foreign Subsidiary exceeding the thresholds set
forth in clause (b) below (i) a Joinder Agreement in the form of Exhibit 6
attached hereto (a “Joinder Agreement”), pursuant to which such Affiliate shall
(A) join in and become a party to this Agreement and the other Loan Documents;
(B) agree to comply with and be bound by this Agreement and all of the other
Loan Documents; and (C) become a “Borrower” and thereafter be jointly and
severally liable for the performance of all the past, present and future
obligations and liabilities of the Borrowers hereunder and under the Loan
Documents; and (ii) such other documents, instruments and agreements as may be
reasonably required by the Administrative Agent in connection therewith
(including an opinion of counsel and any information required by any Lender
(requested by and through the Administrative Agent) to comply with “Know Your
Customer” and similar requirements to identify and verify new bank customers),
in form and substance acceptable to the Administrative Agent in all respects.
The Borrowers acknowledge and agree that the Administrative Agent shall have the
right, at the Borrowers’ cost and expense, to perform a field audit of the
Receivables, inventory, business and operations of any present or future
Affiliate proposed to be joined as a “Borrower” hereunder.
(b)    Notwithstanding anything to the contrary contained in clause (a) above,
no Foreign Subsidiary shall be required to become a “Borrower” party to this
Agreement and/or any of the other Loan Documents, unless such Foreign Subsidiary
would be considered a Material Foreign Subsidiary (in which event such entity
will be required to be joined (within 90 days of the date of such determination)
as a Foreign Borrower pursuant to the terms of clause (a) above). However,
irrespective of whether or not any Person is required to be joined as a
“Borrower” party to this Agreement and the other Loan Documents, the Borrowers
shall undertake, and cause the Non-Borrower Affiliates to undertake, any and all
necessary and appropriate procedures to grant in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a first priority perfected
security interest in and to sixty-five percent (65%) of the equity interests in
each Foreign Subsidiary within sixty (60) days of such Person becoming a Foreign
Subsidiary. It is expressly understood and agreed that the Administrative Agent
and the Lenders have waived the requirement for VSE Aviation, Inc. to pledge
sixty-five percent (65%) of the equity interests in VSE Aviation Singapore PTE.
LTD., a Singapore private limited liability company, which waiver shall be
effective so long as (i) no default or Event of Default is continuing hereunder;
and/or (ii) VSE Aviation Singapore PTE. LTD., a Singapore private limited
liability company is not a Material Foreign Subsidiary (in which event it shall
also be joined as a Foreign Borrower hereunder).
1.12    Division/Series Transactions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE 2    
LETTERS OF CREDIT    

2.1    Issuance. The Borrowers and the Lenders acknowledge that from time to
time the Borrowers may request that the LC Issuer issue or amend Letter(s) of
Credit. Subject to the terms and conditions of this Agreement, and any other
requirements for letters of credit normally and customarily imposed by the LC
Issuer, the LC Issuer agrees to issue such requested letters of credit, provided
that no Event of Default has occurred and is continuing, and no act, event or
condition has occurred or exists which with notice or the passage of time, or
both, would constitute an Event of Default. If any such Letter(s) of Credit are
issued by the LC Issuer, each of the Revolving Facility Lenders shall purchase
from the LC Issuer a risk participation with respect to such Letter(s) of Credit
in an amount equal to such Revolving Facility Lender’s Percentage of the
Revolving Facility Commitment Amount. The LC Issuer shall not have any
obligation to issue any Letter of Credit that has an expiration date beyond the
date which is three (3) Business Days prior to the Maturity Date, unless the
Borrowers shall have deposited with such LC Issuer, concurrent with the issuance
or renewal of any such Letter of Credit, cash security therefor in an amount
equal to the face amount of the Letter of Credit. Any request for a Letter of
Credit shall be made by a Borrower submitting to the LC Issuer (with a copy to
the Administrative Agent) an Application and Agreement for Letter of Credit or
Amendment to Letter of Credit (each being herein referred to as a “Letter of
Credit Application”) on the LC Issuer’s standard form, at least three (3)
Business Days prior to the date on which the issuance or amendment of the Letter
of Credit shall be required, which Letter of Credit Application shall be
executed by a duly authorized officer of a Borrower, and be accompanied by such
other supporting documentation and information as the Administrative Agent or
the LC Issuer may from time to time reasonably request. Each Letter of Credit
Application shall be deemed to govern the terms of issuance of the subject
Letter of Credit, except to the extent inconsistent with the terms of this
Agreement. Letters of Credit shall not be issued for durations of longer than
one (1) year. Any outstanding Letter of Credit may be renewed from time to time;
provided that (a) at least sixty (60) days’ prior written notice thereof shall
have been given by the Borrowers to the Administrative Agent and the LC Issuer;
(b) no Event of Default exists under the terms and conditions of the particular
Letter of Credit or this Agreement, and no act, event or condition has occurred
or exists which with notice or the passage of time, or both, would constitute an
Event of Default under the terms and conditions of the particular Letter of
Credit or this Agreement; and (c) if the renewal period would expire later than
three (3) Business Days prior to the Maturity Date, the Borrowers shall have
deposited with the LC Issuer, concurrent with the renewal of such Letter of
Credit, cash security therefor in an amount equal to the face amount of such
Letter of Credit. It is expressly understood and agreed that the face amount of
any outstanding Letters of Credit will reduce availability under the Revolving
Facility.

2.2    Amounts Advanced Pursuant to Letters of Credit. Upon the issuance of any
Letter(s) of Credit (a) any amounts drawn pursuant thereto shall be deemed
advanced ratably under the Revolver Notes, shall bear interest and be payable in
accordance with the terms of the Revolver Notes and shall be secured by the
Collateral (in the same manner as all other sums advanced under the Revolver
Notes); and (b) each Revolving Facility Lender shall purchase from the LC Issuer
such risk participations in the Letter(s) of Credit as shall be necessary to
cause each Revolving Facility Lender to share the funding obligations with
respect thereto ratably in accordance with such Lender’s Percentage. All
obligations and liabilities of the Borrowers to the LC Issuer in connection with
any such Letter(s) of Credit shall be deemed to be “Obligations,” and the
Administrative Agent shall not be required to release its security interest in
the Collateral until (a) all sums due under the Notes and the other Obligations
have been paid and satisfied in full, (b) all Letters of Credit have been
canceled or expired, and (c) no Lender or the LC Issuer has any further
obligation or responsibility to make additional Loan advances or issue
additional Letters of Credit. Furthermore, in no event whatsoever shall the LC
Issuer have any obligation to issue any Letter of Credit which would cause (a)
the face amount of all then outstanding Letters of Credit issued for the account
of any or all Borrowers to exceed Twenty-Five Million and No/100 Dollars
($25,000,000.00), in the aggregate, or (b) the aggregate outstanding principal
amount of the Revolving Facility (including the aggregate face amount of all
Letters of Credit outstanding, Swing Line Loans outstanding and Alternative
Currency Loans outstanding), to exceed the Revolving Facility Commitment Amount.

2.3    Letter of Credit Fees. The Borrowers shall be jointly and severally
liable for the payment to: (a) the Administrative Agent, for the benefit of the
Lenders ratably, of a quarterly fee (the “Letter of Credit Fee”) at the annual
rate equal to the Additional Libor Interest Margin corresponding to the Total
Funded Debt to EBITDA Ratio reported as of the immediately preceding quarter, as
set forth on Exhibit 7 attached hereto, which shall be calculated (i) on the
face amount of each Letter of Credit as of the date of issuance (or the
anniversary or amendment date, as applicable), and (ii) on the basis of the
actual number of days elapsed and a three hundred sixty (360)-day year; and (b)
the LC Issuer, of an issuance fee in an amount equal to the LC Issuer’s standard
pricing for such fees, as amended from time to time, and the customary
administrative charges (collectively, the “Letter of Credit Administration
Fee”). The Letter of Credit Fee shall be due and payable, in advance, on the
date the Letter of Credit is issued, amended, extended or renewed and on the
same day of every third (3rd) month thereafter during which such Letter of
Credit shall remain issued or outstanding. The Letter of Credit Administration
Fee shall be due and payable simultaneously with the LC Issuer’s issuance,
amendment, extension or renewal of the particular Letter of Credit (as the case
may be).

2.4    Documentation. Each Borrower agrees to be bound by the terms of the
applicable Letter of Credit Application and the LC Issuer’s written regulations
and customary practices relating to letters of credit, though such
interpretation may be different from such Borrower's own. In the event of a
conflict between such Letter of Credit Application and this Agreement, this
Agreement shall govern subject to the terms of the International Standby
Practices 1998, and any subsequent official revision thereof and the terms of
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any subsequent
official revision thereof. Except in the case of gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, the LC
Issuer shall not be liable for any error, negligence or mistakes, whether of
omission or commission, in following any Borrower's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto. In determining whether to honor any request for drawing
under any Letter of Credit by the beneficiary thereof, the LC Issuer shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

2.5    Liability for Acts and Omissions. As between any VSE Entity and the LC
Issuer, the Borrowers assume all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, the LC Issuer
shall not be responsible for any of the following, including any losses or
damages to any VSE Entity or other Person or property relating therefrom:
(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the particular Letter of
Credit Application for such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the LC Issuer shall have been notified thereof); (b) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (c) the failure of the beneficiary of
any such Letter of Credit, or any other Person to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any VSE Entity against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any VSE Entity and any beneficiary of any Letter of Credit or
any such transferee; (d) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (e) errors in interpretation of
technical terms; (f) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (g) the misapplication of the proceeds of any drawing
under such Letter of Credit by the beneficiary of any such Letter of Credit; or
(h) any consequences arising from causes beyond the control of the LC Issuer,
including any act or omission of any Government, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Issuer’s rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Issuer
from liability for the LC Issuer’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (a) through (h) of such sentence.
In no event shall the LC Issuer be liable to any VSE Entity for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys’ fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit. Without limiting the
generality of the foregoing, the LC Issuer (i) may rely on any oral or other
communication believed in good faith by the LC Issuer to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Issuer; (iv) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
LC Issuer in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document and honor any drawing in connection with any Letter of Credit
that is the subject to such order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

ARTICLE 3    
SECURITY    

3.1    Security Generally. As collateral security for the Loan and all other
Obligations, the Borrowers hereby grant and convey to the Administrative Agent,
for the benefit of the Lenders ratably, a security interest in all of the assets
of each Borrower, including, without limitation, the following (collectively,
the “Collateral”):
Receivables. All of each Borrower’s present and future right, title and interest
in and to any and all Accounts, contracts, contract rights, Chattel Paper,
General Intangibles, notes, drafts, acceptances, chattel mortgages, conditional
sale contracts, bailment leases, security agreements and other forms of
obligations now or hereafter arising out of or acquired in the course of or in
connection with any business each Borrower conducts, together with all liens,
guaranties, securities, rights, remedies and privileges pertaining to any of the
foregoing, whether now existing or hereafter created or arising, and all rights
with respect to returned and repossessed items of Inventory;
Inventory. All of each Borrower’s present and future right, title and interest
in and to any and all Inventory and Goods, wherever located, and whether held
for sale or lease or furnished or to be furnished under contracts of service,
and all raw materials, work in process and materials now or hereafter owned by
each Borrower, wherever located, and used or consumed in its business, including
all returned and repossessed items; and all other property now or hereafter
constituting Inventory;
Other Collateral. All of each Borrower’s present and future right, title and
interest in and to any and all cash, cash equivalents, Permitted Investments,
Deposit Accounts, Documents, Instruments, Investment Property, Letter of Credit
Rights and Supporting Obligations, whether any of the foregoing shall be now
owned or hereafter acquired by such Borrower, together with all of each
Borrower’s present and future furniture, fixtures, Equipment, leasehold
improvements, machinery, supplies and other assets (other than certain stock of
Foreign Subsidiaries, as below provided) and personal property of every type or
nature whatsoever, including all of each Borrower’s present and future
inventions, designs, patents, patent applications, patent licenses, trademarks,
trademark applications, trade names, trade secrets, goodwill, registrations,
copyrights, licenses, franchises, customer lists, tax refunds, tax refund
claims, rights of claims against carriers and shippers, leases and rights to
indemnification;
Stock or Other Ownership Interests. All of each Borrower’s present and future
right, title and interest in and to any and all of the issued and outstanding
capital stock, membership interests or other ownership interests in any other
Person, whether such interests are now or hereafter issued or outstanding and
whether now or hereafter acquired by such Borrower, together with all voting,
economic and other rights thereof or appurtenant thereto, pursuant to the Stock
Security Agreement, Membership Interest Assignment or such other documents,
instruments or agreements as may be reasonably required by the Administrative
Agent;
Leases. All of each Borrower’s present and future right, title and interest in
and to any and all leases, occupancy agreements, subleases, contracts, licenses,
agreements and other understandings of or relating to the use, enjoyment or
occupancy of real property or any improvements thereon; provided, however, that
if the terms of any such lease or other contract require such Borrower to notify
or obtain the prior written consent of a third party for the grant of a security
interest in such lease or other contract, the security interest granted hereby
in such lease or other contract shall not be effective until such notification
is delivered or such consent is obtained;
Records. All of each Borrower’s present and future right, title and interest in
and to any and all records, documents and files, in whatever form, pertaining to
the Collateral; and
Proceeds, Etc. Any and all Proceeds of the foregoing and all increases,
substitutions, replacements or additions to any or all of the foregoing.
The foregoing grant and conveyance of a security interest in the Collateral is
in confirmation of (and not replacement of) the grant and conveyance of a
security interest in the Collateral that was previously made pursuant to or in
accordance with the Existing Loan Agreement and the other Loan Documents; the
liens created by such prior grant and conveyance of a security interest in the
Collateral remain in full force and effect; and the grant of and conveyance of a
security interest in the Collateral pursuant hereto shall be supplemental to
such prior grant and conveyance.
Notwithstanding the foregoing, but subject to applicable provisions of Article 9
of the UCC, the above described grant and conveyance shall not be deemed to
include the grant and conveyance of (a) any Government Contract, Government
Subcontract or Commercial Contract, which by its terms or Applicable Laws may
not be conveyed; however, in any such situation(s), the Administrative Agent’s
security interest shall include (i) the entirety of each Borrower’s right, title
and interest in and to all Receivables and all other Proceeds directly or
indirectly arising from such Government Contract, Government Subcontract or
Commercial Contract, and (ii) all other rights and interests which any Borrower
may lawfully convey to the Administrative Agent with respect to such Government
Contract, Government Subcontract or Commercial Contract (including a conveyance
of the applicable Commercial Contract if such prohibition on conveyance is
negated by Applicable Laws); (b) any stock or other ownership interests of a
Foreign Subsidiary in excess of sixty-five percent (65%) of all of the issued
and outstanding stock or other ownership interests of such Foreign Subsidiary;
(c) motor vehicles titled in the name of any Borrower and (d) assets in
circumstances where the Administrative Agent and the Primary Operating Company
agree the cost, burden or consequences of obtaining or perfecting a security
interest in such assets is excessive in relation to the practical benefit
afforded thereby.

3.2    No Preference or Priority. It is expressly understood and agreed that all
Obligations, including Hedging Obligations with a Lender or an Affiliate of a
Lender, are and shall be cross-collateralized and cross-defaulted such that the
Collateral securing any of the Obligations shall secure repayment of all
Obligations, and subject to any applicable notice and cure periods, a default
under any Obligation shall be a default under all Obligations. Subject to
Section 1.4(d) of this Agreement, each of the Obligations shall be secured
without preference or priority; it being the intention of the parties that the
Obligations shall be co-equal and coordinate in right of payment of principal,
interest, late charges and other sums due under the Loan Documents.

ARTICLE 4    
CONDITIONS TO THE LENDERS’ OBLIGATIONS    
The initial performance of the Lenders’ obligations under this Agreement shall
be subject to the satisfaction of the following conditions:

4.1    Compliance with Law and Agreements; Third-Party Consents. The Lenders
shall be reasonably satisfied with the VSE Entities’ capital structure, and that
(a) the Loan shall be in full compliance with all legal requirements and bank
regulations, (b) all regulatory and third-party consents and approvals required
to be obtained have been obtained, and (c) the VSE Entities shall have performed
all agreements theretofore to be performed by the VSE Entities.

4.2    Financial Condition. There shall have been no material adverse change in
the financial condition of the VSE Entities, taken as a whole, between the date
of the most recent financial statement(s) delivered to the Lenders and the
Restatement Date.

4.3    Litigation/Bankruptcy. There shall be no pending or threatened litigation
by any entity (private or governmental) with respect to the Loan or any
documentation executed in connection therewith, nor shall there be any
litigation, bankruptcy or other proceedings against any VSE Entity which would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets or prospects of any VSE
Entity on a going forward basis, or that would reasonably be expected to have a
material adverse effect on any VSE Entity’s ability to pay and perform the
Obligations on a going forward basis.

4.4    Opinion of Counsel. The Administrative Agent shall have received an
opinion of Borrowers’ counsel with respect to each Borrower in form and
substance satisfactory to the Administrative Agent and its counsel in all
respects.

4.5    No Default. There shall exist no Event of Default, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default.

4.6    Documentation. The Administrative Agent shall have received the
following: (a) all of the Loan Documents executed by a duly elected officer of
each VSE Entity party thereto; (b) such financial statements, projections,
certificates of good standing, corporate resolutions, limited liability company
consents, UCC financing statements, opinions, certifications, schedules to be
attached to this Agreement and such other documents, instruments and agreements
as may be reasonably required by the Administrative Agent and the Lenders
(including all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act); (c) an Authorization executed
by each Lender; (d) evidence of the VSE Entities’ pro forma (calculating Fixed
Charges assuming debt service was paid for such period at the levels set forth
herein for the first year of this Agreement) covenant compliance as of the
Restatement Date; and (e) evidence that the VSE Entities do not have any
material Indebtedness except as otherwise permitted pursuant to this Agreement.
All documentation relating to the Loan and all related transactions must be
satisfactory in all respects to the Administrative Agent, the Lenders and their
respective counsel.

4.7    Restatement Costs and Expenses. The Borrowers shall have paid all fees
payable to the Administrative Agent or the Lenders, plus all Restatement costs
and expenses incurred by the Administrative Agent in connection with the
transactions contemplated hereby, including all filing fees, recording costs,
out-of-pocket syndication costs and expenses and the reasonable attorneys’ fees
and expenses of the Administrative Agent.

4.8    Restatement Matters. On or before the Restatement Date:
(a)    The Administrative Agent shall have received (i) a certificate, dated the
Restatement Date and signed by the chief financial officer or other duly
authorized officer of each Borrower, certifying (A) that attached thereto is a
true, correct, and recently state certified certificate or articles of
incorporation or formation (or similar document) of such Borrower and that such
certificate or articles have not been modified, rescinded, or amended and are in
full force and effect as of the Restatement Date, (B) that attached thereto is a
true, correct, and complete copy of the by-laws or operating agreement (or
similar document) of such Borrower and that such by-laws or operating agreement
(or similar document) has not been modified, rescinded or amended and are in
full force and effect as of the Restatement Date, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
other equivalent body of such Borrower, authorizing the execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
such Borrower is a party, the undertaking by such Borrower of the Obligations
(if applicable), and that such resolutions have not been modified, rescinded or
amended and are in full force and effect as of the Restatement Date, and (D) as
to the incumbency and specimen signature of each officer executing this
Agreement, the Notes or any other Loan Document or any other document delivered
in connection therewith on behalf of such Borrower; and (ii) a certificate of
another officer as to the incumbency and specimen signature of the chief
financial officer or other duly authorized officer executing the certificate
pursuant to clause (i) above;
(b)    This Agreement, the Notes and all other Loan Documents required to be
executed and delivered by any Lender or any VSE Entity shall have been executed
and delivered to the Administrative Agent in form and substance acceptable to
the Administrative Agent, all such documents shall be in full force and effect,
and each such document (including each UCC financing statement) required by
Applicable Laws or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or continue in favor of the Administrative
Agent for the benefit of the Lenders, ratably a valid, legal and perfected
first-priority (except to the extent otherwise provided therein) security
interest in and lien on the Collateral (subject to any Permitted Lien) described
therein shall have been prepared and delivered to the Administrative Agent;
(c)    All legal matters incident to this Agreement and the Restatement shall be
reasonably satisfactory to the Lenders and the Administrative Agent;
(d)    The Administrative Agent and the Lenders shall be reasonably satisfied
with the condition (financial or otherwise), results of operations, assets,
liabilities and prospects of the VSE Entities up to and including the
Restatement Date; and
(e)    After giving effect to the Restatement, all representations and
warranties of the Borrowers set forth in this Agreement and the other Loan
Documents shall be, with respect to such representations and warranties not
qualified by “materiality,” true, accurate and complete in all material
respects, and with respect to those representations and warranties qualified by
“materiality,” true, accurate and complete in all respects.

4.9    Security Interests. The Borrowers shall have executed and delivered all
documentation that the Administrative Agent deems necessary or appropriate for
the perfection of any liens granted to the Administrative Agent for the ratable
benefit of the Lenders as may be required pursuant to this Agreement or any
other Loan Document.

4.10    Insurance. The Borrowers shall have delivered to the Administrative
Agent for the ratable benefit of the Lenders evidence of compliance with the
insurance requirements set forth in this Agreement and the other Loan Documents.

4.11    Other Deliveries. The Borrowers shall have provided, and shall have
caused each other VSE Entity to have provided, to the Administrative Agent all
other documents, instruments and agreements, and all UCC, judgment, tax lien,
pending litigation and bankruptcy searches requested by the Administrative Agent
on or prior to the Restatement Date. Additionally, the Administrative Agent
shall have received a landlord’s lien waiver from the landlord of each and every
business premise at which any Borrower (other than any Foreign Borrower) stores
its books and records or where Borrower assets valued, individually or in the
aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00) are
located.

4.12    Government Contracts. Since June 30, 2006, no notice of suspension,
debarment, unremedied cure notice, show cause notice or notice of termination
for default shall have been issued by the Government to any Borrower, and no
Borrower shall have been a party to any pending, or to any Borrower’s knowledge
threatened, suspension, debarment, termination for default or show cause
requirement by the Government or other material adverse Government action or
proceeding in connection with any Government Contract, except that for purposes
hereof, normal and customary reviews and audits conducted by the Government in
the ordinary course of business not involving allegations of fraud, malfeasance,
misappropriation, criminal activity or similar wrongdoing shall not be deemed to
be adverse Government action(s) or proceeding(s).

ARTICLE 5    
REPRESENTATIONS AND WARRANTIES    
To induce the Administrative Agent and the Lenders to enter into this Agreement
or make any advances to the Borrowers pursuant to this Agreement, each Borrower
jointly and severally represents, warrants, covenants and agrees as follows:

5.1    Existence and Qualification. Each Borrower is a corporation or limited
liability company duly organized, validly existing and in good standing (to the
extent applicable) under the laws of its jurisdiction of incorporation or
organization referenced in Schedule A-1 attached hereto, with all corporate or
limited liability company power and authority and all necessary licenses and
permits to execute, deliver and perform under the Loan Documents, and to own,
operate and lease its properties and carry on its business as now being
conducted, and as may in the future be conducted. Each Borrower has only one
jurisdiction of incorporation or organization (as the case may be). Except as
set forth in Schedule 5.1 attached hereto, each Borrower is duly qualified and
authorized to do business and is in good standing in each jurisdiction in which
the nature of its activities or the character of its properties makes
qualification necessary.

5.2    Authority; Noncontravention. Except as set forth in Schedule 5.2 attached
hereto, the execution, delivery and performance of the obligations of each
Borrower set forth in this Agreement, the Notes, the other Loan Documents, and
the execution, delivery and performance of the obligations of each Non-Borrower
Affiliate set forth in each collateral document to which it is a party (a) have
been duly authorized by all necessary corporate, limited liability company,
stockholder or member action (as applicable); (b) do not require the consent of
any Government; (c) will not violate or result in (and with notice or the lapse
of time will not violate or result in) the breach of any provision of any
Borrower’s or Non-Borrower Affiliate’s Articles/Certificate of Incorporation,
Articles/Certificate of Organization, By-laws, Operating Agreement, Material
Contracts existing as of the Restatement Date, or any order or regulation of any
Government or arbitration board or tribunal; and (d) except as permitted by the
terms and conditions of this Agreement, will not result in the creation of a
lien, charge or encumbrance of any nature upon any of the properties or assets
of any Borrower or Non-Borrower Affiliate. When the Loan Documents are executed
and delivered, they will constitute legal, valid and binding obligations of each
Borrower and, to the extent applicable, each Non-Borrower Affiliate, enforceable
against each Borrower, and, to the extent applicable, each Non-Borrower
Affiliate, in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.

5.3    Financial Position. The financial statements listed on Schedule 5.3
attached hereto, copies of which have been delivered to the Lenders (a) present
fairly the financial condition of the VSE Entities as of the date(s) thereof and
the results of the VSE Entities’ operations for the periods indicated therein,
(b) were prepared in accordance with GAAP, (c) with respect to all historical
data, are true and accurate in all material respects, (d) with respect to all
projections, are reasonable, and (e) are not misleading in any material respect.
Except as set forth on Schedule 5.3 attached hereto, all material liabilities,
fixed or contingent (including, without limitation, those fixed or contingent
liabilities of Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00) or more), are fully shown or provided for on the referenced
financial statements or the notes thereto as of the date(s) thereof. There has
been no material adverse change in the business, property or condition
(financial or otherwise) of the VSE Entities, taken as a whole, since the date
of the most recent balance sheet listed on Schedule 5.3 attached hereto. All
filings by the Primary Operating Company required by the SEC or the SEC Act have
been filed as and when required (except to the extent appropriate extensions
have been obtained and remain in effect), and no VSE Entity has received written
notice of any violation of the SEC Act or any other law, rule or regulation of
the SEC that has not been disclosed to the Administrative Agent in writing. The
Restricted Non-Borrower Affiliates have only nominal (or no) assets, and will be
dissolved by the VSE Entities as soon as is commercially feasible.

5.4    Payment of Taxes. Each VSE Entity has filed all tax returns and reports
required to be filed by it with the United States Government or with any state
or local governments, and has paid in full or made adequate provision on its
books as required under GAAP for the payment of all taxes, interest, penalties,
assessments or deficiencies shown to be due or claimed to be due on or in
respect of such tax returns and reports, except to the extent that the validity
or amount thereof is being contested in good faith by appropriate proceedings
and the non-payment thereof pending such contest will not result in any lien
other than Permitted Liens or otherwise jeopardize the Administrative Agent’s or
the Lenders’ interests in any Collateral, and adequate reserves therefor have
been established as required under GAAP.

5.5    Accuracy of Submitted Information; Omissions. As of the date furnished,
all documents, certificates, information, materials and financial statements
furnished or to be furnished to any Lender or the Administrative Agent pursuant
to this Agreement or otherwise in connection with the Loan (a) are true and
correct in all material respects; (b) do not contain any untrue statement of a
material fact; and (c) do not omit any material fact necessary to make the
statements contained therein or herein not misleading. No VSE Entity is aware of
any fact that has not been disclosed to the Administrative Agent in writing
which would reasonably be expected to have a Material Adverse Effect.

5.6    Government Contracts/Government Subcontracts. Except for the matters set
forth on Schedule 5.6(a) attached hereto, since June 30, 2010, no notice of
suspension, debarment, unremedied cure notice, show cause notice or notice of
termination for default has been issued by the Government to any Borrower, and
no Borrower is a party to any pending, or to any Borrower’s knowledge
threatened, suspension, debarment, termination for default or show cause
requirement by the Government or other material adverse Government action or
proceeding in connection with any Government Contract; except that for purposes
hereof, normal and customary reviews and audits conducted by the Government in
the ordinary course of business shall not be deemed adverse Government action(s)
or proceeding(s). All Government Contracts existing as of the Restatement Date
and having (a) a remaining contract value of One Million and No/100 Dollars
($1,000,000.00) or more, and (b) a remaining term of twelve (12) months or
longer are listed on Schedule 5.6(b) attached hereto.

5.7    No Defaults or Liabilities. No VSE Entity is in default of any
obligation, covenant or condition contained in any Material Contract that would
reasonably be expected to have a Material Adverse Effect. Additionally, except
for the matters disclosed on Schedule 5.9 attached hereto, there is no
litigation, legal or administrative proceeding or investigation pending against
any VSE Entity, and, to the knowledge of any Borrower, no litigation, legal or
administrative proceeding or investigation has been threatened against any VSE
Entity, that has not been disclosed on Schedule 5.9 attached hereto and which
involves amounts in excess of One Million and No/100 Dollars ($1,000,000.00) or
which could prejudice, in any material respect, the Administrative Agent’s or
any Lender’s rights or remedies under any Loan Document, or the priority,
perfection or enforceability of the Administrative Agent’s security interest in
or lien on any Collateral.

5.8    No Violations of Law. No VSE Entity is in violation of any Applicable
Laws in any material respect; no VSE Entity has failed to obtain any license,
permit, franchise or other Government authorization necessary to the ownership
of its properties or to the conduct of its business, and each VSE Entity has
conducted its business and operations in compliance with all Applicable Laws,
except for such non-compliance which, considered in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.9    Litigation and Proceedings. Except for the matters set forth on Schedule
5.9 attached hereto, as of the Restatement Date, no action, suit or proceeding
against or affecting any VSE Entity is presently pending, or to the knowledge of
any Borrower, threatened, in any court, before any Government, or before any
arbitration board or tribunal, that involves the possibility of any judgment or
liability not fully covered by insurance, which, if determined adversely to the
interests of any VSE Entity, would reasonably be expected to have a Material
Adverse Effect. No VSE Entity is in default with respect to any order, writ,
injunction or decree of any court, Government or arbitration board or tribunal.

5.10    Security Interest in the Collateral. Each VSE Entity is the sole legal
and beneficial owner of the Collateral owned or purported to be owned by it,
free and clear of all liens, claims and encumbrances of any nature, except for
the Permitted Liens and other liens expressly permitted by the terms and
conditions of this Agreement. Except as expressly set forth in this Agreement,
the security interests and liens granted by the VSE Entities to the
Administrative Agent pursuant to this Agreement constitute valid and enforceable
security interests in and liens on each item of the Collateral of the type or
nature that may be made subject to a security interest under the UCC, subject to
no other liens other than Permitted Liens. Upon execution of this Agreement, and
subject to (a) the filing of UCC-1 financing statements containing a description
of the Collateral and naming the applicable VSE Entities as debtors in the
appropriate jurisdictions as determined by applicable law, or (b) the
requirements of any applicable foreign law(s) that dictate an alternative or
additional method of perfecting the security interest in the Collateral pursuant
to this Agreement, the security interests and liens granted by the VSE Entities
to the Administrative Agent, for the benefit of the Lenders ratably, pursuant to
this Agreement (i) constitute perfected security interests in all Collateral of
the type or nature in which a security interest may be perfected by filing,
recording or registering a financing statement in the United States pursuant to
the UCC, (ii) shall be superior to and prior to any other lien on any of such
Collateral (but excluding Collateral consisting of capital stock, membership
interests or ownership interests in any Foreign Subsidiary), other than
Permitted Liens, and no further recordings or filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and liens, other than the filing of continuation statements in
accordance with Applicable Law, and (iii) in the case of Collateral consisting
of capital stock, membership interest(s) or ownership interest(s) in any
Borrower or Foreign Subsidiary, subject to (A) having control thereof within the
meaning of the UCC, and (B) satisfaction of any requirements of Applicable Laws
of a foreign jurisdiction that dictate an alternative or additional method of
perfection, shall be superior to and prior to any other lien on any of such
Collateral, other than Permitted Liens.

5.11    Principal Place of Business; Location of Books and Records. As of the
Restatement Date, each Borrower maintains its principal place of business and
the office where it keeps its books and records with respect to Receivables at
the locations listed on Schedule 2 attached hereto. Schedule 5.11 attached
hereto sets forth all primary business locations of the Borrowers situated
within the United States as of the Restatement Date and where Borrower assets
valued, individually or in the aggregate, in excess of One Million and No/100
Dollars ($1,000,000.00) are located as of the Restatement Date.

5.12    Fiscal Year. Each VSE Entity’s Fiscal Year ends on December 31st.

5.13    Pension Plans.
(a)    Except for the matters set forth on Schedule 5.13(a) attached hereto, the
present value of all benefits vested under all “employee pension benefit plans”,
as such term is defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), from time to time maintained by the Borrowers or
any ERISA Affiliate (individually, a “Pension Plan” and collectively, the
“Pension Plans”) did not, as of December 31, 2017, exceed the value of the
assets of the Pension Plans allocable to such vested benefits;
(b)    Except for the matters set forth on Schedule 5.13(b) attached hereto, no
Pension Plan, trust created thereunder or other person dealing with any Pension
Plan has engaged in a non-exempt transaction proscribed by ERISA Section 406 or
a non-exempt “prohibited transaction,” as such term is defined in Code Section
4975;
(c)    Except for the matters set forth on Schedule 5.13(c) attached hereto, no
Pension Plan or trust created thereunder has been terminated within the last
three (3) years, and there have been no “reportable events” (as such term is
defined in ERISA Section 4043 and the ERISA regulations) with respect to any
pension plan or trust created thereunder after June 30, 1974;
(d)    No Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in ERISA Section 302 or Code
Section 412) as of the end of any plan year, whether or not waived, since the
effective date of ERISA; and
(e)    None of the Borrowers, or any of their ERISA Affiliates (i) makes, or is
obligated to make, contributions to a multiemployer plan (as defined in ERISA
Section 3(37)) or has ever contributed, or been obligated to contribute, to such
a plan in the past; (ii) maintains or has ever maintained (A) any plan that has
been subject to Title IV of ERISA, or (B) a defined benefit plan (as defined in
ERISA Section 3(35)); or (iii) has any liability or would reasonably be expected
to have any liability with respect to any plan identified in the immediately
preceding clause (ii) above.

5.14    O.S.H.A., ADA and Environmental Compliance.
(a)    Each VSE Entity has duly complied in all material respects with, and its
facilities, business assets, property, leaseholds and equipment are in
compliance in all material respects with, the Federal Occupational Safety and
Health Act (“O.S.H.A.”), the Americans with Disabilities Act (“ADA”), the
Environmental Protection Act, RCRA and all other environmental laws that
non-compliance with would reasonably be expected to have a Material Adverse
Effect; and there have been no citations, notices, notifications or orders of
any such non-compliance issued to any VSE Entity or relating to its business,
assets, property, leaseholds or equipment under any such laws;
(b)    each VSE Entity has been issued all required federal, state and local
licenses, certificates and permits required in the operation of its facilities,
businesses, assets, property, leaseholds and equipment, unless the failure to
obtain any such license, certificate or permit would not reasonably be expected
to have a Material Adverse Effect; and
(c)    (i) there are no visible signs of releases, spills, discharges, leaks or
disposals (collectively referred to herein as “Releases”) of Hazardous
Substances at, upon, under or within any real property owned, or to the actual
knowledge of any Borrower any premises leased, by any VSE Entity; (ii) there are
no underground storage tanks or polychlorinated biphenyls on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
VSE Entity; (iii) no real property owned, or to the actual knowledge of any
Borrower premises leased, by any VSE Entity has ever been used by any VSE Entity
(and to the best of each Borrower’s knowledge, any other person) as a treatment,
storage or disposal facility for Hazardous Waste; and (iv) to the best of each
Borrower’s knowledge, no Hazardous Substances are present on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
VSE Entity, except for such quantities of Hazardous Substances as are handled in
all material respects in accordance with all applicable manufacturer’s
instructions and Government regulations, and as are necessary or appropriate for
the operation of the business of the VSE Entities.

5.15    Intellectual Property. All patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
are (a) owned or utilized by such Borrower, and (b) valid and, except with
respect to licenses, trade secrets and certain copyrights, have been duly
registered or filed with all appropriate Government offices. Schedule 5.15(a)
attached hereto sets forth all patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
as of the Restatement Date, and except as disclosed in Schedule 5.15(a) attached
hereto, there is no objection or pending challenge to the validity of any such
patent, trademark, copyright, trade name, trade secret or license; no Borrower
is aware of any grounds for any such challenge or objection thereto. Except as
disclosed in Schedule 5.15(b) attached hereto, as of the Restatement Date, no
Borrower pays any royalty to any Person in connection with any patent,
trademark, copyright, trade name, trade secret or license; and each Borrower has
the right to bring legal action for the infringement of any such patent,
trademark, copyright, trade name, trade secret or license.

5.16    Existing or Pending Defaults; Material Contracts. No Borrower is aware
of any pending or threatened litigation, or any other legal or administrative
proceeding or investigation pending or threatened, against any VSE Entity
arising from or related to any Material Contract.

5.17    Leases and Real Property. Except as disclosed on Schedule 5.17 attached
hereto, no Borrower owns any real property other than fixtures that may relate
to various leaseholds. All leases and other agreements under which any Borrower
occupies real property are in full force and effect and constitute legal, valid
and binding obligations of, and are legally enforceable against, the Borrower
party thereto and, to the Borrowers’ best knowledge, are the binding obligations
of and legally enforceable against, the other parties thereto. To the Borrowers’
best knowledge, all necessary Government approvals, if any, have been obtained
for each such lease or agreement, and there have been no threatened
cancellations thereof or outstanding disputes with respect thereto.

5.18    Labor Relations. There are no strikes, work stoppages, material
grievance proceedings, union organization efforts or other controversies
pending, or to any Borrower’s knowledge, threatened or reasonably anticipated,
between any Borrower and (a) any current or former employee of any Borrower or
(b) any union or other collective bargaining unit representing any such
employee. Each VSE Entity has complied and is in compliance with all Applicable
Laws relating to employment or the workplace, including provisions relating to
wages, hours, collective bargaining, safety and health, work authorization,
equal employment opportunity, immigration, withholding, unemployment
compensation, employee privacy and right to know, except for such non-compliance
which would not reasonably be expected to have a Material Adverse Effect. Except
as set forth on Schedule 5.18 attached hereto, as of the Restatement Date, there
are no collective bargaining agreements, employment agreements between any
Borrower and any of its employees, or professional service agreements not
terminable at will relating to the businesses or assets of any Borrower. Except
for liabilities and obligations to the Lenders and the Administrative Agent
pursuant to this Agreement, the consummation of the transactions contemplated
hereby will not cause any VSE Entity to incur or suffer any liability relating
to, or obligation to pay, severance, termination or other similar payments to
any Person.

5.19    Assignment of Contracts. No existing Government Contract, Government
Subcontract or other Material Contract (and no present or future interest of any
VSE Entity, in whole or in part, in, to or under any such Government Contract,
Government Subcontract or other Material Contract) is currently assigned,
pledged, hypothecated or otherwise transferred to any Person (other than in
favor of the Administrative Agent for the benefit of the Lenders ratably).

5.20    Contribution Agreement. The Contribution Agreement is in full force and
effect, has not been modified, altered or amended in any respect whatsoever
(other than to add a new Borrower party thereto from time to time and in
connection with this Agreement), and no Borrower is in default thereunder.

5.21    Registered Names. The corporate or company name of each Borrower set
forth in this Agreement and the other Loan Documents (including all of the UCC-1
financing statements) is accurate in all respects, and such corporate or company
name is identical to the corporate or company name of record with such
Borrower’s jurisdiction of incorporation or organization (as applicable).

5.22    Ownership of the VSE Entities. All of the issued and outstanding capital
stock or other ownership interests of each VSE Entity, other than the Primary
Operating Company, is owned directly or indirectly, by the Primary Operating
Company, free and clear of any and all liens, claims and encumbrances of any
type or nature (other than the security interests granted to the Administrative
Agent, for the benefit of the Lenders ratably, pursuant to this Agreement).

5.23    Solvency. Both prior to and after giving effect to the transactions
contemplated by the terms and conditions of this Agreement, (a) the Borrowers’,
taken as a whole, owned and owns property (including the Borrower’s rights under
the Contribution Agreement) whose fair saleable value is greater than the amount
required to pay all of the Borrowers’ Indebtedness, (b) the Borrowers, taken as
a whole, were and are able to pay all of their Indebtedness as such Indebtedness
matures, and (c) the Borrowers, taken as a whole, had and have capital
sufficient to carry on their business and transactions and all business and
transactions in which they are about to engage.

5.24    Foreign Assets Control Regulations, Etc. No VSE Entity is an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§1 et seq.), as
amended. No VSE Entity is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. No VSE
Entity, any of their Subsidiaries, any director or officer, or any agent,
Affiliate or to the knowledge of any VSE Entity, any employee, of the VSE
Entities or any of their Subsidiaries is a Person that is, or is owned or
controlled by Persons that are, (i) the subject of any sanctions administered or
enforced by the US Department of the Treasury’s Office of Foreign Assets Control
("OFAC"), the US Department of State, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions, including, without
limitation, currently, the Crimea Region, Cuba, Iran, North Korea, Sudan and
Syria. None of the VSE Entities (a) is a Blocked Person or (b) engages in any
dealings or transactions or is otherwise associated, with any such Blocked
Person. No VSE Entity is in violation of any Anti-Corruption Laws.

5.25    Federal Reserve Regulations. No director, executive officer or principal
shareholder of any VSE Entity is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof the terms “director”
“executive officer” and “principal shareholder” (when used with reference to any
Lender), have the respective meanings assigned thereto in regulations issued by
the Board.

5.26    Commercial Tort Claims. No Borrower is a party to any Commercial Tort
Claims, except as shown on Schedule 5.26 attached hereto.

5.27    Letter of Credit Rights. No Borrower has any Letter of Credit Rights,
except as shown on Schedule 5.27 attached hereto.

5.28    Investment Company Act. No Borrower is an investment company within the
meaning of the Investment Company Act of 1940, as amended, nor is it, directly
or indirectly, controlled by or acting on behalf of any Person that is an
investment company within the meaning of said Act.

5.29    [Reserved].

5.30    EEA Financial Institution    . No VSE Entity is an EEA Financial
Institution.

5.31    Margin Stocks    . No VSE Entity is engaged and no VSE Entity will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulations U, T or X
of the Board), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each borrowing or
drawing under each Letter of Credit, not more than twenty-five percent (25%) of
the value of the assets (of any Borrower or of any Borrower together with its
Subsidiaries on a consolidated basis) subject to any restriction contained in
this Agreement or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of 9.1(k) will be margin stock.

5.32    Survival of Representations and Warranties. All representations and
warranties made herein shall survive the making of the Loan, and shall be deemed
remade and redated as of the date of each request for an advance or readvance of
any Loan proceeds, unless the Borrowers are unable to remake or redate any such
representation or warranty, disclose the same to the Lenders in writing, and
such inability does not constitute or give rise to an Event of Default.
5.33    Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

ARTICLE 6    
AFFIRMATIVE COVENANTS OF THE BORROWERS    
So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees with the
Administrative Agent and the Lenders that:

6.1    Payment of Loan Obligations. Each Borrower will duly and punctually pay
all sums to be paid to the Lenders, Affiliates of the Lenders, the Lead Arranger
and the Administrative Agent in accordance with the Loan Documents, and will
comply with, perform and observe all of the terms and conditions thereof.

6.2    Payment of Taxes. Each Borrower will, and will cause each other VSE
Entity to, promptly pay and discharge when due all federal, state, foreign and
other Government taxes, assessments, fees and charges imposed upon it, or upon
any of its properties or assets, except to the extent that the validity or
amount thereof is being contested in good faith by appropriate proceedings and
the non-payment thereof pending such contest will not result in any lien other
than Permitted Liens or otherwise jeopardize the Administrative Agent’s or the
Lenders’ interests in any Collateral, and adequate reserves therefor have been
established as required under GAAP.

6.3    Delivery of Financial and Other Statements. The Borrowers shall deliver
to the Administrative Agent and the Lenders (as applicable) financial and other
statements, each of which shall, unless otherwise expressly set forth below to
the contrary, be prepared in accordance with GAAP consistently applied, as
follows:
(a)    (i) on or before the one hundred twentieth (120th) day following the
close of each Fiscal Year (commencing with the Fiscal Year ended December 31,
2017), the Borrowers will submit to the Administrative Agent and the Lenders
annual audited and unqualified consolidated financial statements, which shall
include income statements, balance sheets and cash flow statements, and be
accompanied by consolidating schedules and related footnotes and certified by an
independent certified public accountant acceptable to the Administrative Agent,
and (ii) on or before the thirtieth (30th) day following their issuance, the
Borrowers will submit to the Administrative Agent all management letters (if
issued, including any management letter stamped “draft” or stamped with similar
language) issued as part of, related to, or in conjunction with, the preparation
of any financial statements of the VSE Entities;
(b)    on or before the forty-fifth (45th) day following the close of each
Fiscal Year, the Borrowers will submit to the Administrative Agent and the
Lenders annual consolidated and consolidating projections for the VSE Entities
for the next Fiscal Year in form and substance reasonably satisfactory to the
Administrative Agent and certified by the Chief Financial Officer or another
duly authorized executive officer of the Primary Operating Company, on behalf of
the Borrowers;
(c)    on or before (i) the ninetieth (90th) day following the close of each
Fiscal Quarter ending December 31 (commencing with the Fiscal Quarter ended
December 31, 2017, other than with respect to the Quarterly Covenant
Compliance/Non-Default Certificate, which shall first be due for the Fiscal
Quarter ended March 31, 2018), and (ii) the forty-fifth (45th) day following the
close of each Fiscal Quarter ending March 31, June 30 and September 30
(commencing with the Fiscal Quarter ended March 31, 2018), the Borrowers will
submit to the Administrative Agent and the Lenders (A) an unaudited consolidated
and consolidating balance sheet and income statement, reporting the VSE
Entities’ current financial position and the results of their operations for the
Fiscal Quarter then ended and year-to-date, (B) internally prepared statements
of cash flow and system generated contract/status backlog reports, (C) a
Quarterly Covenant Compliance/Non-Default Certificate in the form of Exhibit 5
attached hereto, (D) a detailed listing of all deposit accounts designated by
the Borrowers as Permitted Foreign Bank Accounts during the Fiscal Quarter then
ended, and (E) a written report listing all office locations of the Borrowers
and denoting each office location where the Borrowers maintain their books and
records, each of which shall be in form and substance satisfactory to the
Administrative Agent in all respects and certified by the Chief Financial
Officer or another duly authorized executive officer of the Primary Operating
Company, on behalf of the Borrowers;
(d)    [reserved];
(e)    [reserved];
(f)    within ten (10) days of issuance, distribution or filing, as applicable,
the Borrowers will submit to the Administrative Agent and the Lenders copies of
all public filings, disclosure statements or registration statements that any
VSE Entity issues to, distributes to or files with the SEC or any state agency
or department regulating securities (or any other Person, pursuant to the rules
or regulations of the SEC or any state agency or department regulating
securities);
(g)    not less than thirty (30) days prior to any change of or addition to any
of the locations within the United States where any Collateral (other than
Receivables) valued, individually or in the aggregate, in excess of One Million
and No/100 Dollars ($1,000,000.00) is or will be located, or any change of or
addition to the location(s) of the books and records used to generate any
Receivables, the Borrowers will submit to the Administrative Agent a written
notice specifying the new address or location of such Collateral or books and
records (as the case may be), and if required pursuant to Section 6.17 of this
Agreement, the written notice from the Borrowers shall be accompanied by the
landlord lien waiver required thereunder, executed by the landlord for such new
location;
(h)    [reserved];
(i)    promptly upon the request of the Administrative Agent, the Borrowers will
provide to the Administrative Agent such other information and reports relating
to each VSE Entity’s business, operations, properties or prospects as the
Administrative Agent may from time to time reasonably request (including all
documentation and other information required by bank regulatory authorities from
time to time applicable to “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act);
(j)    to the extent any Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Borrower that would result in a change to the list of beneficial owners
identified in such certification; and
(k)    from time to time but no less than quarterly at all times while any
Obligation remains outstanding or this Agreement remains in effect, the
Borrowers will submit to the Administrative Agent an updated Schedule 5.6(b)
attached hereto to list the contract numbers, the contracting parties’ names and
addresses, the contract dates, the contracting officer’s and disbursing
officer’s names and addressed, and a brief description of the scope of work for
all Government Contracts of the Borrowers that (i) constitute Material
Contracts, and (ii) have a remaining term of twelve (12) months or longer.


The Borrower certifications required under this Section 6.3 shall (a) with
respect to historical data, be true and accurate in all material respects, and
(b) with respect to projections, be reasonable.

6.4    Maintenance of Records; Review by the Administrative Agent. Each Borrower
will, and will cause each other VSE Entity to, maintain at all times proper
books of record and account in accordance with GAAP, consistently applied, and,
subject to any applicable confidentiality and secrecy requirements imposed by
any Government agency, will permit the Administrative Agent’s officers or any of
the Administrative Agent’s authorized representatives or accountants to visit
and inspect each VSE Entity’s offices and properties, examine its books of
account and other records, and discuss its affairs, finances and accounts with
the officers of any VSE Entity, all at such reasonable times during normal
business hours, and as often as the Administrative Agent may reasonably request.

6.5    Maintenance of Insurance Coverage. Each Borrower will maintain in effect
fire and extended coverage insurance, public liability insurance, worker’s
compensation insurance and insurance on the Collateral and each of its
properties, with responsible insurance companies, in such amounts and against
such risks as are customary for similar businesses, required by the Government,
if any, having jurisdiction over all or part of its operations, or otherwise
reasonably required by the Administrative Agent, and will furnish to the
Administrative Agent certificates evidencing such continuing insurance. The
Administrative Agent, for the benefit of the Lenders ratably, shall be named as
lender’s loss payee on all hazard and casualty insurance policies and as an
additional insured on all liability insurance policies. All insurance policies
shall also provide (a) that the insurer shall endeavor to provide not less than
thirty (30) days written notice to the Administrative Agent prior to expiration,
cancellation or material change in any coverage or otherwise, except where the
expiration or cancellation of a policy results from non-payment of premium(s) or
non-renewal of the policy (in which case the policy shall provide for not less
than ten (10) days prior written notice); and (b) for waiver of subrogation.

6.6    Maintenance of Property/Collateral; Performance of Contracts. Each
Borrower will at all times maintain, and cause each other VSE Entity to at all
times maintain, the Collateral and its tangible property, both real and
personal, in good order and repair (subject to ordinary wear and tear), and will
permit the Administrative Agent’s officers or authorized representatives to
visit and inspect the Collateral and each VSE Entity’s tangible property at such
reasonable times during normal business hours, as and when the Administrative
Agent deems necessary or appropriate. Each Borrower shall perform, and shall
cause each other VSE Entity to perform, all obligations under all Material
Contracts to which it is a party, including all exhibits and other attachments
to such contracts, all modifications thereto and all documents and instruments
delivered pursuant thereto, and will comply with all laws, rules and regulations
governing the execution, delivery and performance thereof, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Each Borrower shall be and remain duly registered in the System for
Award Management pursuant to applicable Federal Acquisition Regulations.

6.7    Maintenance of Existence. Each Borrower will maintain, and shall cause
each other VSE Entity to maintain, its corporate or company existence (as
applicable) in its state of incorporation or organization as of the Restatement
Date, and will provide the Administrative Agent with evidence of the same from
time to time upon the Administrative Agent’s request. Each Borrower will
maintain its corporate or company registration or qualification in each other
jurisdiction where it is required to register or qualify to do business if the
failure to do so in such other jurisdiction would reasonably be expected to have
a Material Adverse Effect, and will provide the Administrative Agent with
evidence of the same from time to time upon the Administrative Agent’s request.

6.8    Maintenance of Certain Deposit Accounts with the Administrative Agent.
Except for the Transitional Deposit Accounts, the Healthcare and Dependent Care
Accounts and any Permitted Foreign Bank Accounts, each Borrower will at all
times maintain its primary operating accounts, including all depository accounts
(time and demand), disbursement accounts and collection accounts, and all of its
other bank accounts, with the Administrative Agent. Each Borrower and each
Lender maintaining a Transitional Deposit Account, and/or any Permitted Foreign
Bank Account of any Borrower expressly acknowledges and agrees that (a) the
Administrative Agent, for the benefit of the Lenders ratably, has been granted a
first priority security interest in and to such bank account pursuant to this
Agreement, (b) the Lender’s possession of such bank account constitutes
“control” for purposes of perfecting the Administrative Agent’s security
interest in and to such bank account under the UCC or otherwise, (c) such
Lender’s rights and remedies with respect to such bank account (other than
rights and remedies necessary to recoup normal and customary account fees and
charges imposed from time to time for maintaining and administering such bank
account) shall be, and at all times remain, subject and subordinate to the
rights and remedies of the Administrative Agent granted pursuant to this
Agreement or available pursuant to Applicable Laws, and (d) at no time shall
funds in any such bank accounts exceed the limits specified in this Agreement
for such accounts.
6.9    [Reserved].

6.10    Disclosure of Defaults, Etc.
(a)    Promptly upon the occurrence thereof, each Borrower will provide the
Administrative Agent and the Lenders with written notice of any Event of
Default, or any act, event, condition or occurrence that upon the giving of any
required notice or the lapse of time, or both, would constitute an Event of
Default. In addition, each Borrower will promptly advise the Administrative
Agent and the Lenders in writing of any condition, act, event or occurrence
which comes to such Borrower’s attention that would reasonably be expected to
prejudice the Administrative Agent’s or any Lender’s rights in connection with
any Material Contract, any Collateral, this Agreement, any Note, or any other
Loan Document, including the details of any pending or threatened suspension,
debarment or other Government action or proceeding, any pending or threatened
litigation, and any other legal or administrative proceeding or investigation
pending or threatened against any VSE Entity, including the entry of any
judgment in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) or lien (other than a Permitted Lien) against any VSE Entity, its
assets or property. Additionally, the Borrowers agree to provide written notice
to the Administrative Agent and the Lenders within five (5) Business Days of the
date on which any obligation of a VSE Entity for the payment of borrowed money
in excess of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00),
whether now existing or hereafter created, incurred or arising, becomes or is
declared to be due and payable prior to the expressed maturity thereof.
(b)    If, at any time after the Restatement Date, any Borrower shall receive
any letter, notice, subpoena, court order, pleading or other document issued,
given or delivered by the Government, any Prime Contractor or by any Person
acting for or on behalf of the Government or such Prime Contractor with respect
to, or in any manner related to any alleged default, fraud, dishonesty,
malfeasance or other willful misconduct of a VSE Entity, such Borrower shall
deliver a true, correct and complete copy of such letter, notice, subpoena,
court order, pleading or document to the Administrative Agent and each Lender
within five (5) Business Days of such Borrower’s receipt thereof. Furthermore,
if any VSE Entity shall issue, give or deliver to the Government, any Prime
Contractor or any Person acting for or on behalf of the Government or such Prime
Contractor, any letter, notice, subpoena, court order, pleading or other
document with respect to, or in any manner related to, or otherwise in response
to any alleged default, fraud, dishonesty, malfeasance or other willful
misconduct of a VSE Entity, such Borrower shall deliver a true, correct and
complete copy of such letter, notice, subpoena, court order, pleading or other
document to the Administrative Agent and each Lender concurrent with the VSE
Entity’s issuance or delivery thereof to the Government, such Prime Contractor
or any Person acting for or on behalf of the Government or such Prime
Contractor. If any letter, notice, subpoena, court order, pleading or other
document required to be delivered to the Administrative Agent and each Lender
pursuant to this Section 6.10 contains any information deemed “classified” by
the Government or the dissemination of any such information to the
Administrative Agent and each Lender would result in any VSE Entity violating
any Applicable Laws or Government Contract, then the Borrowers shall deliver to
the Administrative Agent and each Lender a summary of such letter, notice,
subpoena, court order, pleading or other document containing a summary thereof,
but including as much (but no more) detail as can be included therein without
violating such Applicable Laws or Government Contract.

6.11    Security Perfection; Assignment of Claims Act; Payment of Costs. The
Borrowers will execute and deliver and pay the costs of recording and filing
financing statements, continuation statements, termination statements,
assignments and other documents, as the Administrative Agent may from time to
time deem necessary or appropriate for the perfection of any liens granted to
the Administrative Agent or Lenders pursuant hereto or any other Loan Document.
On or before the date which is ninety (90) days from the date of any Government
Contract hereafter entered into, extended or renewed by one or more Borrowers,
such Borrower(s) shall execute all documents necessary or appropriate to comply
with the Assignment of Claims Act of 1940, as amended, 31 U.S.C. Section 3727
and 41 U.S.C. Section 15 (the “Government Contract Assignments”) in connection
with each such Government Contract; however, (a) no Borrower’s failure to
execute and deliver any Government Contract Assignment shall constitute a
default, breach or violation of the Borrowers’ obligation(s) set forth in this
Section 6.11, unless the Administrative Agent shall have made written demand
upon the Borrowers to fully and faithfully comply with its obligation(s) with
respect to Government Contract Assignments set forth in this Section 6.11 above;
and (b) no Government Contract Assignment shall be required for any Government
Contract that (i) does not constitute a Material Contract (unless such demand
shall be made after the occurrence and during the continuation of an Event of
Default, in which case Government Contract Assignments can be required by the
Administrative Agent for any Government Contract), or (ii) has a remaining term
of less than twelve (12) months (with no option to extend). The Borrowers
acknowledge that the Administrative Agent and the Lenders will be irreparably
harmed if any Borrower fails or refuses to execute and deliver any Government
Contract Assignment after the Administrative Agent’s demand therefor, as and
when required pursuant to this Section 6.11, and that the Administrative Agent
and the Lenders have no adequate remedy at law. In such event, the Borrowers
agree that the Administrative Agent shall be entitled, in addition to all other
rights and remedies available to the Administrative Agent or the Lenders, to
injunctive or other equitable relief to compel the Borrowers’ full compliance
with the requirements of this Section 6.11. All costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, execution, delivery and administration of Government Contract
Assignments shall be borne solely by the Borrowers. Additionally, the Borrowers
will pay any and all costs incurred in connection with the transactions
contemplated hereby, as well as any and all taxes (other than the Lenders’
income and franchise taxes), that may be payable as a result of the execution of
this Agreement or any agreement supplemental hereto, or as a result of the
execution and/or delivery of any Note or other Loan Document.

6.12    Defense of Title to Collateral. The Borrowers will at all times defend
the Lenders’, the Administrative Agent’s and Borrowers’ rights in the
Collateral, subject to the Permitted Liens, against all Persons and all claims
and demands whatsoever, and will, upon request of the Administrative Agent (a)
furnish such further assurances of title as may be required by the
Administrative Agent, and (b) do any other acts necessary to effectuate the
purposes and provisions of this Agreement, or as required by Applicable Laws or
otherwise to perfect, preserve, maintain or continue the interests of the
Administrative Agent or Lenders in any Collateral.

6.13    Compliance with Law. Each Borrower will, and will cause each other VSE
Entity to, conduct its businesses and operations in compliance with (a) all
Applicable Laws (including ERISA and environmental regulations) and requirements
of all federal, state and local regulatory authorities having jurisdiction, (b)
the provisions of its charter documents and other corporate governance
documents, (c) all agreements and instruments by which it or any of its
properties may be bound, and (d) all applicable decrees, orders and judgments;
whenever the noncompliance with or the non-observance of which would reasonably
be expected to have a Material Adverse Effect. No VSE Entity will, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor or otherwise).

6.14    Other Collateral Covenants.
(a)    The Borrowers will, at their own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such lists, descriptions and designations of Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments, and take such further steps
relating to the Collateral and other property or rights covered by the interests
hereby granted which the Administrative Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its and any Lender’s ownership or
security interests in any Collateral.
(b)    The Borrowers shall promptly notify the Administrative Agent in writing
if, at any time, any issuer of uncertificated securities, securities
intermediary or commodities intermediary has issued or holds, or will issue or
hold, any financial assets or commodities to or for the benefit of any Borrower,
and the Borrowers shall obtain authenticated control letters from such issuer or
intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, within ten (10) days of the Administrative Agent’s demand
therefor.
(c)    If any Borrower is or becomes the beneficiary of a letter of credit, such
Borrower shall promptly, and in any event within three (3) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and, following
the Administrative Agent’s request, enter into a tri-party agreement with the
Administrative Agent and the issuer and/or confirmation bank with respect to all
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to the Administrative Agent and directing all payments
thereunder to an account designated by the Administrative Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    The Borrowers shall promptly take all action necessary to grant the
Administrative Agent control of all electronic chattel paper in accordance with
the UCC and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
(e)    The Borrowers hereby irrevocably authorize the Administrative Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (i) describe Collateral (A) as all assets of the Borrowers or words
of similar effect (other than assets expressly excluded from the description of
Collateral herein), regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code in
such jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether any Borrower is an organization,
the type of organization and any organization identification number issued to
such Borrower, and (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. The
Borrowers shall furnish any such information to the Administrative Agent
promptly upon request. The Borrowers also ratify their authorization for the
Administrative Agent to have filed in any Uniform Commercial Code jurisdiction
any initial financing statements or amendments thereto or continuations thereof,
if filed prior to the Restatement Date.
(f)    The Borrowers shall promptly, and in any event within three (3) Business
Days after the same is acquired by any Borrower, notify the Administrative Agent
of any Commercial Tort Claim acquired by a Borrower and unless otherwise
consented to by the Administrative Agent, such Borrower shall enter into a
supplement to this Agreement, granting to the Administrative Agent, for the
benefit of the Lenders ratably, a perfected security interest in such Commercial
Tort Claim.
(g)    If any Borrower retains possession of any Chattel Paper or Instruments
with the Administrative Agent’s consent, such Chattel Paper and Instruments
shall be marked with the following legend: "This writing and the obligations
evidenced or secured hereby are subject to the security interest of Citizens
Bank of Pennsylvania, as Administrative Agent.”
(h)    No Borrower shall reincorporate or reorganize itself under the laws of
any jurisdiction other than the jurisdiction in which it is incorporated as of
the Restatement Date without the prior written consent of the Administrative
Agent.
(i)    Each Borrower acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Administrative
Agent and agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower’s rights under UCC
Section 9‑509(d)(2).
(j)    Each Borrower acknowledges that the Administrative Agent reserves the
right to require the Borrowers to execute and deliver to the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent
and within thirty (30) days (as such period may be extended in the
Administrative Agent’s sole discretion, the “Initial Compliance Period”) of the
Administrative Agent’s request, such documents, instruments and agreements
(including, without limitation, a mortgage, deed of trust, environmental
assessment, title insurance, flood zone certificates, flood insurance (if
applicable), surveys and/or other similar and customary real estate
documentation) which the Administrative Agent may reasonably request to confirm
and/or perfect its security interest in and to all or any portion of any real
property interest (other than a leasehold interest) acquired by any Borrower
after the Restatement Date with an individual, or with respect to contiguous
parcels, an aggregate appraised value in excess of Four Million and No/100
Dollars ($4,000,000.00). Notwithstanding the foregoing, in the event that the
Administrative Agent requires that flood insurance be obtained with respect to
any real property that is pledged by any VSE Entity to the Lenders, the
Administrative Agent will not accept any mortgage or deed of trust with respect
to such property if, prior to the expiration of twenty (20) calendar days after
notice to the Lenders of the Administrative Agent’s intent to accept such
mortgage or deed of trust, a Lender provides written notice to the
Administrative Agent stating that such Lender’s due diligence has shown that the
flood insurance provided does not meet such Lender’s standard requirements to
such Lender’s reasonable satisfaction and provides a detailed description of the
reasons why the provided flood insurance does not meet such requirements. The
Administrative Agent will promptly provide a copy of such notice to the relevant
VSE entity, and such entity will then have thirty (30) calendar days (the
“Supplementary Compliance Period”) to provide to the Administrative Agent (to be
shared with each Lender) flood insurance that meets such requirements. The
Administrative Agent shall not enter into the corresponding mortgage or deed of
trust unless and until the Administrative Agent receives written confirmation
from the relevant Lender that all necessary flood due diligence has been
completed to its reasonable satisfaction; provided that in no event shall any
VSE Entity be deemed to be in default of its obligation to provide a mortgage or
related documentation due to any delay caused by a Lender’s additional
requirements with respect to flood insurance, as long as such VSE entity has met
its obligations under the Initial Compliance Period and the Supplementary
Compliance Period.

6.15    Financial Covenants of the Borrowers. The Borrowers will comply, and
will cause the other VSE Entities to comply, with each of the financial
covenants set forth below:
(a)    Total Funded Debt to EBITDA Ratio. The VSE Entities will maintain as of
the last day of each Fiscal Quarter occurring during the periods set forth
below, on a consolidated basis, a Total Funded Debt to EBITDA Ratio of not more
than the applicable ratio set forth in the table below:


Testing Period
Maximum Total Funded Debt to EBITDA Ratio
First Amendment Effective Date through and including March 31, 2020
3.50 to 1.00
From April 1, 2020 through and including September 30, 2020
4.00 to 1.00
From October 1, 2020 through and including March 31, 2021
4.25 to 1.00
From April 1, 2021 through and including June 30, 2021
4.00 to 1.00
From July 1, 2021 through and including September 30, 2021
3.75 to 1.00
From October 1, 2021 through and including December 31, 2021
3.50 to 1.00
From January 1, 2022 and thereafter
3.25 to 1.00

For purposes of the foregoing, the “Total Funded Debt to EBITDA Ratio” shall
mean, as of any date of determination, (A) the Total Funded Debt as of as of the
last day of the most recently ended four (4) fiscal quarter period divided by
(B) the VSE Entities’ EBITDA for the four (4) fiscal quarter period most
recently ended. The Total Funded Debt to EBITDA Ratio shall be measured on the
last day of each Fiscal Quarter throughout the term of the Loan.
(b)    Fixed Charge Coverage Ratio. The VSE Entities will maintain as of the
last day of each Fiscal Quarter, on a consolidated basis, a Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00. For purposes of the foregoing,
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
sum of (A) (i) the VSE Entities’ EBITDA for the four (4) fiscal quarter period
most recently ended, plus (ii) operating lease payments (including rent) made
during such period, minus (iii) cash taxes paid during such period, minus (iv)
cash dividends paid during such period, minus (v) share repurchases made during
such period, minus (vi) maintenance capital expenditures made during such
period, divided by (B) Fixed Charges for such period. For purposes hereof,
“Fixed Charges” shall mean, for any period of determination thereof on a
consolidated basis, the sum of (i) scheduled or required principal payments on
all Indebtedness for borrowed money during such period, plus (ii) all operating
lease payments (including rent) during such period, plus (iii) cash interest
expense for such period, plus (iv) any cash payments of Permitted Earn-outs
payable (other than the First Choice Earn-outs) during such period. The Fixed
Charge Coverage Ratio shall be measured on the last day of each Fiscal Quarter
throughout the term of the Loan.
Except as otherwise expressly provided above, the financial covenants referenced
above shall be calculated and tested quarterly on a rolling four (4) Fiscal
Quarter basis, and shall include the results of any other Person acquired
pursuant to a Permitted Acquisition and consolidated into the VSE Entities’
financial statements within the twelve (12) month period immediately preceding
the applicable covenant calculation date (with such calculation being on a pro
forma basis assuming debt service for the test period equal to the next year’s
debt service, and including EBITDA on a pro forma basis). Unless otherwise
defined, all financial terms used in this Section 6.15 shall have the meanings
attributed to such terms in accordance with GAAP.

6.16    Interest Rate Contracts. The Borrowers shall have in effect, at all
times for a minimum period of three (3) years, commencing not later than the
sixtieth (60th) day after January 5, 2018, one or more interest rate swap
agreements or hedging agreements reasonably satisfactory to the Administrative
Agent covering not less than fifty percent (50%) of that portion of the First
Amendment Term Loan that was used to refinance the Initial Term Loan (applying
ratably any amortization payment of the First Amendment Term Loan after the
First Amendment Effective Date). In order for any such interest rate swap
agreement or hedging agreement to be secured by any assets of the Borrowers, it
must be purchased from and maintained with a Lender or an Affiliate of a Lender,
in which case the Borrowers’ obligations under any Hedging Contract shall be
secured by the Collateral on a pari passu basis, and any reference in this
Agreement or any other Loan Document to a ratable allocation between the Lenders
and Affiliates of the Lenders shall be based on the Commitment Amount (and the
respective Lender’s Percentage) and the amount due under all Hedging Contracts
(including all scheduled payments and hedged termination amounts) (and the
respective Lender’s Affiliates interest therein), subject, however, to Section
1.4(d) of this Agreement. The Administrative Agent shall be deemed the
collateral agent of each Lender and Affiliate of a Lender that is a counterparty
under a Hedging Contract. The Borrowers shall determine to their own
satisfaction whether each such interest rate swap agreement, hedging agreement
or Hedging Contract is sufficient to meet the Borrowers’ needs for interest rate
protection, and neither the Administrative Agent nor any Lender shall have any
obligation or liability with respect thereto.

6.17    Landlord Waivers; Subordination. If, at any time after the Restatement
Date, any Borrower (other than any Foreign Borrower) shall move or relocate any
of its (a) books and records, or (b) primary business location(s) situated
within the United States or locations where Borrower assets valued, individually
or in the aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00)
are located, the Borrowers shall use commercially reasonable efforts to provide
to the Administrative Agent, prior to any such move or relocation, a landlord
lien waiver if, in the Administrative Agent’s discretion, such landlord’s lien
waiver is necessary or desirable. Each such landlord’s waiver, shall be, in form
and substance, reasonably satisfactory to the Administrative Agent, pursuant to
which each landlord shall subordinate any statutory, contractual or other lien
the landlord may have in any of the Collateral to the lien, operation and effect
of the lien granted to the Administrative Agent pursuant to this Agreement and
the other Loan Documents.

6.18    Substitute Notes. Upon request of the Administrative Agent, each
Borrower shall execute and deliver to the Administrative Agent substitute
promissory notes, in form and substance satisfactory to the Administrative Agent
in all respects, payable to the order of such Person as may be designated by the
Administrative Agent; provided that the aggregate principal amount of all
outstanding promissory notes shall not exceed the Commitment Amount (plus the
Swing Line Commitment Amount) as of the date such substitute note(s) are issued.

6.19    Inventory. With respect to the Inventory, the VSE Entities will, during
any continuing Event of Default: (a) maintain a perpetual inventory reporting
system at all times, (b) keep correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, the VSE Entities’
cost therefor and the selling price thereof, all of which records shall be
available to the officers, employees or agents of the Administrative Agent upon
demand for inspection and copying thereof; (c) not store any Inventory with a
bailee, warehouseman or similar Person without the Administrative Agent’s prior
written consent, which consent may be conditioned on, among other things,
delivery by the bailee, warehouseman or similar Person to the Administrative
Agent of warehouse receipts or bailee letters, in form acceptable to the
Administrative Agent, in the name of the Administrative Agent evidencing the
storage of Inventory and the interests of the Administrative Agent and the
Lenders therein; (d) permit the Administrative Agent and its agents or
representatives to inspect and examine the Inventory and to check and test the
same as to quality, quantity, value and condition at any time or times hereafter
during the VSE Entities’ usual business hours or at other reasonable times and
(e) at the Administrative Agent’s request, designate the Administrative Agent as
the consignee on all bills of lading and other negotiable and non-negotiable
documents. Notwithstanding anything herein to the contrary, the VSE Entities
shall be permitted to sell their Inventory in the ordinary course of business
except while an Event of Default has occurred and is continuing.

6.20    Insurance With Respect to Equipment and Inventory. The Borrowers will
(a) maintain and cause each of their Subsidiaries to maintain hazard insurance
with fire and extended coverage on the Equipment and Inventory in an amount at
least equal to the lesser amount of the outstanding principal amount of the
Obligations or the fair market value of the Equipment and Inventory (but in any
event sufficient to avoid any co-insurance obligations) and with a specific
endorsement to each such insurance policy pursuant to which the insurer provides
for lender’s loss payee and additional insured endorsements in favor of
Administrative Agent in a form acceptable to Administrative Agent, agrees to
give the Administrative Agent at least thirty (30) days written notice before
any alteration or cancellation of such insurance policy and that no act or
default of any of the Borrowers shall affect the right of the Administrative
Agent to recover under such policy in the event of loss or damage; (b) file, and
cause each of their Subsidiaries to file, with the Administrative Agent, upon
its request, a detailed list of the insurance then in effect and stating the
names of the insurance companies, the amounts and rates of the insurance, dates
of the expiration thereof and the properties and risks covered thereby; and (c)
within thirty (30) days after notice in writing from the Administrative Agent,
obtain, and cause each of their Subsidiaries to obtain, such additional
insurance as the Administrative Agent may reasonably request.

6.21    Hazardous Substance; Hazardous Waste. Each Borrower, for itself and its
successors and assigns, hereby covenants and agrees to indemnify, defend and
hold harmless the Administrative Agent, the Lenders and each Affiliate of a
Lender that is at any time a counterparty under any Hedging Contract, and their
respective officers, employees and agents, from and against any and all
liabilities, losses, claims, damages, suits, penalties, costs and expenses of
every kind or nature, including reasonable attorneys’ fees arising from or in
connection with (i) the presence or alleged presence of any Hazardous Substance
or Hazardous Waste on, under or about any property of any VSE Entity (including
any property or premises now or hereafter owned or leased by any VSE Entity), or
which is caused by or results from, directly or indirectly, any act or omission
to act by any VSE Entity; and (ii) any VSE Entity’s violation of any
environmental statute, ordinance, order, rule or regulation of any Government
thereof (including any liability arising under CERCLA, RCRA, HMTA or any other
Applicable Laws).

6.22    Disaster Recovery and Contingency Program. Each Borrower will, and will
cause each other VSE Entity to, implement and maintain at all times (and at
least annually review the sufficiency of) a disaster recovery and contingency
plan that addresses, in the reasonable business judgment of the VSE Entities,
each VSE Entity’s plans for continuing operations upon the occurrence of a
natural disaster or other event that destroys or prevents the use of or access
to such VSE Entity’s primary computer systems, information databases, software
applications, business records and operations facility. Such contingency plan at
all times must be in form and substance reasonably acceptable to the
Administrative Agent. Upon request, each Borrower will, and will cause each
other VSE Entity to, provide the Administrative Agent with a current copy of
such plan.

6.23    Data Security. Each Borrower will, and will cause each VSE Entity to,
take in such VSE Entity’s reasonable business judgment all appropriate technical
and organizational measures to protect against a Data Breach and against
accidental loss, alteration or damage or destruction of or damage to Personal
Information. Each VSE Entity shall at all times in such VSE Entity’s reasonable
business judgment have appropriate policies and procedures in place that are
designed to: (a) protect the security of Personal Information; (b) protect
against any anticipated threats to the security or integrity of Personal
Information; (c) protect against Data Breaches; and (d) ensure the proper
disposal of such Personal Information. To the extent that a Data Breach occurs
(irrespective of cause), each Borrower shall: (i) promptly inform the
Administrative Agent in writing; (ii) promptly inform any parties affected by
the Data Breach; (iii) promptly comply with Applicable Laws, rules and
regulations concerning such Data Breach; and (iv) use diligent efforts to
mitigate any damages that have occurred as a result of such Data Breach.

6.24    Further Assurances; Additional Requested Information. Each of the
Borrowers will provide to the Administrative Agent such further assurances and
additional documents regarding the Collateral and the Administrative Agent’s or
any Lender’s security interest therein as the Administrative Agent may from time
to time reasonably request, and each of the Borrowers will promptly provide the
Administrative Agent with such additional information, reports and statements
respecting the business, operations, properties and financial condition of each
of the VSE Entities as the Administrative Agent may from time to time reasonably
request. Furthermore, each of the Borrowers agrees to execute, re-execute, use
commercially reasonably efforts to cause third parties involved in the Loans to
execute and/or re-execute and to deliver to the Administrative Agent or its
legal counsel, as may be deemed appropriate, any document or instrument signed
in connection with the Loan(s) which was incorrectly drafted and/or signed, as
well as any document or instrument which should have been signed at or prior to
the Restatement Date, but which was not so signed and delivered. The Borrowers
agree to comply with any written request by the Administrative Agent within ten
(10) Business Days (or if such compliance requires more than ten (10) Business
Days, within a reasonable period of time, not to exceed thirty (30) days (or
such longer period of time as agreed in writing by the Administrative Agent), so
long as the Borrowers are diligently pursuing such compliance) after receipt by
any Borrower of such request.

ARTICLE 7    
NEGATIVE COVENANTS OF THE BORROWERS    
So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees that, without
the prior written consent of the Administrative Agent, the Borrowers will not,
and unless specified below, will not suffer or permit any other VSE Entity to:

7.1    Change of Control; Disposition of Assets; Merger.
(a)    Suffer or permit majority ownership or effective control of any VSE
Entity (other than the Primary Operating Company) to be sold, assigned or
otherwise transferred, legally or equitably, to any Person, except to another
Borrower; or suffer or permit any Change of Control to occur; or
(b)    suffer or permit the issuance of any capital stock of any VSE Entity
(other than the Primary Operating Company), or alter or amend any VSE Entity’s
capital structure; or
(c)    permit any VSE Entity to sell, assign, loan, deliver, lease, transfer or
otherwise dispose of property or assets (including stock, equity or any other
type of ownership interests of another VSE Entity), except for (i) transfers of
assets between Borrowers in which the Administrative Agent continues to have a
perfected first priority security interest in and to all such assets
constituting Collateral (after giving effect to such transfer), subject,
however, to Permitted Liens; (ii) subleasing of any premises which are not
necessary for a VSE Entity’s business operations; (iii) dispositions of assets
(other than Inventory and Permitted Investments) to non-Borrowers, provided that
the fair market value of any and all such asset dispositions, in the aggregate,
do not exceed the greater of (x) Ten Million and No/100 Dollars ($10,000,000.00)
and (y) 10% of EBITDA (determined as of the most recently ended four (4) fiscal
quarter period for which financial statements have been delivered pursuant to
Section 6.3), in each case, determined at the time of such disposition;
provided, that fair market value of the assets sold pursuant to the CT Aerospace
Sale shall be excluded for purposes of calculating the amount available under
this clause (iii); or (iv) the sale of Inventory in the ordinary course of
business, and the sale of unnecessary or obsolete Equipment; or
(d)    permit any Borrower to become a party to any document, instrument or
agreement (other than this Agreement and the other Loan Documents) that
prohibits, limits or restricts such Borrower from assigning, pledging,
hypothecating or otherwise encumbering any of its assets, including any capital
stock or other equity interests of another Borrower;
(e)    permit any VSE Entity to merge or consolidate with any business, company
or enterprise, or liquidate or dissolve, or acquire or purchase any business,
company or enterprise or acquire or purchase substantially all of the assets of
any business, company or enterprise; provided, however, that the Administrative
Agent’s prior written consent shall not be required for any of the following:
(i)    any merger between Borrowers or by a Non-Borrower Affiliate with and into
a Borrower (with the Borrower being the surviving entity) or with and into
another Non-Borrower Affiliate; provided that (A) the Borrowers shall have
provided not less than fifteen (15) days prior written notice to the
Administrative Agent of the proposed merger, and such notice sets forth all of
the material terms of such merger (including the purpose for consummating such
merger), (B) after giving effect to any such merger with or into a Borrower, the
Administrative Agent, for the benefit of the Lenders ratably, shall have a
perfected first priority security interest in and to all of the assets of the
surviving Borrower constituting Collateral (subject to Permitted Liens), (C)
within ten (10) days of the effective date of such merger, true, correct and
complete state-certified copies of the articles of merger, plan of merger and
all other documents, instruments and agreements relating thereto shall have been
provided by the Borrowers to the Administrative Agent, and (D) promptly (but in
all events within fifteen (15) days) following the Administrative Agent’s
request, the Borrowers shall have executed, issued or delivered to the
Administrative Agent and/or caused such Non-Borrower Affiliate to have executed,
issued and/or delivered to the Administrative Agent, such documents, instruments
and agreements as the Administrative Agent may reasonably require in connection
with or as a result of such merger;
(ii)    any other merger or acquisition (a “Permitted Acquisition”) by any
Borrower with or of a Person or its assets which is not then a Borrower (a
“Target”) that satisfies all of the following conditions:
A.    the merger or acquisition results in the acquisition by such Borrower of
all or substantially all of the assets of the Target or at least eighty-five
percent (85%) of all of the issued and outstanding equity or ownership interests
in the Target, in either case, free and clear of any and all liens, claims and
encumbrances (other than Permitted Liens);
B.    the Target is in a substantially similar line or lines of business as that
of one or more of the Borrowers;
C.    the Target is a going concern, not involved in any material litigation
that is not fully covered by reserves or insurance and shall have not suffered
any material adverse change in its business, operations, condition or assets at
any time after the immediately preceding Fiscal Quarter end and prior to the
effective date of the merger or acquisition;
D.    the subject transaction does not constitute a hostile acquisition or
merger;
E.    both prior to and after giving effect to the merger or acquisition, no
Event of Default shall exist or have occurred, and no act, event or condition
shall have occurred or exist which with notice or the passage of time, or both,
would constitute an Event of Default;
F.    the Borrowers will be in compliance with all financial covenants set forth
in Section 6.15 of this Agreement, and the pro forma Total Funded Debt to EBITDA
Ratio after giving effect to the merger or acquisition shall be no greater than
the lesser of (i) one-quarter (0.25) less than the then applicable level set
forth in Section 6.15(a) and (ii) 3.25 to 1.00;
G.    the Target shall have had positive EBITDA for the immediately preceding
twelve (12) month period prior to the merger or acquisition;
H.    after giving effect to the merger or acquisition, there is at least Twenty
Million and No/100 Dollars ($20,000,000.00) of excess availability under the
Revolving Facility;
I.    [reserved];
J.    [reserved];
K.    the Borrowers shall have certified in writing, or concurrent with the
consummation of the subject merger or acquisition shall certify in writing, to
the Administrative Agent that the subject merger or acquisition satisfies the
conditions of a Permitted Acquisition as set forth above;
L.    if it is a merger with the Borrower, the Borrower is the surviving Person,
and if required pursuant to Section 1.11 of this Agreement, the Target and its
subsidiaries shall have been joined as a “Borrower” party to this Agreement and
the other Loan Documents pursuant to Section 1.11 of this Agreement; and
M.    neither the Target nor its Subsidiaries are foreign entities.
If the Administrative Agent issues its consent to a hostile acquisition, such
consent shall be subject to, among other things, the Borrowers’ agreement to
indemnify, defend and hold the Administrative Agent and the Lenders harmless
from and against any and all claims, demands, losses, liabilities, damages,
costs and expenses of every kind and nature, including reasonable attorneys’
fees, related to, arising out of or in connection with such acquisition,
pursuant to an indemnity agreement satisfactory to the Administrative Agent and
the affected Lender in all respects.
(iii)    any liquidation or dissolution of a VSE Entity without any active
business operations, so long as (i) the Borrowers shall have provided not less
than fifteen (15) days prior written notice to the Administrative Agent of the
proposed liquidation or dissolution, (ii) the assets of such entity to be
liquidated or dissolved (if any) are transferred (x) in the case of the
liquidation or dissolution of a Non-Borrower Affiliate, to a Borrower or another
Non-Borrower Affiliate or (y) in the case of the liquidation or dissolution of a
Borrower, to another Borrower, (iii) after giving effect to any such liquidation
or dissolution, if such assets are transferred to a Borrower, the Administrative
Agent, for the benefit of the Lenders ratably, shall have a perfected first
priority security interest in and to all of the assets so transferred which
constitute Collateral (subject to Permitted Liens), (iv) the Lenders’ rights in
any Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such dissolution or
liquidation and (v) promptly (but in all events within fifteen (15) days)
following the Administrative Agent’s request, the Borrowers shall have executed,
issued or delivered to the Administrative Agent and/or caused such VSE Entity to
have executed, issued and/or delivered to the Administrative Agent, such
documents, instruments and agreements as the Administrative Agent may reasonably
require in connection with or as a result of such liquidation or dissolution.

7.2    Margin Stocks. Use all or any part of the proceeds of any advance made
hereunder to purchase or carry, or to reduce or retire any loan incurred to
purchase or carry, any margin stocks (within the meaning of Regulations U, T or
X of the Board) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks.

7.3    Change of Operations. Change in any material way the general character of
any VSE Entity’s business (or fail to maintain the VSE Entities’ primary lines
of business) as conducted on the Restatement Date, or engage in any type of
business not directly related to or compatible with such business as currently
and normally conducted, or suffer or permit any change to the Fiscal Year or
Fiscal Quarter of any VSE Entity or the accounting methods of any VSE Entity.

7.4    Judgments; Attachments. Except for those judgments publicly disclosed in
the most recent 10-K, 8-K or 10-Q filed by the VSE Entities prior to the
Restatement Date, suffer or permit any judgment (or the aggregate of all
judgments to be) in excess of One Million and No/100 Dollars ($1,000,000.00)
against any one or more VSE Entities or any attachment against any one or more
VSE Entities’ property (for an amount not fully covered by insurance) to remain
unpaid, undischarged or undismissed for a period of ten (10) Business Days,
unless enforcement thereof shall be effectively stayed or bonded.

7.5    Further Assignments; Performance and Modification of Contracts; etc.
Except as may be permitted by the Loan Documents (a) make any further
assignment, pledge or disposition of the Collateral or any part thereof; (b)
permit any set-off or reduction, delay the timing of any payment under, or
otherwise modify any Material Contract, if such set-off, reduction, delay or
modification would reasonably be expected to have a Material Adverse Effect; (c)
except for Permitted Liens, create, incur or permit to exist any lien or
encumbrance on any real property now or hereafter owned by any VSE Entity; or
(d) do or permit to be done anything to impair the Administrative Agent’s
security interest in any Collateral or the payments due to any Borrower
thereunder; provided that reasonable and customary compromises and settlements
with Account Debtors in the ordinary course of the Borrower’s business will not
constitute a breach of this Section 7.5.

7.6    Affect Rights of the Administrative Agent or Lenders. At any time do or
perform any act or permit any act to be performed which would reasonably be
expected to have a Material Adverse Effect.

7.7    Indebtedness; Granting of Security Interests.
(a)    Incur any Indebtedness, whether direct or indirect, contingent or
otherwise, except for:
(i)    trade debt and operating leases incurred in the ordinary course of
business or in a Permitted Acquisition;
(ii)    Indebtedness outstanding on the Restatement Date and listed on Schedule
7.7(a) attached hereto, but any increase thereof would be subject to Subsection
(xiii) below;
(iii)    intercompany Indebtedness (including inter-company guarantees) (A) by
and among the Borrowers in which the Administrative Agent, for the benefit of
the Lenders ratably, has a perfected security interest in and to all of their
assets constituting Collateral, (B) by and among Non-Borrower Affiliates, and
(C) to the extent expressly permitted pursuant to Section 7.8 of this Agreement,
by and between VSE Entities;
(iv)    performance guarantees issued by any VSE Entity for the benefit of
another VSE Entity;
(v)    [reserved];
(vi)    Indebtedness secured by liens listed on Schedule 7.7(a)(vi) attached
hereto, or other Indebtedness secured by Permitted Liens, but not any increases
thereof;
(vii)    Indebtedness incurred to finance (by purchase or lease) Equipment
constituting capital expenditures, provided that such Indebtedness does not
violate any other covenant set forth in this Agreement;
(viii)    guarantees permitted by this Agreement;
(ix)    Permitted Earn-outs;
(x)    any Hedging Obligations;
(xi)    any Permitted Financial Product Obligations;
(xii)    performance bonds and/or bid bonds issued on behalf of any and all VSE
Entities that meet all of the following criteria: (A) the performance bond
and/or bid bond shall be issued in the ordinary course of the VSE Entities’
business, (B) before and after giving effect to the performance bond and/or bid
bond, the net amount (after subtracting the aggregate amount of any and all
Pending Release Bonds) of any and all performance bonds outstanding at any time,
together with any and all bid bonds outstanding at any time shall not exceed the
Bid and Performance Bond Limit (albeit calculated as of the last day of each
Fiscal Quarter), (C) the obligations and liabilities of the VSE Entities with
respect to the performance bond and/or bid bond shall be and remain unsecured at
all times, (D) the work for which the performance bond and/or bid bond has been
issued shall be (I) performed for and/or on behalf of the United States
government or any foreign government which is not a Blocked Person, and (II)
originally scheduled to be completed within eighteen (18) months of work
commencement; and (E) the performance bond and/or bid bond shall not have been
issued for or on behalf of Integrated Concepts and Research Corporation;
(xiii)    any other unsecured Indebtedness (not specifically described or
pre-approved in this Section 7.7(a)), provided that (A) the aggregate amount of
such Indebtedness remaining unpaid and outstanding at any time owing from all
VSE Entities does not exceed Ten Million and No/100 Dollars ($10,000,000.00) and
(B) the aggregate amount of any and all such other unsecured Indebtedness
remaining unpaid and outstanding at any time with respect to all Non-Borrower
Affiliates does not exceed Two Million and No/100 Dollars ($2,000,000.00).
(b)    mortgage, assign, pledge, hypothecate or otherwise encumber or permit any
lien, security interest or other encumbrance, including (i) purchase money
liens, whether under conditional or installment sales arrangements or otherwise
to affect the Collateral or any other assets, properties or Aircraft Objects of
any VSE Entity and (ii) any International Interests, Prospective International
Interests and Prospective Assignments as each is defined in the Cape Town
Treaty, unless any Borrower is the “Creditor” and holds the “Right to Discharge”
with respect thereto and any filings made with the Federal Aviation
Administration to perfect an interest in any Aircraft Object or Spare Part,
(except for Permitted Liens and other liens, security interests or encumbrances
expressly permitted herein);
(c)    without limiting clause (b) above, mortgage, assign, pledge, hypothecate
or otherwise encumber or permit any lien, security interest or other encumbrance
(other than Permitted Liens) to exist, on any real property interest (i.e.,
leasehold, fee simple, license or otherwise) that the Borrowers may now have or
may hereafter acquire; or
(d)    enter into any agreement or understanding with any Person pursuant to
which any Borrower agrees to be bound by a covenant not to encumber all or any
part of the property or assets of such Borrower, unless such agreement or
understanding is entered into in connection with the granting of purchase money
security interests permitted pursuant to the terms and conditions of this
Agreement.

7.8    Dividends; Loans; Advances; Investments and Similar Events.
(a)    (i) Declare or pay any dividends; (ii) purchase, redeem, retire, or
otherwise acquire for value any of its capital stock now or hereafter
outstanding; make any distribution of assets to its stockholders whether in
cash, assets or obligations of a VSE Entity; (iii) allocate or otherwise set
apart any sum for the payment of any dividend or distribution on, or for the
purchase, redemption, or retirement of, any of its capital stock; (iv) alter or
amend any VSE Entity’s capital structure; (v) voluntarily prepay, acquire or
anticipate any sinking fund requirement of any Subordinated Indebtedness; or
(vi) make any other distribution by reduction of capital or otherwise in respect
of any capital stock of a VSE Entity, except that if there is no Event of
Default at such time, no act, event or condition shall have occurred or exist
which with the giving of notice or the passage of time, or both, would
constitute an Event of Default at such time, and no covenant breach calculated
on a pro forma basis would occur after giving effect thereto (A) (1) the Primary
Operating Company may pay cash dividends that shall not exceed Six Million and
No/100 Dollars ($6,000,000.00) in the aggregate per Fiscal Year so long as at
the time of payment thereof, there is at least Twenty Million and No/100 Dollars
($20,000,000.00) of excess availability under the Revolving Facility at the time
of payment of any such dividend, and (2) except for the Primary Operating
Company, each VSE Entity may pay cash dividends to the Primary Operating Company
or to another Borrower, (B) each VSE Entity may declare and deliver dividends
and make distributions payable solely in its common stock; (C) each VSE Entity
may purchase or otherwise acquire its capital stock by exchange for or out of
the proceeds received from a substantially concurrent issue of new shares of its
capital stock, and (D) the Primary Operating Company, during each Fiscal Year,
may repurchase its capital stock in amounts not to exceed Ten Million and No/100
Dollars ($10,000,000.00), provided, that, at the time of each such repurchase,
availability under the Revolving Facility (after taking into account the
aggregate face amount of all Letters of Credit outstanding, Swing Line Loans
outstanding and Alternative Currency Loans outstanding), shall not be less than
Twenty Million and No/100 Dollars ($20,000,000.00);
(b)    make any investments, or make any loans, salary advances, or other
payments to (i) any equity owners of any VSE Entity, unless such equity owner is
also a Borrower party to this Agreement in which the Administrative Agent has a
perfected security interest in and to all of its assets constituting Collateral
at the time such loan, salary advance or other payment is made; (ii) any
Affiliate of any VSE Entity, unless such Affiliate is a Borrower party to this
Agreement in which the Administrative Agent has a perfected security interest in
and to all of its assets constituting Collateral at the time such loan, salary
advance or other payment is made; or (iii) any other Person; provided, however,
that the VSE Entities may make or continue to have outstanding any or all of the
following:
(i)    loans or advances to individual officers, current employees or former
employees of any VSE Entity, provided, that all such loans and advances to such
individuals may not exceed One Million and No/100 Dollars ($1,000,000.00), in
the aggregate, at any time; it being understood that travel advances and
employee retention bonuses made in the ordinary course of business shall not be
included in calculating the foregoing computation;
(ii)    non-cash stock compensation to employees of the VSE Entities that does
not represent a loan or advance and loans, advances or payments from one
Borrower to another Borrower; provided that the Administrative Agent has a
perfected security interest in and to all of each Borrower’s assets constituting
Collateral;
(iii)    loans, advances or payments in the amounts that are unpaid or
outstanding as of the Restatement Date and listed on Schedule 7.8(c) attached
hereto;
(iv)    trade credit extended to customers of the VSE Entities in the ordinary
course of business;
(v)    Ordinary Course Payments;
(vi)    negotiable instruments endorsed for deposit or collection in the
ordinary course of business;
(vii)    securities or certificates of deposit with maturities of two (2) years
or less; provided that, concurrent with such investment, any and all securities
or certificates of deposit (other than those acquired in connection with RABBI
trusts and deferred compensation plans) shall have been pledged to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to
documentation reasonably satisfactory to the Administrative Agent;
(viii)    loans, advances or other payments by any Borrower to any and all
Non-Borrower Affiliates in an aggregate amount not to exceed Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00), in each case outstanding at
any time, calculated on a net basis (i.e., any cash proceeds returned by a
Non-Borrower Affiliate, whether through a dividend, distribution, share
redemption, payment of principal on debt or otherwise, together with payments
received from customers of the Borrowers for work done by a Non-Borrower
Affiliate under customer contracts of the Borrowers, to the extent such payments
are received in the ordinary course of such Non-Borrower Affiliate's business
and the allocated amount thereof is commensurate with amounts ordinarily payable
between two unrelated and unaffiliated third parties (i.e., on market terms),
shall be added back as availability for the aggregate investment limit; provided
that such cash proceeds are not subject to revocation, rescission, disgorgement,
set off or other claim diminishing the full value thereof);
(ix)    Permitted Investments;
(x)    Permitted Acquisitions; and
(xi)    so long as no Event of Default shall have occurred and be continuing,
and both before and after giving effect to any such payment, the VSE Entities
shall be and remain in pro forma compliance with the financial covenants set
forth in this Agreement (and no other default or Event of Default would result
from the making of such payments), regularly scheduled payments on any other
Indebtedness permitted pursuant to Section 7.7 of this Agreement.

7.9    Lease Obligations. Except in the ordinary course of business, (i) enter
into any new lease of real or personal property, (ii) modify or amend in any
material respect any lease of real or personal property in effect as of the
Restatement Date, or (iii) restate or renew any lease of real or personal
property in effect as of the Restatement Date. Additionally, except in the
ordinary course of business, no VSE Entity shall lease any real or personal
property owned by such VSE Entity to any Person (including, without limitation,
the Government).

7.10    Certain Agreements; Etc.. Suffer or permit any modification or amendment
to any VSE Entity’s corporate governance documents, to the extent such
modification or amendment could reasonably be expected to prejudice the
Administrative Agent’s or any Lender’s rights or remedies under any Loan
Document, or the priority, perfection or enforceability of the Administrative
Agent’s security interest in or lien on any Collateral.

7.11    Lockbox Deposits. If a lockbox arrangement shall have been required by
the Administrative Agent, permit or cause any and all payments required to be
made directly to the Administrative Agent, pursuant to Section 11.2 of this
Agreement, to be made or directed to any other Person, without the prior
approval of the Administrative Agent.

7.12    Sale and Leaseback Transactions; Other Agreements.
(a)    Except in connection with the treatment of the Walker Lane Lease as a
sale and leaseback transaction, for accounting purposes only, directly or
indirectly, enter into any arrangement with any Person providing for any VSE
Entity to lease or rent property that such VSE Entity has sold or will sell or
otherwise transfer to such Person; or
(b)    directly or indirectly, enter into any Material Contract pursuant to
which the execution, delivery or performance of the obligations of any Borrower
under this Agreement or under any other Loan Document would breach or constitute
a default under such Material Contract.

7.13    Restricted Non-Borrower Affiliates. Suffer or permit any Restricted
Non-Borrower Affiliate to (i) engage in any business other than the winding down
and dissolution of such entities; (ii) incur any indebtedness or obtain any
material assets; (iii) modify its organizational documents; or (iv) obtain or
use any Loan proceeds. Except for customary costs to dissolve a Restricted
non-Borrower Affiliate, no VSE Entity will pay, contribute, invest, lend or
otherwise provide to a Restricted Non-Borrower Affiliate any cash, property,
assets or otherwise, for any purpose whatsoever, without the Administrative
Agent’s prior written consent.

7.14    Anti-Terrorism Laws. Suffer or permit any VSE Entity to (a) conduct any
business or engage in any transaction or dealing with a Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the Patriot Act; or (d) violate any Anti-Corruption
Law. Each Borrower shall deliver to the Administrative Agent any certification
or other evidence reasonably requested from time to time by the Administrative
Agent, confirming each VSE Entity’s compliance with this Section 7.14.

ARTICLE 8    
COLLATERAL AND OTHER DEPOSIT ACCOUNTS    
Except for any Borrower or Non-Borrower Affiliate utilizing Permitted Foreign
Bank Accounts, the Borrowers will deposit or cause to be deposited into one or
more Deposit Accounts maintained by the Administrative Agent, and if required by
the Administrative Agent after the Restatement Date, a collateral account
designated by the Administrative Agent (the “Collateral Account”), all checks,
drafts, cash and other remittances received by the VSE Entities, and shall
deposit such items for credit within three (3) Business Days of the receipt
thereof and in precisely the form received. Pending such deposit, the Borrowers
will not commingle any such items of payment with any of their other funds or
property, but will hold them separate and apart. Notwithstanding the foregoing,
the VSE Entities shall have the right to maintain certain other Deposit Accounts
(each, a “Transitional Deposit Account”) in connection with any Permitted
Acquisition, but only for a period of one hundred twenty (120) days after such
Permitted Acquisition, as applicable, and provided further that (i) a wire
transfer arrangement with the financial institution(s) maintaining such
account(s) is in place on or prior to the effective date of such Permitted
Acquisition, as applicable, and such arrangement remains in place at all times
thereafter for so long as the Transitional Deposit Account remains open; and
(ii) each Transitional Deposit Account shall (a) be used solely for the
deposit/receipt of cash, checks and other remittances owing to the VSE Entities
from time to time, and (b) be at all times, free and clear of any and all liens
claims and encumbrances (other than the security interest of the Administrative
Agent granted hereby and the rights and remedies of the financial institution
maintaining such account, but only to the extent that the exercise of such
rights and remedies by such financial institution can be based solely upon
claims for reimbursement of normal and customary fees and charges for account
maintenance and account administration). Each wire transfer arrangement
referenced above must be in form and substance reasonably satisfactory to the
Administrative Agent.
The above-referenced Deposit Accounts, the Collateral Account, the Transitional
Deposit Account and the Permitted Foreign Bank Accounts shall secure the
Obligations and the Borrowers hereby grant, assign and transfer to or at the
direction of the Administrative Agent, for the benefit of the Lenders ratably, a
continuing security interest in all of the Borrowers’ right, title and interest
in and to such accounts, whenever created or established. Subject to this
Agreement and any other Loan Document, the Administrative Agent may apply funds
in such accounts to any of the Obligations, including any principal, interest or
other payment(s) not made when due, whether arising under this Agreement or any
other Loan Document, or any other Obligation of the Borrowers, without regard to
the origin of the deposits in the account, the beneficial ownership of the funds
therein or whether such Obligations are owed jointly with another or severally;
the order and method of such application to be in the sole discretion of the
Administrative Agent. The Administrative Agent’s right to deduct sums due under
the Loan Documents from the Borrowers’ account(s) shall not relieve the
Borrowers from their obligation to make all payments required by the Loan
Documents as and when required by the Loan Documents, and the Administrative
Agent shall not have any obligation to make any such deductions or any liability
whatsoever for any failure to do so.

ARTICLE 9    
DEFAULT AND REMEDIES    

9.1    Events of Default. Any one of the following events shall be considered an
“Event of Default”:
(a)    if any Borrower shall fail to pay any principal, interest or other sum
owing on any of the Notes or any other Obligation (including regularly scheduled
and termination payments under Hedging Contracts) when the same shall become due
and payable, whether by reason of acceleration or otherwise; or
(b)    if any of the VSE Entities shall fail to pay and satisfy in full, within
ten (10) days of the rendering thereof, any judgment(s) against one or more of
the VSE Entities that individually or in the aggregate are in excess of One
Million and No/100 Dollars ($1,000,000.00), which are not, to the reasonable
satisfaction of the Administrative Agent, fully bonded, stayed, covered by
insurance or covered by appropriate reserves; or
(c)    if any warranty or representation of any Borrower not qualified by
“materiality” set forth in this Agreement or in any other Loan Document shall be
misleading or untrue in any material respect when made or remade, or if any
warranty or representation of any Borrower qualified by “materiality” set forth
in this Agreement or in any other Loan Document shall be misleading or untrue in
any respect when made or remade; or
(d)    if there shall be non-compliance with or a breach of any of the
Affirmative Covenants contained in this Agreement (other than the financial
covenants set forth in Section 6.15 of this Agreement or any other Affirmative
Covenant specifically addressed elsewhere in this Section 9.1), and such
non-compliance or breach shall continue unremedied after fifteen (15) days
written notice from the Administrative Agent; or
(e)    if there shall be non-compliance with or a breach of any of the Negative
Covenants contained in this Agreement not otherwise specifically addressed
elsewhere in this Section 9.1; or
(f)    if there shall be non-compliance with or a breach of (i) any of the
reporting requirements set forth in Section 6.3 of this Agreement, and such
non-compliance or breach shall continue unremedied for a period of five (5)
Business Days after the date when due, (ii) any of the financial covenants set
forth in Section 6.15 of this Agreement, or (iii) any of the notification
requirements set forth in Section 6.10 of this Agreement; or
(g)    if a default shall occur under any of the other Loan Documents and such
default shall have continued unremedied after the expiration of any applicable
notice or cure period; or
(h)    if (i) without the prior written consent of the Administrative Agent, any
VSE Entity shall be liquidated or dissolved or shall discontinue its business;
(ii) a trustee or receiver is appointed for any VSE Entity or for all or a
substantial part of its assets; (iii) any VSE Entity makes a general assignment
for the benefit of creditors; (iv) any VSE Entity files or is the subject of any
insolvency proceeding, petition in bankruptcy or similar proceeding (whether
such petition or proceeding shall be pursued in a court of law or equity), which
in the case of an involuntary bankruptcy, remains undismissed for sixty (60)
days; (v) any VSE Entity shall become insolvent or any VSE Entity shall at any
time fail generally to pay its debts as such debts become due; or (vi) any
Government agency or bankruptcy court or other court of competent jurisdiction
shall assume custody or control of the whole or any part of the assets of any
VSE Entity; or
(i)    if any VSE Entity’s property or assets, including any deposit accounts,
are levied upon, attached or subject to any other enforcement proceeding and
such levy, attachment or enforcement proceeding (i) involves amounts in excess
of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00), and (ii) is not
fully bonded or stayed; or
(j)    if any VSE Entity shall change its registered name, state of
incorporation or state of organization (as applicable), without the prior
written consent of the Administrative Agent; or
(k)    if a default shall occur with respect to any obligation(s) of one or more
VSE Entities for the payment of borrowed money, which involves amounts,
individually or in the aggregate, in excess of Five Hundred Thousand and No/100
Dollars ($500,000.00), whether now existing or hereafter created, incurred or
arising, and such default shall (i) consist of the failure to pay such
obligation(s) when due, whether by acceleration or otherwise, or (ii) accelerate
the maturity of such obligation(s) or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such obligation(s) to
become due and payable (or require any VSE Entity to purchase or redeem such
obligation(s) or post cash collateral in respect thereof) prior to its expressed
maturity; or
(l)     if (i) there shall be a default under any Material Contract that has had
or would reasonably be expected to have a Material Adverse Effect; or (ii) a
cure notice issued under any Material Contract shall remain uncured beyond (A)
the expiration of the time period available to the VSE Entity pursuant to such
Material Contract or such cure notice (as the case may be), to cure the noticed
default, or (B) the date on which the other contracting party is entitled to
exercise its rights and remedies under such Material Contract as a consequence
of such default; or
(m)     if (i) any Borrower is debarred or suspended from contracting with any
part of the Government; (ii) a notice of debarment or suspension shall have been
issued to any Borrower; or (iii) a notice of termination for default or the
actual termination for default of any federal Government Contract that
constitutes a Material Contract shall have been issued to or received by any
Borrower; or (iv) a Government investigation or inquiry relating to any VSE
Entity and involving fraud, deception, dishonesty, willful misconduct or any
allegation thereof shall have been commenced in connection with any federal
Government Contract or any VSE Entity’s activities; or
(n)    if the Required Lenders or the Administrative Agent is not satisfied in
its sole discretion with the results of any field audit conducted pursuant to
this Agreement; or
(o)    if the capital stock of the Primary Operating Company is not listed (or
is delisted) on NASDAQ or another national stock exchange for any reason
whatsoever; or
(p)    (i) the occurrence of (a) a reportable event (under Section 4043 of ERISA
and regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
any Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a multiemployer plan or
notification that a multiemployer plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate a Pension
Plan or multiemployer plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or multiemployer plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate, which, in the case of each
of (a) through (f), has resulted or could reasonably be expected to result in
actual liability of the Borrowers under Title IV of ERISA to the Pension Plan,
multiemployer plan or the Pension Benefit Guaranty Corporation, that the
Borrowers would be required to pay, in an aggregate amount in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), or (ii) any Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a multiemployer plan which has
resulted or could reasonably be expected to result in actual liability of the
Borrowers that the Borrowers would be required to pay in an aggregate amount in
excess of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00).

9.2    Remedies. Upon the occurrence of the Event of Default set forth in
Section 9.1(h) of this Agreement, all commitments of the Lenders hereunder shall
automatically (and without further notice, demand or other action) terminate,
and all principal, accrued and unpaid interest and all other Obligations shall
automatically (and without further notice, demand or other action) become
immediately due and payable in full, and bear interest at the Default Rate until
paid in full. Without limiting the foregoing, or any other right or remedy of
the Administrative Agent or the Lenders set forth in this Agreement, upon the
occurrence of any Event of Default, the Administrative Agent, acting on behalf
of the Lenders and, as applicable, their Affiliates, may, and shall, subject to
the terms of this Agreement, upon the direction of the Required Lenders,
exercise any or all of the following remedies:
(a)    Withhold disbursement of all or any part of the Loan proceeds until such
time that such Event of Default is cured to the satisfaction of the
Administrative Agent and no other Event of Default exists; it being expressly
understood and agreed that, notwithstanding the foregoing, no Lender shall have
any obligation to make any advance or readvance of Loan proceeds, or issue,
amend or renew any Letter of Credit, if any act, event or condition exists or
has occurred which with notice or the lapse of time, or both, would constitute
an Event of Default (as more fully described in Section 1.4 of this Agreement);
(b)    Terminate the Lenders’ obligation to make further disbursements of the
Loan proceeds;
(c)    Declare all principal, interest and other sums owing on the Obligations
(including an amount equal to the face amount of all outstanding Letters of
Credit) to be immediately due and payable without demand, protest, notice of
protest, notice of default, presentment for payment or further notice of any
kind;
(d)    Without notice, redirect any and all of the Borrowers’ deposits to the
Collateral Account or any other account under the Administrative Agent’s or any
Lender’s exclusive control;
(e)    Without notice, offset and apply against all or any part of the
Obligations then owing by any Borrower to any Lender, any and all money,
credits, stocks, bonds or other securities or property of any VSE Entity of any
kind or nature whatsoever on deposit with, held by or in the possession of
Administrative Agent or any Lender in any capacity whatsoever, including any
deposits with Administrative Agent or any Lender or any of its Affiliates, to
the credit of or for the account of any VSE Entity. The Administrative Agent and
the Lenders are authorized at any time to charge the Obligations against any
Borrower’s account(s), without regard to the origin of deposits to the account
or beneficial ownership of the funds. Any and all amounts obtained by the
Administrative Agent or any Lender pursuant to this Subsection (e) shall be
shared by all of the Lenders (and each Affiliate of a Lender that is then a
counterparty under a Hedging Contract) ratably, in accordance with each Lender’s
Percentage; and each Lender, as well as the Administrative Agent, shall be
entitled to exercise the rights of set-off provided in this Subsection (e);
(f)    Exercise all rights, powers and remedies of a secured party under the UCC
and/or any other Applicable Laws, including the right to (i) require the
Borrowers to assemble the Collateral (to the extent that it is movable) and make
it available to the Administrative Agent at a place to be designated by the
Administrative Agent, and (ii) enter upon any Borrower’s premises, peaceably by
the Administrative Agent’s own means or with legal process, and take possession
of, render unusable or dispose of the Collateral on such premises; each Borrower
hereby agreeing not to resist or interfere with any such action. The
Administrative Agent agrees to give the Borrowers written notice of the time and
place of any public sale of the Collateral or any part thereof, and the time
after which any private sale or any other intended disposition of the Collateral
is to be made, and such notice will be mailed, postage prepaid, pursuant to
Section 12.3 of this Agreement, at least ten (10) days before the time of any
such sale or disposition. Each Borrower hereby authorizes and appoints the
Administrative Agent and its successors and assigns to (i) sell the Collateral,
and (ii) declare that each Borrower assents to the passage of a decree by a
court of proper jurisdiction for the sale of the Collateral. Any such sale
pursuant to clauses (i) or (ii) above is to be made in accordance with the
applicable provisions of the laws and rules of procedure of the Commonwealth of
Virginia or other Applicable Laws;
(g)    Proceed to enforce such other and additional rights and remedies as the
Administrative Agent or Lenders may have hereunder and/or under any of the other
Loan Documents, or as may be provided by Applicable Laws; or
(h)    Impose the Default Rate for the entire principal balance and other sums
owing on the Obligations.
The Lenders and the Administrative Agent may exercise their respective rights
under this Agreement or under any other Loan Document without exercising the
rights or affecting the security afforded by any other Loan Document, and
subject to the terms and conditions of this Agreement, the Administrative Agent
may (or, at the direction of the Required Lenders, shall) proceed against all or
any portion of the Collateral in such order and at such times as the
Administrative Agent, in its sole discretion or at the direction of the Required
Lenders, sees fit; and each Borrower hereby expressly waives, to the extent
permitted by law, all benefit of valuation, appraisement, marshaling of assets
and all exemptions under the laws of the Commonwealth of Virginia or any other
state, district or territory of the United States. Furthermore, if any Borrower
shall default in the performance when due of any of the provisions of this
Agreement, the Administrative Agent, without notice to or demand upon the
Borrowers (and without any grace or cure period) and without waiving or
releasing any of the Obligations or any default hereunder, under the Notes or
under any other Loan Document, may (but shall be under no obligation to) perform
the same for each Borrower’s account, and any monies expended in so doing shall
be chargeable to the Borrowers with interest, at the highest rate of interest
payable under all of the Notes, plus two percent (2%) per annum, and added to
the Indebtedness secured by the Collateral.
All sums paid or advanced by the Administrative Agent (or any Lender to the
extent incurred pursuant to this Agreement) in connection with the foregoing or
otherwise in connection with the Loan, and all court costs and expenses of
collection, including reasonable attorneys’ fees and expenses (and fees and
expenses resulting from the taking, holding or disposition of the Collateral)
incurred in connection therewith shall be paid by the Borrowers upon demand and
shall become a part of the Obligations secured by the Collateral. The Borrowers
agree to bear the expense of each lien search, property and judgment report or
other form of Collateral ownership investigation as the Administrative Agent, in
its discretion, shall deem necessary or desirable to assure or further assure to
the Lenders or the Administrative Agent their respective interests in the
Collateral.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, in the event that any Collateral proceeds shall have been
received by the Administrative Agent or any Lender to pay any of the
Obligations, such proceeds shall be applied first to the Obligations relating
to, arising from or incurred in connection with the transactions contemplated by
this Agreement in accordance with the terms and provisions of this Agreement
(including, without limitation, Section 1.4(d) of this Agreement), and then to
any other Obligations of the Borrowers. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, in no circumstances shall proceeds
of any Collateral constituting an asset of a guarantor or obligor hereunder
which is not a Qualified ECP Guarantor be applied towards the payment of any
Obligations under Hedging Contracts.
All Hedging Contracts between any Borrower and any Lender or its Affiliates are
independent agreements governed by the written provisions of said Hedging
Contracts, which will remain in full force and effect unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loans, except as otherwise expressly provided in said written Hedging
Contracts, and any payoff statement from the Administrative Agent or any Lender
relating to the Loans shall not apply to said Hedging Contracts, except as
otherwise expressly provided in such payoff statement.

ARTICLE 10    
THE ADMINISTRATIVE AGENT; AGENCY    

10.1    Appointment. Each Lender (on behalf of itself and each of its Affiliates
that is or becomes a counterparty under a Hedging Contract) hereby affirms its
irrevocable appointment of Citizens Bank to act as the Administrative Agent for
each such Person pursuant to the provisions of this Agreement and the other Loan
Documents, and affirms its irrevocable authorization given to the Administrative
Agent to take such action, and exercise such powers and perform such duties as
are expressly delegated to or required of the Administrative Agent by the terms
hereof or thereof, or are reasonably incidental thereto, including executing
documents on behalf of the Lenders, as Administrative Agent. Citizens Bank
affirms its agreement to act as the Administrative Agent on behalf of such
Persons on the terms and conditions set forth in this Agreement and the other
Loan Documents, subject to its right to resign as provided in Section 10.10 of
this Agreement. Each Lender agrees that the rights and remedies granted to the
Administrative Agent under this Agreement and the other Loan Documents shall be
exercised exclusively by the Administrative Agent, and that no Lender shall have
the right individually to exercise any such right or remedy, except to the
extent expressly provided herein or therein.

10.2    General Nature of Administrative Agent’s Duties. Notwithstanding
anything to the contrary elsewhere in this Agreement or any other Loan Document:
(a)    the Administrative Agent shall have no duties or responsibilities other
than those expressly set forth in this Agreement and the other Loan Documents,
and no implied duties or responsibilities on the part of the Administrative
Agent shall be read into this Agreement or any other Loan Document or shall
otherwise exist;
(b)    the duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender;
(c)    the Administrative Agent is and shall be solely the agent of the Lenders.
The Administrative Agent does not assume, and shall not at any time be deemed to
have, any relationship of agency or trust with or for, or any other duty or
responsibility to, any VSE Entity or any other Person (except only for its
relationship as agent for, its express duties and responsibilities as agent for,
and its express duties and responsibilities to, the Lenders as provided in this
Agreement and the other Loan Documents); and
(d)    the Administrative Agent shall not have any obligation to take any action
hereunder or under any other Loan Document if the Administrative Agent believes
in good faith that taking such action may (i) conflict with any Applicable Laws,
or any provision of this Agreement or any other Loan Document, (ii) may require
the Administrative Agent to qualify to do business in any jurisdiction where it
is not then so qualified, or (iii) result in any liability of the Administrative
Agent or any Lender not fully covered by insurance.

10.3    Exercise of Powers.
(a)    The Administrative Agent shall have the authority to take any action of
the type specified in this Agreement or any other Loan Document as being within
the Administrative Agent’s rights, powers or discretion, as it determines in its
sole discretion, except as provided in Subsection (b) below, and except as
provided herein or in any other Loan Document, when such action expressly
requires the direction or consent of (i) the Required Lenders, or (ii) all of
the Lenders, in either of which circumstances the Administrative Agent shall not
take such action absent such direction or consent. Any action or inaction
pursuant to such direction or consent shall be binding on all of the Lenders.
(b)    Notwithstanding anything set forth in this Agreement to the contrary, the
Administrative Agent shall not amend, modify, grant consents or waive any term
or provision of this Agreement or any other Loan Document (and such amendment,
modification, consent or waiver shall not be effective) without the consent or
approval of the Required Lenders or all Lenders as applicable below in this
paragraph, or declare an Event of Default, provide formal written notice of
default to any Borrower or exercise any rights or remedies against any VSE
Entity without the prior consent of the Required Lenders or all Lenders, as
applicable below in this paragraph. For the avoidance of doubt, any waiver by
the Administrative Agent of the Borrowers’ compliance with any Negative Covenant
set forth in Article 7, or consent by the Administrative Agent to the Borrowers’
non-compliance with any such Negative Covenant, shall require the prior written
consent of the Required Lenders. Each Lender agrees that its decision to consent
to or reject any request by the Administrative Agent for permission to declare
an Event of Default, provide formal notice thereof to any Borrower and/or
exercise any rights or remedies arising by virtue of such default, shall be made
as soon as reasonably practicable after the Lender has received all relevant
information with respect to such request (to the extent such information shall
be readily available), but in all events within ten (10) Business Days of the
receipt of such information, at which time any Lender who shall have failed to
respond to the Administrative Agent with its decision to consent to or reject
the particular request prior to the expiration of such ten (10) Business Day
period shall be deemed to have consented to the particular request; it being
understood and agreed that, unless otherwise provided herein, the Administrative
Agent shall exercise any and all rights and responsibilities on behalf of the
Lenders in connection with an Event of Default. Additionally, only with the
consent or approval of all of the Lenders, the Administrative Agent may (and the
following amendments may be effectuated) (a) extend the final maturity of the
Loan or any Note, reduce the amount of, or extend the time of payment for, any
installment of principal, interest or fees or other amounts payable to a Lender
hereunder or under any other Loan Document or otherwise in connection with the
Loan other than Mandatory Payments, or issue Letters of Credit (i) having an
expiration date beyond the Maturity Date, except as otherwise expressly provided
in this Agreement, or (ii) causing the aggregate outstanding amount of all such
Letters of Credit issued to exceed Twenty-Five Million and No/100 Dollars
($25,000,000.00), (b) increase the Percentage of the Commitment Amount of any
Lender or increase the Commitment Amount of any Lender, other than pursuant to
Section 1.8 and/or Section 1.9 of this Agreement, (c) release (or subordinate
the Lien on) all or a substantial portion of the Collateral, except in
accordance with the provisions of any applicable Loan Document; provided that
the Administrative Agent may release the lien of the Administrative Agent for
the benefit of the Lenders in any Collateral to the extent sold by any Borrower
in a transaction permitted by this Agreement, (d) amend the definition of
“Required Lenders”, (e) consent to the release of any Borrower from, or the
assignment or transfer by any Borrower of, any of its rights or obligations
hereunder, except in accordance with the provisions of any applicable Loan
Document, (f) amend, modify or waive any of the provisions set forth in this
Section 10.3 or any other provision of this Agreement specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, (g) change
the manner of application by the Administrative Agent of payments made under the
Loan Documents or otherwise change any provision governing pro rata payments
among Lenders, (h) change the method of calculation used in connection with the
computation of interest, commissions or fees (which are payable for the ratable
benefit of each Lender), or (i) amend, modify or waive any condition precedent
set forth in Article 4 of this Agreement. Each Lender agrees that its decision
to approve or reject any request for an amendment or waiver with respect to this
Agreement shall be made, except as otherwise expressly provided herein, as soon
as reasonably practicable after the Lender has received all relevant information
with respect to such request.

10.4    General Exculpatory Provisions. Notwithstanding anything to the contrary
elsewhere in this Agreement or any other Loan Document:
(a)    the Administrative Agent, in its capacity as Administrative Agent (but
not as a Lender), shall not be liable for any action taken or omitted to be
taken by it in a manner consistent with the terms of this Agreement or any other
Loan Document, unless caused by its own gross negligence or willful misconduct,
as finally determined by a court of competent jurisdiction;
(b)    the Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in this Agreement or any
other Loan Document, (iii) any failure of any VSE Entity or any Lender to
perform any of their respective obligations under this Agreement or any other
Loan Document, (iv) the existence, validity, enforceability, perfection,
recordation, priority, adequacy or value, now or hereafter, of any lien or
encumbrance or other direct or indirect security afforded or purported to be
afforded by any of the Loan Documents, or otherwise from time to time, or (v)
caring for, protecting, insuring or paying any taxes, charges or assessments
with respect to any Collateral;
(c)    the Administrative Agent shall have no obligation to ascertain, inquire
or give any notice relating to (i) the performance or observance of any of the
terms or conditions of this Agreement or any other Loan Document on the part of
any VSE Entity, (ii) the business, operations, condition (financial or
otherwise) or prospects of any VSE Entity, or (iii) except as otherwise
expressly set forth in this Agreement, the occurrence or existence of any Event
of Default; and
(d)    the Administrative Agent shall have no obligation, either initially or on
a continuing basis, to provide any Lender with any notices, reports or
information of any nature, whether in its possession presently or hereafter,
except for such notices, reports and other information expressly required by
this Agreement or any other Loan Document to be furnished by the Administrative
Agent to such Lender.

10.5    Administration by the Administrative Agent.
(a)    The Administrative Agent may rely upon any notice or other communication
of any nature (written or oral, including telephone conversations, whether or
not such notice or other communication is made in a manner permitted or required
by this Agreement or any other Loan Document) purportedly made by or on behalf
of the proper party or parties, and the Administrative Agent shall not have any
duty to verify the identity or authority of any person giving such notice or
other communication.
(b)    The Administrative Agent may consult with legal counsel (including
in-house counsel for the Administrative Agent), independent public accountants
and any other experts selected by the Administrative Agent from time to time,
and the Administrative Agent shall not be liable for any action reasonably taken
or omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.
(c)    The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any VSE Entity or any Lender, such matter
may be established by a certificate of such Borrower or such Lender, as the case
may be, and the Administrative Agent may conclusively rely upon such
certificate.
(d)    The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of every kind and nature
which may be imposed on, incurred by or asserted against the Administrative
Agent by reason of taking or continuing to take any such action; provided that
no Lender shall be obligated to indemnify the Administrative Agent for any
portion of such amounts, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.
(e)    The Administrative Agent may perform any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
(f)    The Administrative Agent shall not be deemed to have any knowledge or
notice of the occurrence of any Event of Default (other than a default in the
payment of regularly scheduled principal or interest), unless the Administrative
Agent has received from a Lender or a Borrower a written notice describing the
Event of Default. If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to each Lender, unless
such notice shall have been addressed and/or issued to all of the Lenders.

10.6    Lenders Not Relying on the Administrative Agent or Other Lenders. Each
Lender acknowledges as follows:
(a)    neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it;
(b)    it has, independently and without reliance upon the Administrative Agent
or any other Lender, and based upon such documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the other Loan Documents; and
(c)    it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based upon such documents and information as it shall
deem appropriate at the time, make its own decisions to take or not take action
under or in connection with this Agreement and the other Loan Documents.

10.7    Indemnification. Each Lender agrees to reimburse and indemnify the
Administrative Agent, the Lead Arranger (each solely in their capacity as such)
and the Administrative Agent’s and the Lead Arranger’s respective directors,
officers, employees and agents (to the extent not reimbursed by the Borrowers,
and without limitation of the obligation of the Borrowers to do so), ratably in
accordance with each Lender’s Percentage, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs and disbursements of every kind or nature (including the
reasonable fees and disbursements of counsel for the Administrative Agent or
such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Administrative
Agent or such other Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Administrative Agent or
such other Person as a result of this Agreement, any other Loan Document, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of the
Loan; provided that no Lender shall be obligated to indemnify the Administrative
Agent or such other Person for any portion of such amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements resulting solely from the gross negligence or willful
misconduct of the Person seeking indemnity, as finally determined by a court of
competent jurisdiction.

10.8    Administrative Agent in its Individual Capacity. With respect to its
commitment and the Obligations owing to it, Citizens Bank shall have the same
rights and powers under this Agreement and each other Loan Document as any other
Lender, and may exercise the same as though it was not the Administrative Agent.
The terms “Lender,” “holders of Notes” and like terms shall include Citizens
Bank in its individual capacity. Citizens Bank and its Affiliates may, without
liability to account therefor, make loans to, accept deposits from, acquire debt
or equity interests in, act as trustee under indentures of and engage in any
other business with any VSE Entity and any Affiliate of any VSE Entity, as
though Citizens Bank was not the Administrative Agent hereunder.

10.9    Holders of Notes. Without limiting the requirements of Section 12.11 of
this Agreement, the Administrative Agent may deem and treat any Lender which is
the payee of a Note as the owner and holder of such Note for all purposes hereof
unless and until written notice evidencing such transfer shall have been filed
with the Administrative Agent. Any authority, direction or consent of any Person
who at the time of giving such authority, direction or consent was a Lender
shall be conclusive and binding on each present and subsequent holder,
transferee or assignee of any Note or Notes payable to such Lender or issued in
exchange therefor.

10.10    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving thirty (30) days prior written notice thereof to the Lenders
and Borrowers, subject to appointment of a successor Administrative Agent (and
such appointees acceptance of appointment) as below provided in this Section
10.10. Additionally, the Administrative Agent may be removed for cause by all of
the Lenders (other than the Administrative Agent, if the Administrative Agent is
then a Lender), if removal or resignation, as applicable, is requested in
writing (which wording must specifically identify the “cause” for removal), and
ten (10) days’ prior written notice of removal or resignation is provided to the
Administrative Agent and Borrowers. Upon any such resignation or removal, the
Required Lenders shall, on behalf of the Lenders, immediately appoint, as its
successor, another Lender; provided that such Lender is a commercial bank or
trust company organized under the laws of the United States of America or any
State thereof and has a combined capital and surplus of at least Five Hundred
Million and No/100 Dollars ($500,000,000.00) (a “Qualifying Person”). In such
event, the Administrative Agent’s resignation or removal shall not be effective
until the successor Administrative Agent shall have accepted its appointment,
provided that if the Administrative Agent shall notify the Borrowers that no
Qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice, and the retiring
Administrative Agent, as the case may be, shall be discharged from its duties
and obligations under this Agreement. Upon the acceptance by a successor
Administrative Agent of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all of the properties, rights, powers, privileges and duties of the former
Administrative Agent, without further act, deed or conveyance. Upon the
effective date of resignation or removal of the retiring Administrative Agent
and payment of all amounts then due and payable by the Administrative Agent to
the Lenders pursuant to this Agreement, such Administrative Agent shall be
discharged from its duties under this Agreement and the other Loan Documents. If
for any reason, at any time, there is no Administrative Agent hereunder, then
during such period, the Required Lenders shall have the right to exercise the
Administrative Agent’s rights and perform its duties hereunder, except that (a)
all notices or other communications required or permitted to be given to the
Administrative Agent shall be given to each Lender, and (b) all payments to be
made to the Administrative Agent shall be made directly to the Borrowers or the
Lender for whose account such payment is made.

10.11    Additional Agents. If the Administrative Agent shall from time to time
deem it necessary or advisable to engage other agents for its own protection in
the performance of its duties hereunder or in the interests of the Lenders, then
the Administrative Agent and Borrowers shall execute and deliver a supplemental
agreement and all other instruments and agreements necessary or advisable, in
the opinion of the Administrative Agent, to constitute another commercial bank
or trust company, or one or more other Persons approved by the Administrative
Agent, to act as co-Administrative Agent or a separate agent with respect to any
part of the Collateral, with such powers as may be provided in such supplemental
agreement, and with the power to vest in such bank, trust company or other
Person (as such co-Administrative Agent or separate agent, as the case may be),
any properties, rights, powers, privileges and duties of the Administrative
Agent under this Agreement or any other Loan Document.

10.12    Calculations. The Administrative Agent shall not be liable for any
calculation, apportionment or distribution of payments made by it in good faith.
If such calculation, apportionment or distribution is subsequently determined to
have been made in error, the sole recourse of any Lender to whom payment was due
but not made shall be to recover from the Lenders any payment in excess of the
amount to which they are determined to be entitled, with interest thereon at the
Federal Funds Rate, or, if the amount due was not paid by any Borrower, to
recover such amount from such Borrower (subject to the terms and conditions of
this Agreement), with interest thereon at the rate provided in the applicable
Note.

10.13    Funding by the Administrative Agent.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent
alone shall be entitled to make all advances in connection with the Loan and
shall receive all payments and other receipts relating to the Loan; it being
understood, however, that the Administrative Agent has reserved the right not to
advance any amounts to the Borrowers which the Administrative Agent has not
received from the Lenders. The Administrative Agent will notify each Lender of
the date and amount of any requested advance, and if such notification is
received by 1:00 p.m. New York, NY time on any given Business Day, the Lenders
shall provide the required funds to the Administrative Agent no later than the
close of business (i) on such Business Day in the case of Base Rate Loans and
(ii) on the date specified for payments, in the case of LIBOR Rate Loans. At any
time as may be requested by the Administrative Agent or the Swing Line Lender,
the Administrative Agent and each Lender shall pay to each other such amounts
(the “Equalization Payments”) as may be necessary to cause each Lender to own
its applicable Percentage of the Loan and otherwise implement the terms and
conditions of this Agreement; it being understood that each Lender shall be
entitled to receive interest on amounts advanced by it only from the date of
such Lender’s advance of funds. The obligation of the Administrative Agent and
each Lender to make Equalization Payments shall not be affected by a bankruptcy
filing by any VSE Entity, the occurrence of any Event of Default or any other
act, occurrence or event whatsoever, whether the same occurs before, on or after
the date on which an Equalization Payment is required to be made. All
Equalization Payments shall be made by 5:00 p.m. New York, NY time on the date
such payment is required, provided that notice of such Equalization Payment
shall have been given to the party obligated to make such payment by 1:00 p.m.
New York, NY time; otherwise such Equalization Payment shall be made on the next
Business Day.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Lender no later than the close of business on the Business Day before the
Business Day on which an advance requested by the Borrowers is to be made, that
such Lender will not make its ratable share of such advance, the Administrative
Agent may assume that such Lender will make its ratable share of the advance,
and in reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to the Borrowers a
corresponding amount. If and to the extent that any Lender fails to make such
payment to the Administrative Agent when required, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrowers shall arrange for the repayment of such amount to the Administrative
Agent), together with interest for the Administrative Agent’s own account for
each day from and including the date of the Administrative Agent’s payment, to
and including the date of repayment to the Administrative Agent (before and
after judgment). Interest (i) if paid by such Lender (a) for each day from and
including the date of the Administrative Agent’s payment to and including the
second Business Day thereafter, shall accrue at the Federal Funds Rate for such
day, and (b) for each day thereafter, shall accrue at the rate or rates per
annum payable under the Notes; and (ii) if paid by the Borrowers, shall accrue
at the rate or rates per annum payable under the Notes. All payments to the
Administrative Agent under this Section shall be made to the Administrative
Agent at its office set forth in Section 12.3 of this Agreement (or as otherwise
directed by the Administrative Agent), in dollars, in immediately available
funds, without set-off, withholding, counterclaim or other deduction of any
nature.
(c)    All borrowings under this Agreement shall be incurred from the Lenders
pro rata on the basis of their respective Percentages (except to the extent
advanced (i) as a Swing Line Loan, or (ii) by the Administrative Agent on behalf
of any Lender as provided in Subsection (a) or (b) above). No Lender shall be
responsible for any other Lender’s failure to meet its obligation to make
advances hereunder, and each Lender shall be obligated to make advances required
to be made by it hereunder regardless of the failure of any other Lender to make
its advances hereunder.
(d)    Subject to the payment or prepayment of all Hedging Obligations
(including all applicable termination payments), each payment and prepayment
received by the Administrative Agent for the account of the Lenders shall be
distributed first to the Swing Line Lender for application to any Swing Line
Outstandings, and then to each Lender entitled to share in such payment, ratably
in accordance with each Lender’s Percentage. Notwithstanding Section 9.2(e) of
this Agreement, any Lender who has failed to fund its Percentage of any advance
under the Loan shall not be entitled to share in any such payment(s) until such
time as the funding deficiency caused thereby, together with interest thereon
(as provided in Subsection (b) above), has been paid to the Administrative Agent
in accordance with the terms and conditions of this Agreement. Payments from the
Administrative Agent to the Lenders shall be made by wire transfer in accordance
with written instructions provided to the Administrative Agent by the Lenders
from time to time. Unless the Administrative Agent shall have received written
notice from the Borrowers prior to the date on which any payment is due to the
Lenders hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full on such date and the Administrative Agent, in reliance upon such
assumption, may cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent upon its demand therefor
such amount distributed to such Lender, together with interest thereon at the
overnight Federal Funds Rate for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
(e)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of such
Lender’s Percentage of payments, such Lender shall forthwith purchase from the
other Lender(s) such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lender(s); provided, however, if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lender(s) shall be rescinded and each other Lender shall
repay to the purchasing Lender the purchase price to the extent of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment, to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount recovered. Each Borrower agrees that any Lender purchasing a
participation from another Lender pursuant to this Section 10.13(e), to the
fullest extent permitted by law, may exercise all of its rights of payment with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.
(f)    No Lender nor any Affiliate of any Lender shall collect any separate
remuneration (i.e., in addition to any remuneration paid on a pro rata basis to
all Lenders) as an inducement for such Lender entering into any waiver or
amendment to this Agreement.

10.14    Benefit of Article. The provisions of this Article 10 are solely for
the benefit of the Administrative Agent and the Lenders. Except as otherwise
expressly set forth in this Article 10, no VSE Entity shall have any rights
under any of the provisions of this Article 10; it being understood that the
provisions of this Article 10 are not in limitation of any right, remedy, power,
duty, obligation or liability which the Administrative Agent would have to or
against any VSE Entity.

10.15    Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, “Reports”) prepared by or
at the request of the Administrative Agent, and the Administrative Agent shall
so furnish each Lender with such Reports;
(b)    expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
VSE Entities and will rely significantly upon the VSE Entities’ books and
records, as well as on representations of the VSE Entities’ personnel;
(d)    subject to any applicable reporting and/or disclosure requirements of the
Government, agrees to take normal and reasonable precautions to maintain the
confidentiality of all Reports and other material, non-public information
regarding the VSE Entities and their operations, assets, and existing and
contemplated business plans; it being understood and agreed that such
information may be disclosed by any Lender (i) to its Affiliates, authorized
representatives, accountants, legal counsel or other advisors who are bound by
comparable confidentiality provisions or have agreed to comply with the
confidentiality requirements of this Section, (ii) to the extent requested by
applicable law, court order or decree or any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent such information becomes publicly available other than as a result
of a breach of this Section, or which is or becomes available to such Lender on
a non-confidential basis from a source other than the Borrowers, (iv) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (v)
subject to execution by such Person of an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee or
prospective assignee of any of such Lender’s rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Affiliates) to any
swap or derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (vi) to any rating agency that requires access to information about a
Lender’s investment or loan portfolio in connection with ratings issued with
respect to such Lender, (vii) to the CUSIP Service Bureau or any similar
organization, or (viii) with the prior consent of the Borrowers.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information; and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of the sharing of such
Report with any third parties who might obtain all or part of any Report through
the indemnifying Lender; provided that no Lender shall be obligated to indemnify
the Administrative Agent or such other Person for any portion of such amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements resulting solely from the gross
negligence or willful misconduct of the Person seeking indemnity, as finally
determined by a court of competent jurisdiction.
In addition to the foregoing: (i) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrowers to the
Administrative Agent that has not been contemporaneously provided by the
Borrowers to such Lender, and, upon receipt of such request, the Administrative
Agent promptly shall provide a copy of same to such Lender, it being understood
and agreed that the items required to be delivered pursuant to Sections 6.3(a)
and 6.3(b) of this Agreement shall be posted to Syndtrak upon receipt by the
Administrative Agent; and (ii) to the extent that the Administrative Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from the Borrowers, any Lender may, from time to time,
reasonably request the Administrative Agent to exercise such right as specified
in such Lender’s notice to the Administrative Agent, whereupon the
Administrative Agent promptly shall request of the Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from the Borrowers, the Administrative Agent promptly shall provide a
copy of same to such Lender.

10.16    Replacement of Lenders. If (a) any Lender requests compensation under
Section 12.8 of this Agreement and/or Exhibit 3 attached hereto (other than a
LIBOR Rate Loan Prepayment Fee), (b) the Borrowers are required to pay any
additional amount to any Lender or any Government for the account of any Lender
pursuant to Section 12.20 of this Agreement, (c) a Lender (a “Non-Consenting
Lender”) does not consent to a proposed change, waiver, discharge or termination
with respect to any Loan Document that has been approved by the Required Lenders
but requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) or (d) any Lender is a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that: (i) the Borrowers shall have paid, or caused to
be paid, to the Administrative Agent the assignment fee; (ii) such Lender shall
have received payment of an amount equal to 100% of the outstanding principal of
its Loans and Letters of Credit, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts); (iii) in the case
of any such assignment resulting from a claim for compensation under Exhibit 3
attached hereto or payments required to be made pursuant to Exhibit 3 attached
hereto, such assignment will result in a reduction in such compensation or
payments thereafter; (iv) such assignment does not conflict with Applicable
Laws; and (v) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an assignment shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in Letters of Credit and Swing Line Loans pursuant to
this Section shall nevertheless be effective without the execution by such
Non-Consenting Lender of an assignment. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

10.17    Defaulting Lender Provisions. Notwithstanding anything to the contrary
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law,
(a)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender under this
Agreement (whether voluntary or mandatory, at maturity or otherwise) from the
Borrowers for the account of a Defaulting Lender under this Agreement will not
be required to be paid or distributed to such Defaulting Lender, but will
instead be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement; second,
to the funding of any Loan advance in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; and third, if so determined by the
Administrative Agent and the Borrowers, held in an account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loan
advances under this Agreement. If such Lender is still a Defaulting Lender and
any amounts remain in such account on the date that the Loan commitments are
terminated and all payment obligations of the Borrowers hereunder are paid in
full, then such amounts will be applied by the Administrative Agent to the
making of payments in the following order of priority: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, with respect to the Revolving Facility, to the payment of any
amounts owing by such Defaulting Lender to the Swing Line Lender hereunder;
third, to the funding of any Loan advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, to the payment of any amounts
owing to the Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fifth, to the payment of any amounts owing
to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct;
provided that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 10.17
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    No Commitment Amount of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 10.17,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 10.17. The
rights and remedies against a Defaulting Lender under this Section 10.17 are in
addition to any other rights and remedies which the Borrowers, the
Administrative Agent or any Lender (including the Swing Line Lender) may have
against such Defaulting Lender.
(c)    In the case of a Defaulting Lender that is a Revolving Facility Lender,
all or any part of such Defaulting Lender’s participation in Swing Line Loan
advances shall be reallocated among the Non-Defaulting Lenders under the
Revolving Facility in accordance with their respective Percentages (calculated
without regard to such Defaulting Lender’s Revolving Facility Commitment Amount)
but only to the extent that (x) no default or Event of Default exists at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such condition is satisfied at such time),
and (y) such reallocated participation does not, as to any Revolving Facility
Lender, exceed such Lender’s unused Revolving Facility Commitment Amount. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(d)    If the reallocation described in clause (c) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, prepay Swing Line Facility
advances in an amount equal to the amount of the participation of the Defaulting
Lenders.
If the Borrowers and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the applicable
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the advances to be funded and held on a pro rata basis by the Lenders in
accordance with their Percentages of the applicable Facility or Facilities,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
So long as any Revolving Facility Lender is a Defaulting Lender, no Swing Line
Lender shall be required to fund any Swing Line Loan advances unless the
participations of Defaulting Lenders in such Swing Line Loan advances have been
fully reallocated in accordance with Section 10.17(c).

10.18    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower, that at least one of the following is and will be true:
(i)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with such Lender’s Loan advances or Loan commitments hereunder,



(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of such Lender’s Loan advances, Loan commitments and this Agreement,



(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform such Lender’s Loan
advances, Loan commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of such Lender’s Loan
advances, Loan commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of such Lender’s Loan advances, Loan
commitments and this Agreement, or



(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.



(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers, that none of the Administrative Agent, the Lead Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
(a)    For purposes hereof, the term (i) “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan” and (ii) “PTE” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time.

ARTICLE 11    
CERTAIN ADDITIONAL RIGHTS AND
OBLIGATIONS REGARDING THE COLLATERAL    

11.1    Power of Attorney. Each Borrower hereby reaffirms its irrevocable
appointment of the Administrative Agent, as its agent and attorney-in-fact, with
power of substitution, having full power and authority, in its own name, in the
name of any Lender(s), in the name of any VSE Entity or otherwise (but at the
cost and expense of the Borrowers and without notice to any VSE Entity), to (a)
upon an Event of Default, notify Account Debtors obligated on any of the
Receivables to make payments thereon directly to the lockbox referenced in
Section 11.2 of this Agreement, and to take control of the cash and non-cash
proceeds of any such Receivables, which right the Administrative Agent may
exercise at any time whether or not an Event of Default shall have occurred and
be continuing hereunder or was theretofore making collections thereon; (b) upon
an Event of Default, compromise, extend or renew any of the Collateral
constituting Receivables or deal with any of the Collateral as the
Administrative Agent may deem advisable; (c) upon an Event of Default, release
its interest in, make exchanges or substitutions for and/or surrender, all or
any part of any Borrower’s interest in all or any part of the Collateral; (d)
upon an Event of Default, remove from any VSE Entity’s place(s) of business all
books, records, ledger sheets, correspondence, invoices and documents relating
to or evidencing any of the Collateral, or without cost or expense to the
Administrative Agent, make such use of any VSE Entity’s place(s) of business as
may be reasonably necessary to administer, control and/or collect the
Collateral; (e) upon an Event of Default, repair, alter or supply goods, if any,
necessary to fulfill in whole or in part the purchase order of any Account
Debtor; (f) demand, collect receipt for and upon an Event of Default, give
renewals, extensions, discharges and releases of all or any part of the
Collateral; (g) upon an Event of Default, institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, all or any part
of the Collateral; (h) upon an Event of Default, settle, renew, extend,
compromise, compound, exchange or adjust claims with respect to all or any part
of the Collateral or any legal proceedings brought with respect thereto; and (i)
upon an Event of Default, receive and open all mail addressed to any VSE Entity
(other than mail sent to any lockbox established pursuant to Section 11.2 of
this Agreement which may be received and opened in the ordinary course of such
lockbox procedures irrespective of whether any Event of Default has occurred),
and if an Event of Default exists hereunder, notify the Post Office authorities
to change the address for the delivery of mail to any VSE Entity to such address
as the Administrative Agent may designate; it being understood that the rights
granted to the Administrative Agent in this clause (i), which are operative on
the occurrence of an Event of Default, shall not in any way limit or impair the
other rights provided to the Administrative Agent or Lenders in this Agreement
or any other Loan Document, including their rights with respect to the
Collateral Account and the below-referenced lockbox. Furthermore, each Borrower
hereby reaffirms its irrevocable appointment of the Administrative Agent, as its
agent and attorney-in-fact, with power of substitution, having full power and
authority, in its own name, in the name of any Lender(s), in the name of any
Borrower or otherwise (but at the cost and expense of the Borrowers and without
notice to any Borrower) and regardless of whether an Event of Default has
occurred or any act, event or condition which with notice or the lapse of time,
or both, would constitute an Event of Default has occurred, to (a) file
financing statements and continuation statements covering the Collateral and
execute the same on behalf of any Borrower; (b) charge against any banking
account of any VSE Entity any item of payment credited to any VSE Entity’s
account which is dishonored by the drawee or maker thereof; or (c) endorse the
name of any VSE Entity upon any items of payment relating to the Collateral or
upon any proof of claim in bankruptcy against any Account Debtor.

11.2    Lockbox. Each Borrower hereby authorizes the Administrative Agent to
receive and collect any amount or amounts due or to become due on account of any
Receivables and, at its discretion, to apply the same to the repayment of the
Notes, and each Borrower represents, warrants, acknowledges and agrees that,
except where a Permitted Foreign Bank Account or Transitional Deposit Account is
being used, within five (5) Business Days of the Administration Agent’s request,
it shall establish and shall continually maintain on terms and conditions
satisfactory to the Administrative Agent in all respects, one or more lockboxes
and one or more blocked accounts (if either or both are required by the
Administrative Agent) for the collection of Receivables. Except as otherwise may
be approved by the Administrative Agent in writing, any checks or other
remittances received by any Borrower in payment of the Receivables shall be held
in trust by each Borrower for the Administrative Agent and the Lenders.

11.3    Other Agreements. Except as may otherwise be expressly permitted by the
terms of this Agreement, and without limiting any other restrictions or
provisions of this Agreement, each Borrower will (a) on demand, subject to any
confidentiality and secrecy requirements imposed by any Government agency, make
available in form reasonably acceptable to the Administrative Agent, shipping
documents and delivery receipts evidencing the shipment of goods which gave rise
to the sale or lease of Inventory or of an Account, contract right or Chattel
Paper, completion certificates or other proof of the satisfactory performance of
services which gave rise to the sale or lease of Inventory or of an Account,
contract right or Chattel Paper, and each Borrower’s copy of any written
contract or order from which a sale or lease of Inventory, an Account, contract
right or Chattel Paper arose; and (b) when requested, advise the Administrative
Agent when an Account Debtor returns or refuses to retain any goods, the sale or
lease of which gave rise to an Account, contract right or Chattel Paper, and of
any delay in delivery or performance, or claims made in regard to any sale or
lease of Inventory, an Account, contract right or Chattel Paper. Upon reasonable
notice, all such records will be available for examination by authorized agents
of the Administrative Agent.
It is expressly understood and agreed, however, that the Administrative Agent
shall not be required or obligated in any manner to make any inquiries as to the
nature or sufficiency of any payment received by it or to present or file any
claims or take any other action to collect or enforce a payment of any amounts
which may have been assigned to the Administrative Agent or to which the
Administrative Agent or the Lenders may be entitled hereunder at any time or
times.

ARTICLE 12    
MISCELLANEOUS    

12.1    Remedies Cumulative. Each right, power and remedy of the Administrative
Agent or Lenders (or, as applicable, Affiliates of the Lenders) provided for in
this Agreement or in any other Loan Document or now or hereafter existing at law
or in equity, by statute or otherwise, shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Agreement or in any other Loan Document, or now or hereafter existing at law or
in equity, by statute or otherwise, and the exercise or beginning of the
exercise by the Administrative Agent or any Lender of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by the Administrative Agent or any such Lender (or, as applicable, any Affiliate
of a Lender) of any or all such other rights, powers or remedies.

12.2    Waiver. Time is of the essence of this Agreement. No failure or delay by
the Administrative Agent to insist upon the strict performance of any term,
condition, covenant or agreement set forth in this Agreement or any other Loan
Document, or to exercise any right, power or remedy consequent upon a breach
thereof, shall constitute a waiver of such term, condition, covenant or
agreement or of any such breach, or preclude the Administrative Agent or any
Lender from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any of the Obligations,
neither the Lenders nor the Administrative Agent shall be deemed to have waived
either the right to require prompt payment when due of all other Obligations, or
the right to declare a default for failure to make payment of any such other
Obligations.

12.3    Notices. Notices to either party shall be in writing and shall be
delivered personally or by first-class mail or nationally-recognized overnight
delivery service or by facsimile or email (as provided below) addressed to the
parties at the addresses set forth below or otherwise designated in writing:


If to the Borrowers:         c/o VSE Corporation
6348 Walker Lane
Alexandria, Virginia 22310
Attention: Richard Hannah, Treasurer
Fax:     703-329-4687
Email:    rjhannah@vsecorp.com
    
and


VSE Corporation
6348 Walker Lane
Alexandria, Virginia 22310
Attention: Thomas M. Kiernan, Esq.
Fax:     703-960-2688
Email:    tmkiernan@vsecorp.com


with a copy of all notices
to the Borrowers to (which
does not constitute notice
hereunder):            Jones Day
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309                    Attention: Todd Roach
Fax:    404-581-8274
Email:     troach@jonesday.com


If to the Lenders:            To the address provided to the Borrowers or the
Administrative                         Agent in writing


If to the Administrative Agent:    Citizens Bank, National Association
8614 Westwood Center Drive
Suite 250
Vienna, Virginia 22182
Attention:    Mr. Dan Darnell, Jr
Fax:     571-633-0105
Email:    Daniel.Darnell@citizensbank.com
with a copy of all
notices to any Lender
or the Administrative Agent to:    
(which does not constitute         King & Spalding LLP
notice hereunder)            300 S. Tryon St, Suite 1700
Charlotte, NC 28202
Attention:    Ron Lovelace
Email:    rlovelace@kslaw.com


Any notice or other communication hereunder will be deemed given and effective
(a) when actually received, in the case of hand delivery or nationally
recognized overnight delivery service, (b) three (3) Business days after such
notice or communication is deposited in the United States mail or with such
courier, in the case of first class mail or overnight delivery, or (c) when
completely sent and received, as evidenced by a transmission report from
sender’s facsimile machine, in the case of facsimile transmission.


Notices and other communications hereunder may also be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent pursuant to
Articles 1 or 2. The Administrative Agent, the Lenders or the Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. The parties acknowledge and agree that no notice of the
occurrence of a default or Event of Default shall be sent by e-mail.


Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an electronic mail (“e-mail”) address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

12.4    Entire Agreement; Amendment and Restatement; Severability. This
Agreement and the other Loan Documents constitute the entire agreement of the
parties with respect to the Loan and supersede all prior agreements and
understandings; it being expressly understood and agreed that this Agreement is
a complete amendment and restatement of the Existing Loan Agreement, the terms
and conditions of which have been superseded and replaced in their entirety by
the terms and conditions of this Agreement. The parties hereto agree that this
Agreement is given as a continuation, modification and extension of the Existing
Loan Agreement and shall not constitute a novation of the Existing Loan
Agreement. This Agreement and the other Loan Documents shall continue in full
force and effect for so long as the Borrowers shall be indebted hereunder or
under the Notes (or any Lender has any outstanding commitments to lend
hereunder), and thereafter until the Lenders shall have actually received
written notice of the termination hereof from the Borrowers and all Obligations
incurred or contracted before receipt of such notice shall have been fully paid.
In the event any one or more of the provisions contained in any Loan Document
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of the Loan Documents, but the Loan Documents shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
therein.

12.5    Relationship of the Parties. This Agreement provides for the extension
of financial accommodations by each Lender, in its capacity as lender, to the
Borrowers, in their capacity as borrowers, and for the payment of interest and
repayment of the Obligations by the Borrowers. Certain provisions herein, such
as those relating to compliance with the financial covenants, delivery to the
Administrative Agent of financial statements, and compliance with other
affirmative and negative covenants are for the benefit of the Administrative
Agent and the Lenders to protect the Administrative Agent’s and the Lenders’
interests in assuring repayment of the Obligations. Nothing contained in this
Agreement shall be construed as permitting or obligating the Lenders or
Administrative Agent to act as a financial or business advisor or consultant to
any Borrower, as permitting or obligating the Lenders or Administrative Agent to
control any Borrower or to conduct any Borrower’s operations, as creating any
fiduciary obligation on the part of any Lender or the Administrative Agent to
any Borrower, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement. Each Borrower acknowledges that it has had the opportunity to obtain
the advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and to obtain the advice of such
counsel with respect to all matters contained herein, including the provision in
this Agreement for waiver of trial by jury. Each Borrower further acknowledges
that it is experienced with respect to financial and credit matters and has made
its own independent decision to request the Obligations and execute and deliver
this Agreement.

12.6    Waiver of Jury Trial and Certain Damages. Each Borrower, the
Administrative Agent and each Lender hereby (a) covenants and agrees not to
elect a trial by jury of any issue triable by a jury, and (b) waives any right
to trial by jury and any right to claim consequential, punitive, incidental or
special damages fully to the extent that any such right shall now or hereafter
exist. This waiver of right to trial by jury and right to claim consequential,
punitive, incidental or special damages is separately given by each Borrower,
the Administrative Agent and each Lender, knowingly and voluntarily, and this
waiver is intended to encompass individually each instance and each issue as to
which the right to a jury trial or the right to claim consequential, punitive,
incidental or special damages would otherwise accrue. The Borrowers, the
Administrative Agent and the Lenders are hereby authorized and requested to
submit this Agreement to any court having jurisdiction over the subject matter
and the parties hereto, so as to serve as conclusive evidence of each herein
contained waiver of the right to jury trial and right to claim consequential,
punitive, incidental or special damages. Further, each Borrower hereby certifies
that no representative or agent of the Administrative Agent or any Lender
(including the Administrative Agent’s counsel) has represented, expressly or
otherwise, to the undersigned that the Administrative Agent or Lenders will not
seek to enforce this provision waiving the right to a trial by jury or any right
to claim consequential, punitive, incidental or special damages.

12.7    Submission to Jurisdiction; Service of Process; Venue. Any judicial
proceeding brought against any Borrower with respect to this Agreement or any
other Loan Document may be brought in any court of competent jurisdiction in the
Commonwealth of Virginia, and by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid court, and
irrevocably agrees to be bound by any judgment rendered by such court in
connection with this Agreement. Each Borrower irrevocably designates and
appoints the General Counsel of the Primary Operating Company, whose address is
c/o VSE Corporation, 6348 Walker Lane, Alexandria, VA 22310, as its agent to
receive on its behalf service of all process in any such proceeding in any court
in the Commonwealth of Virginia, such service being hereby acknowledged by each
Borrower to be effective and binding on it in every respect. A copy of any such
process so served shall be mailed by registered or certified mail to the
Borrowers at the address to which notices are to be addressed in accordance with
this Agreement, except that any failure to mail such copy shall not affect the
validity of service of process. The Borrowers shall at all times maintain an
agent for service of process pursuant to this provision. If any Borrower fails
to appoint such an agent, or if such agent refuses to accept service, such
Borrower hereby agrees that service upon it by mail shall constitute sufficient
notice. Nothing herein shall affect the right to serve process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
the Lenders to bring proceedings against any Borrower in the courts of any other
jurisdiction.

12.8    Changes in Capital Requirements. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, the
Dodd-Frank Wall Street Reform and Consumer Protection Act approved by the
federal Government on June 30, 2010, Basel III adopted by the Basel Committee on
Banking Supervision or any other law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Government affects or would affect the amount
of capital or liquidity required or expected to be maintained by the
Administrative Agent or any Lender, or person controlling the Administrative
Agent or any Lender, and the Administrative Agent determines (in its sole and
absolute discretion) that the rate of return on its, such Lender’s or such
controlling person’s capital as a consequence of its commitments or the loans
made by the Administrative Agent or such Lender is reduced to a level below that
which the Administrative Agent, such Lender or such controlling person could
have achieved but for the occurrence of any such circumstance, then, in any such
case upon notice from time to time by the Administrative Agent to the Borrowers,
the Borrowers shall immediately pay directly to the Administrative Agent, for
its own account or for the account of such Lender (as the case may be),
additional amounts sufficient to compensate the Administrative Agent, such
Lender or such controlling person for such reduction in rate of return. A
statement of the Administrative Agent as to any such additional amount or
amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on the Borrowers. In
determining such amount, the Administrative Agent may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.

12.9    Other Agents, Arrangers, Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “co-agent”, “book manager”, “book
running manager”, “lead manager”, “arranger”, “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

12.10    Modification and Waiver. Subject to Section 10.3 of this Agreement,
neither this Agreement nor any term, condition, covenant or agreement hereof may
be changed, waived, discharged or terminated orally, but that may be
accomplished only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

12.11    Transferability.
(a)    No Borrower shall assign any of its rights, interests or Obligations
under this Agreement or any other Loan Document.
(b)    No Lender shall assign its interests under this Agreement or any other
Loan Document to any Person, without the prior written consent of both the
Administrative Agent and the Borrowers; provided that (i) the Borrowers’ consent
shall not be required for assignments from one Lender to another Lender or to
its affiliates or at any time during which an Event of Default shall have
occurred and be continuing or a funded Term Loan to an Eligible Assignee; and
(ii) the Borrowers’ consent and the Administrative Agent’s consent shall not be
unreasonably withheld or delayed. Subject to obtaining such consent (as
required), any Lender may assign its interest at any time under this Agreement
and the other Loan Documents, provided that (a) the purchaser of any such
interest is an Eligible Assignee, and if such assignment is an unfunded
revolving commitment, whose total assets exceed Five Hundred Million and No/100
Dollars ($500,000,000.00); (b) prior written notice of such sale or assignment,
which notice must identify the name, address and contact person of the Eligible
Assignee, shall have been issued by such transferring Lender to the
Administrative Agent and the Borrowers; (c) the dollar equivalent of the
Percentage of the transferring Lender being assigned equals or exceeds Five
Million and No/100 Dollars ($5,000,000.00) or such lesser amount as may
constitute such transferring Lender’s remaining Percentage; (d) the
Administrative Agent shall have received a duly executed Assignment and
Acceptance Agreement, in the form of Exhibit 8 attached hereto (each, an
“Assignment and Acceptance Agreement”); and (e) if the proposed assignee of the
transferring Lender is not an Affiliate of the transferring Lender or another
Lender hereunder, an assignment fee in the amount of Three Thousand Five Hundred
and No/100 Dollars ($3,500.00) shall have been paid to the Administrative Agent
to reimburse the Administrative Agent for costs and expenses incurred in
connection with the assignment. No Lender may assign its interests to a Borrower
or an Affiliate of a Borrower or to a natural Person.
(c)    Subject to the acceptance and recording thereof by the Administrative
Agent, from and after the effective date specified in each Assignment and
Acceptance Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and shall, to the extent of the interest assigned by such Assignment
and Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections  12.20 and 12.21
of this Agreement with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection (e)
below.
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and their Percentage of, and principal amounts (and related
interest amounts) of the Loans, participations under Letters of Credit and other
amounts due hereunder, or owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by any Lender (with respect to any entry relating to
such Lender’s Loans or Percentage) or the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.
(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Percentage of the Loans (including such Lender’s participations
in the Letters of Credit or Swing Line Loans) owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents provided that the participation agreement may permit the
participant to vote on issues requiring the consent of all Lenders.
(f)    A Participant shall not be entitled to receive any greater payment
hereunder than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent (such consent not to be unreasonably withheld or delayed).
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Record Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

12.12    Governing Law; Binding Effect. This Agreement, and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the Borrowers and the Administrative Agent and/or the Lenders
and/or the interpretation and enforcement of the rights and duties of the
Borrowers, the Administrative Agent and/or the Lenders, shall be governed and
construed by the laws of the Commonwealth of Virginia (without regard to
conflict of laws principles) and be binding upon each Borrower and inure to the
benefit of the parties hereto and their respective successors and assigns.

12.13    Announcements. In consideration of the Administrative Agent’s and the
Lenders’ agreements hereunder, each Borrower consents to the publication by the
Administrative Agent and the Lenders of one or more tombstones or similar
advertising material relating to the financing transactions contemplated by this
Agreement so long as no economic or financial details are contained therein (but
permitting however, a description of the type and purpose of the Loans), and
further consents to the reasonable use by the Administrative Agent and the
Lenders of each VSE Entity’s name, trademark, logo and other identifying images
to identify the Borrowers as customers of the Administrative Agent and the
Lenders and/or otherwise to reasonable use by the Administrative Agent and the
Lenders in each of their promotional and other marketing campaigns and
activities. The Administrative Agent and the Lenders reserve the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements; provided, however, that none of the
Administrative Agent nor the Lenders shall provide any information of any
financial, confidential or proprietary nature to such industry trade
organizations without the prior written consent of the Borrowers.

12.14    Joint and Several Liability. Each Borrower shall be jointly and
severally liable for the payment and performance of all obligations and
liabilities hereunder.

12.15    Materiality. Unless the context clearly indicates to the contrary,
determinations regarding the materiality of any act, event, condition or
circumstance shall be in the reasonable judgment of the Administrative Agent.

12.16    Allowed Delay. The due date or end date of anything that would
otherwise be due or end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such due date or end date shall be on the next
preceding Business Day.

12.17    Reliance on the Administrative Agent. Each Borrower shall be entitled
to assume that any and all consents, approvals or notices issued or granted by
the Administrative Agent pursuant to the terms and conditions of this Agreement
were, to the extent necessary, authorized by the Required Lenders or all of the
Lenders, as applicable.

12.18    The Patriot Act. The Administrative Agent and the Lenders hereby notify
the Borrowers that pursuant to the requirements of the Patriot Act, they are
required to obtain, verify and record information that identifies the VSE
Entities, which information includes the name and address of the VSE Entities
and other information that will allow the Administrative Agent and the Lenders
to identify the VSE Entities in accordance with the Patriot Act.

12.19    Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same document.
Each party hereto hereby agrees to be bound by its facsimile or PDF signature.

12.20    Taxes. All payments by the Borrowers of principal of, and interest on,
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Administrative Agent’s or any
Lender’s Net Income or receipts (such non-excluded items being called “Taxes”).
If any withholding or deduction from any payment to be made by the Borrowers
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrowers will:


(A)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;


(B)        promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and


(C)        pay to the Administrative Agent, for its own account or for the
account of such Lender (as the case may be), such additional amount or amounts
as is necessary to ensure that the net amount actually received by the
Administrative Agent, for its own account or for the account of such Lender (as
the case may be), will equal the full amount the Administrative Agent or such
Lender (as applicable) would have received had no such withholding or deduction
been required.


Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Administrative Agent or such Lender (as the case may be) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Administrative Agent or such Lender (as the case may be)
would have received had such Taxes not been asserted.
If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
If a payment made to a Lender under any Loan Document would be subject to US
federal withholding tax imposed under FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Primary Operating Company and to the Administrative Agent, if
applicable, at the time or times prescribed by law and at such time or times
reasonably requested by the Primary Operating Company or the Administrative
Agent such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Primary Operating Company or the
Administrative Agent as may be necessary for the Primary Operating Company or
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this paragraph, "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.

12.21    Indemnity.
(a)    Each Borrower, on its own behalf, and on behalf of each other VSE Entity,
releases and shall indemnify, defend and hold harmless the Administrative Agent,
each Lender and each Affiliate of a Lender that is at any time a counterparty
under a Hedging Contract, and their respective directors, officers, employees
and agents (each an “indemnified party”), of and from any claims, demands,
liabilities, obligations, judgments, injuries, losses, penalties, damages and
costs and expenses (including reasonable legal fees) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent or any
Lender or any other indemnified party (collectively, “Losses”) (i) resulting
from, under, pursuant or related to this Agreement and the other Loan Documents,
in breach or violation of any representation, warranty, covenant or undertaking
contained in this Agreement or the other Loan Documents, or caused by acts or
conduct of the VSE Entities (ii) resulting from any VSE Entity's failure to
comply with any or all laws, statutes, ordinances, Government rules, regulations
or standards, whether federal, state or local, or court or administrative orders
or decrees, (including, without limitation, CERCLA, HMTA, RCRA or any other
applicable environmental law, rule, order or regulation ), (iii) resulting from
any claim by any other creditor of any VSE Entity against the Administrative
Agent or any Lender arising out of any transaction, whether hereunder or in any
way related to the Loan Documents and all costs, expenses, fines, penalties or
other damages resulting therefrom, and (iv) resulting from or caused by any
third party or any VSE Entity in connection with or as a result of this
Agreement, any other Loan Document, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part,
or directly or indirectly, with the proceeds of any Loan made hereunder;
provided, however, that no indemnified party hereto shall be entitled to
indemnification for Losses to the extent such Losses arise out of such
indemnified party’s gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction.
(b)    Promptly after receipt by an indemnified party under Subsection (a) above
of notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such Subsection, notify the indemnifying party in
writing of the commencement thereof. The failure to so notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such Subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
Subsection for any legal expenses of other counsel, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. The indemnifying party cannot settle any
action for which it has assumed the defense without the indemnified party’s
express written consent.

12.22    Acknowledgment Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
Commonwealth of Virginia and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

12.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.






[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.


BORROWERS:


VSE CORPORATION


By: ____________________________
Name:
Title:
    
ENERGETICS INCORPORATED
    
By: ____________________________
Name:
Title:




AKIMEKA, LLC


By: ____________________________
Name:
Title:




WHEELER FLEET SOLUTIONS, CO.


By: ____________________________
Name:
Title:


VSE INTERNATIONAL CORP.


By: ____________________________
Name:
Title:


[Signatures to Fourth Amended and Restated Business Loan and Security Agreement]
(Continued on Next Page)
KANSAS AVIATION OF INDEPENDENCE, L.L.C.


By:     VSE AVIATION, INC., as Managing Member


By: ____________________________
Name:
Title:


CT AEROSPACE LLC


By: ____________________________
Name:
Title:




VSE AVIATION, INC.


By: ____________________________
Name:
Title:




VSE AVIATION, INC.


By: ____________________________
Name:
Title:




ULTRA SEATING COMPANY


By: ____________________________
Name:
Title:


1st CHOICE AEROSPACE INC.


By: ____________________________
Name:
Title:




1st CHOICE AEROSPACE INC.


By: ____________________________
Name:
Title:








[Signatures to Fourth Amended and Restated Business Loan and Security Agreement]
(Continued on Next Page)


ADMINISTRATIVE AGENT AND LENDERS:


CITIZENS BANK, NATIONAL ASSOCIATION (as successor by merger to Citizens Bank of
Pennsylvania, a Pennsylvania state chartered bank), as Administrative Agent,
Swing Line Lender and Lender, on behalf of itself and the other Lender parties
to this Agreement pursuant to an Authorization
        
By:    _________________________
Name:    _________________________
Title:    _________________________














































































[Signatures to Fourth Amended and Restated Business Loan and Security Agreement]





Schedule A-1


Borrowers


VSE CORPORATION, a Delaware corporation
ENERGETICS INCORPORATED, a Maryland corporation
AKIMEKA, LLC, a Hawaii limited liability company
WHEELER FLEET SOLUTIONS, CO., a Pennsylvania corporation (f/k/a WHEELER BROS.,
INC.)
KANSAS AVIATION OF INDEPENDENCE, L.L.C., a Kansas limited liability company
CT AEROSPACE LLC, a Texas limited liability company
VSE AVIATION, INC., a Florida corporation (f/k/a AIR PARTS & SUPPLY CO.)
VSE AVIATION, INC., a Delaware corporation (f/k/a A Aviation Corp.)
VSE INTERNATIONAL CORP., a Delaware corporation
ULTRA SEATING COMPANY, a Texas corporation
1st CHOICE AEROSPACE INC, a Florida corporation
1st CHOICE AEROSPACE, INC, an Ohio corporation
Schedule A-2


[Foreign Borrowers]


None
Schedule A-3


[Non-Borrower Affiliates]


VSE AVIATION GMBH, a German limited liability company
VSE AVIATION SINGAPORE PTE. LTD., a Singapore private limited company


Schedule B


[Permitted Foreign Bank Accounts]


Name:        VSE Corporation
Bank:        Commercial International Bank - Egypt
ACCT #:    100014267675 (USD)


Name:        VSE Corporation
Bank:        Commercial International Bank - Egypt
ACCT #:    100014267667 (EGP)


Name:        Prime Turbines (Euro)
Bank:        Mainzer Volksbank
ACCT #:    818967010


Name:        Prime Turbines (Concur)
Bank:        Mainzer Volksbank
ACCT #:    818967028


Name:        Prime Turbines (USD)
Bank:        Mainzer Volksbank
ACCT #:    4818967020


Name:        Prime Turbines (Payroll-euro)
Bank:        Mainzer Volksbank
ACCT #:    818967036


Name:        Prime Turbines (MasterCard)
Bank:        Mainzer Volksbank
ACCT #:    818967051


Name:        Prime Turbines (MasterCard-2)
Bank:        Mainzer Volksbank
ACCT #:    818967044


Name:        VSE Aviation Singapore PTE. LTD. (SGD)
Bank:        HSBC Bank Singapore
ACCT #:    052486149001


Name:        VSE Aviation GmbH. (EUR)
Bank:        HSBC Bank Germany
ACCT #:    14774009


Name:        VSE Aviation GmbH. (USD)
Bank:        HSBC Bank Germany
ACCT #:    4014474004


Name:        VSE Aviation GmbH. (Payroll-euro)
Bank:        HSBC Bank Germany
ACCT #:    14774017



Schedule C


[RESERVED]









Schedule D
[RESERVED]









Schedule E
Healthcare and Dependent Care Accounts


None





SCHEDULE 1






Lenders
Total Commitment Amount
Percentage/Commitment $
Revolving Facility
Percentage/Commitment $
Term Facility
Percentage /Commitment $
Citizens Bank, N.A.
16.50%
$78,094,500
16.50%
$57,750,000
16.50%
$20,344,500
Manufacturers and Traders Trust Company
13.00%
$61,529,000
13.00%
$45,500,000
13.00%
$16,029,000
PNC Bank, National Association
13.00%
$61,529,000
13.00%
$45,500,000
13.00%
$16,029,000
SunTrust Bank
13.00%
$61,529,000
13.00%
$45,500,000
13.00%
$16,029,000
Capital One, National Association
11.00%
$52,063,000
11.00%
$38,500,000
11.00%
$13,563,000
TD Bank, N.A.
9.75%
$46,146,750
9.75%
$34,125,000
9.75%
$12,021,750
Wells Fargo Bank, N.A.
9.75%
$46,146,750
9.75%
$34,125,000
9.75%
$12,021,750
HSBC Bank USA, NA
5.00%
$23,665,000
5.00%
$17,500,000
5.00%
$6,165,000
City National Bank
5.00%
$23,665,000
5.00%
$17,500,000
5.00%
$6,165,000
CIT
4.00%
$18,932,000
4.00%
$14,000,000
4.00%
$4,932,000
TOTALS:
100%
$473,300,000
100%
$350,000,000
100%
$123,300,000







Wiring Instructions    Bank Name: Citizens Bank NA
ABA/Routing No.:011500120
Account Name: CML Operations
Account No.:1101011901
Attention: Agency Boston
Reference: VSE CORPORATION


Contact Info        Citizens Bank, National Association
20 Cabot Road MMF 140
Medford, MA 02155
Attention: John Rankin
Fax: 855-306-6453
Email: John.Rankin@citizensbank.com





EXHIBIT 1


VSE CORPORATION


REQUEST FOR ADVANCE AND CERTIFICATION


Citizens Bank, National Association, 8614 Westwood Center Drive, Suite 250,
Vienna, Virginia 22182


REQUEST FOR ADVANCE
The undersigned, VSE CORPORATION, a Delaware corporation (the “Primary Operating
Company”), for itself and as attorney-in-fact for and on behalf of each Borrower
(hereinafter defined) under that certain Fourth Amended and Restated Business
Loan and Security Agreement dated as of January 5, 2018 (as the same may be
amended, modified or restated from time to time, the “Loan Agreement”) by and
among (i) Citizens Bank, National Association (as successor by merger to
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank (“Citizens
Bank”)), acting in its individual capacity as the Swing Line Lender and as the
administrative agent for the Lenders (the “Administrative Agent”), (ii) Citizens
Bank, acting in its individual capacity as a Lender, and other Lender parties
thereto from time to time (collectively, the “Lenders”), (iii) the Primary
Operating Company, certain subsidiaries and affiliates of the Primary Operating
Company and any Person who has become a Borrower party thereto pursuant to the
Loan Agreement (each, a “Borrower” and collectively, the “Borrowers”), and (iv)
Citizens Bank, National Association, as lead arranger, hereby requests that a
Loan advance under the Revolving Facility be made to the Borrowers pursuant to
Section 1.4(a) of the Loan Agreement in the amount of
_______________________________________________________ and No/100 Dollars
($_____________.00). This Loan advance will be effective on __________________
and will bear interest on a _____ Base Rate basis / ____ LIBOR basis (check
one). If a LIBOR based rate has been selected herein, it shall be effective for
a ____ (select 1, 2, 3 or 6 month period), commencing on ________________, 20__
(a Business Day not less than three (3) Business Days nor more than five (5)
Business Days from the date of submission of this Request for Advance and
Certification) and expiring on ___________, 20__ (not later than the Maturity
Date). Capitalized terms used but not defined herein shall have the meanings
attributed to such terms in the Loan Agreement.


CERTIFICATION
The undersigned certifies to the Administrative Agent, on behalf of each of the
Borrowers and for the benefit of the Lenders, that (a) all of the
representations and warranties of the Borrowers contained in the Loan Agreement
and the other Loan Documents, if qualified by “materiality”, are true and
correct in all respects, and if not qualified by “materiality”, are true and
correct in all material respects, in each case as of the date hereof, unless
such representation or warranty specifically refers to an earlier date or the
Borrowers are unable to remake and redate any such representation or warranty,
in which case the Borrowers have previously disclosed the same to the
Administrative Agent and the Lenders in writing, and such inability does not
constitute or give rise to an Event of Default; and (b) no Event of Default
exists under the Loan Agreement, and no act, event or condition has occurred or
exists which with the giving of notice or the passage of time, or both, would
constitute an Event of Default under the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Request for
Advance and Certification on this ___ day of __________, 20__.


VSE CORPORATION, a Delaware corporation, acting on its own behalf and as
attorney-in-fact for and on behalf of each Borrower


By: _________________________________
Name: ________________________________
Title: _________________________________



EXHIBIT 1(a)


VSE CORPORATION


REQUEST FOR SWING LINE LOAN ADVANCE

Citizens Bank, National Association, 8614 Westwood Center Drive, Suite 250,
Vienna, Virginia 22182
The undersigned, VSE CORPORATION, a Delaware corporation (the “Primary Operating
Company”), for itself and as attorney-in-fact for and on behalf of each Borrower
(hereinafter defined) under that certain Fourth Amended and Restated Business
Loan and Security Agreement dated as of January 5, 2018 (as the same may be
amended, modified or restated from time to time, the “Loan Agreement”) by and
among (i) Citizens Bank, National Association (as successor by merger to
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank (“Citizens
Bank”)), acting in its individual capacity as the Swing Line Lender and as the
administrative agent for the Lenders (the “Administrative Agent”), (ii) Citizens
Bank, acting in its individual capacity as a Lender, and other Lender parties
thereto from time to time (collectively, the “Lenders”), (iii) the Primary
Operating Company, certain subsidiaries and affiliates of the Primary Operating
Company and any Person who has become a Borrower party thereto pursuant to the
Loan Agreement (each, a “Borrower” and collectively, the “Borrowers”), and (iv)
Citizens Bank, National Association, as lead arranger, hereby requests that a
Swing Line Loan advance be made to the Borrowers pursuant to Section 1.4(a) of
the Loan Agreement in the amount of ______________________________________ and
No/100 Dollars ($_______________). Capitalized terms used but not defined herein
shall have the meanings attributed to such terms in the Loan Agreement.


CERTIFICATION
The undersigned certifies to the Administrative Agent, on behalf of each of the
Borrowers and for the benefit of the Lenders, that (a) all of the
representations and warranties of the Borrowers contained in the Loan Agreement
and the other Loan Documents, if qualified by “materiality”, are true and
correct in all respects, and if not qualified by “materiality”, are true and
correct in all material respects, in each case as of the date hereof, unless
such representation or warranty specifically refers to an earlier date or the
Borrowers are unable to remake and redate any such representation or warranty,
in which case the Borrowers have previously disclosed the same to the
Administrative Agent and the Lenders in writing, and such inability does not
constitute or give rise to an Event of Default; and (b) no Event of Default
exists under the Loan Agreement, and no act, event or condition has occurred or
exists which with the giving of notice or the passage of time, or both, would
constitute an Event of Default under the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Request for
Swing Line Loan Advance on this ___ day of __________, 20__.


VSE CORPORATION, a Delaware corporation, acting on its own behalf and as
attorney-in-fact for and on behalf of each Borrower


By: _________________________________
Name: ________________________________
Title: _________________________________



EXHIBIT 2


VSE CORPORATION


LIBOR ELECTION FORM AND CERTIFICATION


Citizens Bank, National Association, 8614 Westwood Center Drive, Suite 250,
Vienna, Virginia 22182
The undersigned, VSE CORPORATION, a Delaware corporation (the “Primary Operating
Company”), for itself and as attorney-in-fact for and on behalf of each Borrower
(hereinafter defined) under that certain Fourth Amended and Restated Business
Loan and Security Agreement dated as of January 5, 2018 (as the same may be
amended, modified or restated from time to time, the “Loan Agreement”) by and
among (i) Citizens Bank, National Association (as successor by merger to
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank (“Citizens
Bank”)), acting in its individual capacity as the Swing Line Lender and as the
administrative agent for the Lenders (the “Administrative Agent”), (ii) Citizens
Bank, acting in its individual capacity as a Lender, and other Lender parties
thereto from time to time (collectively, the “Lenders”), (iii) the Primary
Operating Company, certain subsidiaries and affiliates of the Primary Operating
Company and any Person who has become a Borrower party thereto pursuant to the
Loan Agreement (each, a “Borrower” and collectively, the “Borrowers”), and (iv)
Citizens Bank, National Association, as lead arranger, hereby requests that the
sum of ______________________________________________________ and No/100 Dollars
($______________.00), advanced and outstanding under the _____ Revolving
Facility or _____ Term Facility (check one), bear interest on a LIBOR basis.
This LIBOR basis election shall be effective for a ____ (select 1, 2, 3 or 6
month period), commencing on _____________, 20__ (a Business Day not less than
three (3) Business Days nor more than five (5) Business Days from the date of
submission of this LIBOR Election Form and Certification), and expiring on
_______________, 20___ (not later than the Maturity Date). Capitalized terms
used but not defined herein shall have the meaning attributable to such terms in
the Loan Agreement.


CERTIFICATION
The undersigned certifies to the Administrative Agent, on behalf of each of the
Borrowers and for the benefit of the Lenders, that (a) all of the
representations and warranties of the Borrowers contained in the Loan Agreement
and the other Loan Documents, if qualified by “materiality”, are true and
correct in all respects, and if not qualified by “materiality”, are true and
correct in all material respects, in each case as of the date hereof, unless
such representation or warranty specifically refers to an earlier date or the
Borrowers are unable to remake and redate any such representation or warranty,
in which case the Borrowers have previously disclosed the same to the
Administrative Agent and the Lenders in writing, and such inability does not
constitute or give rise to an Event of Default; and (b) no Event of Default
exists under the Loan Agreement, and no act, event or condition has occurred or
exists which with the giving of notice or the passage of time, or both, would
constitute an Event of Default under the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has executed and delivered this LIBOR
Election Form and Certification on this ___ day of ____________, 20___.


 


VSE CORPORATION, a Delaware corporation, acting on its own behalf and as
attorney-in-fact for and on behalf of each Borrower


 
By: ___________________________________________
Name: ________________________________________
Title: __________________________________________
 




EXHIBIT 3


VSE CORPORATION


LIBOR INTEREST ELECTION PROCEDURE AND REQUIREMENTS

The Borrowers’ right to obtain LIBOR based interest shall be subject to the
following conditions:
(a)    Continuation and Conversion of LIBOR Elections. By delivering a LIBOR
Election Form and Certification to the Administrative Agent on or before 10:00
a.m., New York, NY time, on a Business Day, the Borrowers may from time to time
irrevocably elect, on not less than three (3) Business Days nor more than five
(5) Business Days notice, that all, or any portion in an aggregate minimum
amount of One Hundred Thousand and No/100 Dollars ($100,000.00) and integral
multiples of One Hundred Thousand and No/100 Dollars ($100,000.00), of any LIBOR
Rate Loan be converted on the last day of an Interest Period into a LIBOR Rate
Loan with a different Interest Period, or continued on the last day of an
Interest Period as a LIBOR Rate Loan with a similar Interest Period, provided,
however, that no portion of the outstanding principal amount of any LIBOR Rate
Loans may be converted to, or continued as, LIBOR Rate Loans when any Event of
Default has occurred and is continuing or when any act, event or condition
exists or has occurred which with notice or the lapse of time, or both, would
constitute an Event of Default, and no portion of the outstanding principal
amount of any LIBOR Rate Loans may be converted to, LIBOR Rate Loans of a
different duration if such LIBOR Rate Loans relate to any Hedging Obligations.
In the absence of delivery of a LIBOR Election Form and Certification with
respect to any LIBOR Rate Loan at least three (3) Business Days before the last
day of the then current Interest Period with respect thereto, such LIBOR Rate
Loan shall, on such last day, automatically convert to a Loan that accrues
interest on a Base Rate basis. No more than six (6) different LIBOR funding
segments may be outstanding at any time.
(b)    Repayments, Prepayments and Interest.
(i)    Repayments, Continuations and Conversions. Except as otherwise expressly
set forth in any Note, LIBOR Rate Loans shall mature and become payable in full
on the last day of the Interest Period relating to such LIBOR Rate Loan. Upon
maturity, a LIBOR Rate Loan may be continued for an additional Interest Period
or may be converted to a Loan that accrues interest on a Base Rate basis.
(ii)    Voluntary Prepayment of LIBOR Rate Loans. LIBOR Rate Loans may be
prepaid upon the terms and conditions set forth herein and in the Notes. For
LIBOR Rate Loans in connection with which the Borrowers have or may incur
Hedging Obligations, additional obligations may be associated with prepayment,
in accordance with the terms and conditions of the applicable Hedging Contracts.
The Borrowers shall give the Administrative Agent, no later than 10:00 a.m., New
York, NY time, at least three (3) Business Days’ notice of any proposed
prepayment of any LIBOR Rate Loans, specifying the proposed date of payment of
such LIBOR Rate Loans, and the principal amount to be paid. Each partial
prepayment of the principal amount of LIBOR Rate Loans shall be in an integral
multiple of One Hundred Thousand and No/100 Dollars ($100,000.00) and be
accompanied by the payment of all charges outstanding on such LIBOR Rate Loans
and of all accrued interest on the principal repaid to the date of payment. The
Borrowers acknowledge that prepayment or acceleration of a LIBOR Rate Loan
during an Interest Period shall result in the Administrative Agent and/or the
Lenders (as applicable) incurring additional costs, expenses and/or liabilities
and that it is extremely difficult and impractical to ascertain the extent of
such costs, expenses and/or liabilities. Therefore, all full or partial
prepayments of LIBOR Rate Loans shall be accompanied by, and the Borrowers
hereby promise to pay, on each date a LIBOR Rate Loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise, in
addition to all other sums then owing, an amount (“LIBOR Rate Loan Prepayment
Fee”) determined by the Administrative Agent pursuant to the following formula:


(A)    the then current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the end of the Interest Period as to which prepayment is made,
subtracted from


(B)    the LIBOR Lending Rate, plus the Additional Libor Interest Margin
applicable to the LIBOR Rate Loan being prepaid.
If the result of the foregoing calculation is zero or a negative number, then
there shall be no LIBOR Rate Loan Prepayment Fee. If the result of the foregoing
calculation is a positive number, then the resulting percentage shall be
multiplied by the amount of the LIBOR Rate Loan being prepaid. This resulting
amount shall be divided by 360 and multiplied by the number of days remaining in
the Interest Period as to which the prepayment is being made. Said amount shall
be reduced to present value calculated by using the referenced United States
Treasury securities rate and the number of days remaining on the Interest Period
for the LIBOR Rate Loan being prepaid.
The resulting amount of these calculations shall be the LIBOR Rate Loan
Prepayment Fee.


(iii)    Interest Provisions. Interest on the outstanding principal amount of
each LIBOR Rate Loan shall accrue during the Interest Period applicable thereto
at a rate equal to the sum of the LIBOR Lending Rate for such Interest Period
plus the applicable Additional Libor Interest Margin thereto and be payable on
each Interest Payment Date.


(c)    Miscellaneous LIBOR Rate Loan Terms. .
(i)    Inability to Determine Rates; Temporary Unavailability of LIBOR Rate.
Notwithstanding any other provision of this Agreement, if:
A.    the Administrative Agent shall reasonably determine (which determination
shall be conclusive and binding absent manifest error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or
B.    the Required Lenders shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Borrowers have requested be outstanding as a LIBOR Tranche during
such Interest Period; then the Administrative Agent shall forthwith give
telephone notice of such determination, confirmed in writing, to the Borrowers,
and the Lenders at least two (2) Business Days prior to the first day of such
Interest Period. Unless the Borrowers shall have notified the Administrative
Agent upon receipt of such telephone notice that it wishes to rescind or modify
its request regarding such LIBOR Rate Loans, any Loans (other than Alternative
Currency Loans) that were requested to be made as LIBOR Rate Loans shall be made
as Base Rate Loans and any Loans (other than Alternative Currency Loans) that
were requested to be converted into or continued as LIBOR Rate Loans shall
remain as or be converted into Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected. With respect to Alternative Currency Loans, the Required Lenders may
demand that any or all of the outstanding Alternative Currency Loans be prepaid
or denominated in Dollars (based on the Dollar Equivalent) on the last day of
the current Interest Period with respect thereto.
(ii)    Successor LIBOR Rate.
A.    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (c)(i)(A) have arisen and such circumstances are unlikely to be
temporary, (B) the applicable supervisor or administrator of the LIBOR Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Rate
shall no longer be made available or used for determining interest rates for
loans (such specific date, the “LIBOR Scheduled Unavailability Date”), or (C) a
rate other than the LIBOR Rate has become a widely recognized benchmark interest
rate for newly originated loans of this type made in Dollars to borrowers
domiciled in the United States, then the Administrative Agent may, in
consultation with the Borrowers, select an alternate benchmark interest rate
(including any credit spread or other adjustments to such alternate benchmark
(if any) incorporated therein) to replace the LIBOR Rate for purposes of this
Agreement (such rate, the “LIBOR Successor Rate”).
B.    The Administrative Agent and the Borrowers shall negotiate in good faith
any amendments to this Agreement as may be necessary and appropriate to
effectively replace the LIBOR Rate with the LIBOR Successor Rate and incorporate
any LIBOR Successor Rate Conforming Changes related thereto. Notwithstanding
anything to the contrary in Section 10.3(b), any such amendment entered into by
the Administrative Agent and the Borrowers shall become effective without any
further action or consent of any other party to this Agreement on the fifth
(5th) Business Day following the date that a draft of such amendment is provided
to the Lenders for review, unless the Administrative Agent receives, on or
before noon on such date, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment (or the LIBOR Successor
Rate).
C.    If the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that the circumstances under
Section (c)(ii)(A)(A) above have arisen or the LIBOR Scheduled Unavailability
Date has occurred, then (A) the Administrative Agent shall promptly notify the
Borrowers and the Lenders of such determination, which notice may be given by
telephone, and (B) until such time as a LIBOR Successor Rate has been selected
and this Agreement has been amended to implement such LIBOR Successor Rate and
any LIBOR Successor Rate Conforming Changes, (1) the obligation of the Lenders
to make or maintain LIBOR Rate Loans shall be suspended, (2) any Request for
Advance and Certification that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Rate Loan shall be ineffective, (3) if any
Request for Advance and Certification requests a LIBOR Rate Loan, such Loan
shall be made as a Base Rate Loan and (4) the Base Rate shall be determined
without reference to the LIBOR Rate component thereof.
The LIBOR Successor Rate and any LIBOR Successor Rate Conforming Changes shall
be determined, applied and implemented in a manner that gives due consideration
to the then-prevailing market practice in the United States for determining,
applying and implementing benchmark interest rates for newly originated loans of
this type made in Dollars to borrowers domiciled in the United States.
Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, no LIBOR Successor Rate selected in accordance with the foregoing
shall at any time be less than 0.00% per annum.
(iii)    Indemnities. In addition to the LIBOR Rate Loan Prepayment Fee, the
Borrowers jointly and severally agree to reimburse the Administrative Agent and
the Lenders (without duplication) for any increase in the cost to the
Administrative Agent and/or the Lenders (as applicable), or reduction in the
amount of any sum receivable by the Administrative Agent and/or the Lenders (as
applicable), in respect, or as a result of:


(A)    any conversion or repayment or prepayment of the principal amount of any
LIBOR Rate Loans on a date other than the scheduled last day of the Interest
Period applicable thereto;


(B) any loans not being made as LIBOR Rate Loans in accordance with the
borrowing request thereof;


(C) any LIBOR Rate Loans not being continued as, or converted into, LIBOR Rate
Loans in accordance with the applicable LIBOR Election Form and Certification
thereof, or


(D) any costs associated with marking to market any Hedging Obligations that (in
the reasonable determination of the Administrative Agent) are required to be
terminated as a result of any conversion, repayment or prepayment of the
principal amount of any LIBOR Rate Loan on a date other than the scheduled last
day of the Interest Period applicable thereto;
The Administrative Agent shall promptly notify the Borrowers in writing of the
occurrence of any such event, such notice to state, in reasonable detail, the
reasons therefor and the additional amount required fully to compensate the
Administrative Agent and/or the Lenders (as applicable) for such increased cost
or reduced amount. Such additional amounts shall be payable by the Borrowers to
the Administrative Agent for its own benefit or for the benefit of the Lenders
(as the case may be) within five (5) days of its receipt of such notice, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Borrowers. The Borrowers understand, agree and acknowledge the following:
(i) neither the Administrative Agent nor any Lender has any obligation to
purchase, sell and/or match funds in connection with the use of the LIBOR Rate
as a basis for calculating the rate of interest on a LIBOR Rate Loan, (ii) the
LIBOR Rate may be used merely as a reference in determining such rate, and (iii)
the Borrowers have accepted the LIBOR Rate as a reasonable and fair basis for
calculating such rate, the LIBOR Rate Loan Prepayment Fee, and other funding
losses incurred by the Administrative Agent and/or the Lenders (as the case may
be). The Borrowers further agree to pay the LIBOR Rate Loan Prepayment Fee and
other funding losses, if any, whether or not the Administrative Agent and/or the
Lenders elect to purchase, sell and/or match funds.


(iv)    Increased Costs. Without limiting the provisions of Section 12.8 of this
Agreement, if, on or after the date hereof, the Dodd-Frank Wall Street Reform
and Consumer Protection Act approved by the federal Government on June 30, 2010,
Basel III adopted by the Basel Committee on Banking Supervision, or the adoption
of any amendment thereto or any other applicable law, rule or regulation or
guideline (whether or not having the force of law), or any change therein, or
any change in the interpretation or administration thereof by any Government,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Administrative Agent or any Lender
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall:


(A) subject the Administrative Agent or any Lender to any tax, duty or other
charge with respect to its LIBOR Rate Loans or its obligation to make LIBOR Rate
Loans, or shall change the basis of taxation of payments to the Administrative
Agent or any Lender of the principal of or interest on its LIBOR Rate Loans or
any other amounts due under this Agreement in respect of its LIBOR Rate Loans or
its obligation to make LIBOR Rate Loans (except for the introduction of, or
change in the rate of, tax on the overall net income of the Administrative Agent
or any Lender (as applicable) or franchise taxes, imposed by the jurisdiction
(or any political subdivision or taxing authority thereof) under the laws of
which the Administrative Agent or such Lender is organized or in which the
Administrative Agent’s or such Lender’s principal executive office is located);
or


(B) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any such requirement imposed by the Board) against assets
of, deposits with or for the account of, or credit extended by, the
Administrative Agent or any Lender or shall impose on the Administrative Agent
or any Lender or on the London interbank market any other condition affecting
its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans;


and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender of making or maintaining any LIBOR Rate
Loan, or to reduce the amount of any sum received or receivable by the
Administrative Agent or such Lender under this Agreement with respect thereto,
by an amount deemed by the Administrative Agent to be material, then, within
fifteen (15) days after demand by the Administrative Agent, the Borrowers shall
pay to the Administrative Agent, for its own account or for the account of such
Lender (as the case may be), such additional amount or amounts as will
compensate the Administrative Agent or such Lender for such increased cost or
reduction.


(v)    Certain Required Information. If a Request for Advance and Certification
or LIBOR Election Form and Certification fails to specify an Applicable Interest
Rate and/or an Interest Period, or if, after having selected an Applicable
Interest Rate and/or an Interest Period, the Borrowers fail or are otherwise not
entitled under the provisions of this Agreement to elect or continue any such
selection (as applicable), the Borrowers shall be deemed to have selected a Base
Rate based interest rate as the Applicable Interest Rate until such time as the
Borrowers are entitled to and have selected a different Applicable Interest Rate
and specified Interest Period in accordance with the provisions of this
Agreement. The Lenders shall not be obligated to act with respect to the
provisions of this Exhibit unless the Administrative Agent shall have received a
Request for Advance and Certification or LIBOR Election Form and Certification,
as applicable, from the Borrowers specifying the following information:
the amount of the advance subject to the Applicable Interest Rate election;
the length of the Interest Period; and
the date on which such election is requested to be effective.


Each Request for Advance and Certification or LIBOR Election Form and
Certification, as applicable, shall be made by the Borrowers in accordance with
the provisions of this Exhibit, the Notes and Section 1.4 of the Loan Agreement.


(vi)    Alternative Currency Loans. Notwithstanding anything to the contrary
contained in this Agreement, (a) Alternative Currency Loans shall at all times
constitute LIBOR Rate Loans and (b) during the existence of an Event of Default,
the Required Lenders may demand that any or all of the then outstanding
Alternative Currency Loans be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.
Capitalized terms used and not otherwise defined in this Exhibit 3 shall have
the meanings attributed to such terms in the Loan Agreement.



EXHIBIT 4


[RESERVED]







EXHIBIT 5
VSE CORPORATION


QUARTERLY COVENANT COMPLIANCE/NON-DEFAULT CERTIFICATE



--------------------------------------------------------------------------------



Citizens Bank, National Association, 8614 Westwood Center Drive, Suite 250,
Vienna, Virginia 22182


The undersigned, VSE CORPORATION, a Delaware corporation (the “Primary Operating
Company”), for itself and as attorney-in-fact for and on behalf of each Borrower
(hereinafter defined) under that certain Fourth Amended and Restated Business
Loan and Security Agreement dated as of January 5, 2018 (as the same may be
amended, modified or restated from time to time, the “Loan Agreement”) by and
among (i) Citizens Bank, National Association (as successor by merger to
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank (“Citizens
Bank”)), acting in its individual capacity as the Swing Line Lender and as the
administrative agent for the Lenders (the “Administrative Agent”), (ii) Citizens
Bank, acting in its individual capacity as a Lender, and other Lender parties
thereto from time to time (collectively, the “Lenders”), (iii) the Primary
Operating Company, certain subsidiaries and affiliates of the Primary Operating
Company and any Person who has become a Borrower party thereto pursuant to the
Loan Agreement (each, a “Borrower” and collectively, the “Borrowers”), and (iv)
Citizens Bank, National Association, as lead arranger, hereby delivers this
Quarterly Covenant Compliance/Non-Default Certificate to the Administrative
Agent pursuant to Section 6.3(c) of the Loan Agreement. Unless otherwise
defined, capitalized terms used herein shall have the meanings attributed to
such terms in the Loan Agreement.     


The undersigned, on behalf of the Primary Operating Company, acting in its
individual capacity and as attorney-in-fact for each Borrower, hereby certifies
and warrants that:


(a)    He or she is the ______________________ of the Primary Operating Company
and that, as such, he or she is authorized to execute this Quarterly Covenant
Compliance/Non-Default Certificate for and on behalf of each Borrower.
(b)    Except as otherwise disclosed to the Administrative Agent and the Lenders
in writing pursuant to the Loan Agreement, at no time during the period from
____________________ through ___________________ (the “Certificate Period”) did
any Event of Default occur or exist, nor did any act, event or condition occur
or exist which with notice or the lapse of time, or both, would constitute an
Event of Default. (If unable to provide the foregoing required certification,
fully describe the reasons therefor and circumstances thereof on Schedule A
attached hereto.)
(c)    The following represent true and accurate calculations, as of the last
day of the Certificate Period, and should be used to determine whether the VSE
Entities are in compliance with the financial covenants set forth in Section
6.15 of the Loan Agreement:
Actual     Required
(i)    Total Funded Debt to EBITDA Ratio     _____ to 1.0        [Insert
                                            applicable Ratio
from Section
6.15(a)]


(ii)    Fixed Charge Coverage Ratio:        _____ to 1.0        > 1.20 to 1.0


A calculation sheet reflecting the above-computations is attached hereto as
SCHEDULE 1.
(d)
The following represent true and accurate calculations, as of the last day of
the Certificate Period:

(i)
The aggregate amount of unsecured Indebtedness (not specifically described or
pre-approved in Section 7.7(a)) that is unpaid and outstanding is
$__________________. Requirement is an amount not to exceed $10,000,000.00 at
any time pursuant to Section 7.7(a)(xiii). The aggregate amount of any and all
such other unsecured Indebtedness remaining unpaid and outstanding at any time
with respect to all Non-Borrower Affiliates that is unpaid and outstanding is
$____________________________. Requirement is an amount not to exceed
$2,000,000.00 at any time pursuant to Section 7.7(a)(xiii).

(ii)
The aggregate amount of any and all purchases or redemptions of any Borrower’s
capital stock or other equity interests made in the previous twelve (12) months
is $________________. Requirement is a net amount not to exceed $10,000,000 in
the aggregate during the immediately preceding twelve (12) month period pursuant
to Section 7.8(a).

(iii)
The aggregate amount of loans or advances to employees that are unpaid and
outstanding is $________________. Requirement is an amount not to exceed
$1,000,000 in the aggregate at any time pursuant to Section 7.8(b)(i).

(iv)
The aggregate amount of loans, advances or other payments by any Borrower to any
and all Non-Borrower Affiliates that are unpaid and outstanding is
$____________________________. Requirement is an aggregate amount not to exceed
$2,500,000.00 at any time pursuant to Section 7.8(a)(viii).

(v)
The aggregate amount of performance bonds and bid bonds issued and outstanding
is $________________. Requirement is an amount not to exceed $7,500,000, in the
aggregate, at any time pursuant to Section 7.7(a)(xii).

(vi)
The aggregate outstanding amount of any and all Permitted Financial Product
Obligations is $________________. Requirement is an amount not to exceed
$20,000,000.00 in the aggregate at any time pursuant to Section 7.7(a)(xi).

(vii)
The aggregate amount of any and all asset dispositions (other than Inventory
sold in the ordinary course of business and obsolete assets) during the
immediately preceding twelve (12) month period is $__________. Requirement is an
amount not to exceed the greater of (x) Ten Million and No/100 Dollars
($10,000,000.00) and (y) 10% of EBITDA (determined as of the most recently ended
four (4) fiscal quarter period for which financial statements have been
delivered pursuant to Section 6.3), in each case, determined at the time of such
disposition pursuant to Section 7.1(c).

(viii)
If this Quarterly Covenant Compliance Certificate is being delivered in
connection with a Permitted Acquisition, the pro forma Total Funded Debt to
EBITDA Ratio after giving effect to such Permitted Acquisition is _____ to 1.00.
Requirement is a prescribed Total Funded Debt to EBITDA Ratio on a pro forma
basis after giving effect to the merger or acquisition, shall be no greater than
the lesser of (x) a one-quarter (0.25) cushion below the prescribed ratio
pursuant to Section 7.1(e)(ii)(F) and (y) 3.25 to 1.00.

(ix)
If this Quarterly Covenant Compliance Certificate is being delivered in
connection with a Permitted Acquisition, availability under the Revolving
Facility after giving effect to such Permitted Acquisition is $________________.
Requirement is an amount not less than $20,000,000 pursuant to Section
7.1(e)(ii)(H).

IN WITNESS WHEREOF, the undersigned has executed and delivered this Quarterly
Covenant Compliance/Non-Default Certificate on this _____ day of _____________,
20___.
VSE CORPORATION, a Delaware corporation, acting on its own behalf and as
attorney-in-fact for and on behalf of each Borrower




By                     
Name:                     
Title:                     


{page 2 of Quarterly Covenant Compliance/Non-Default Certificate}


SCHEDULE 1
to
QUARTERLY COVENANT COMPLIANCE/
NON-DEFAULT CERTIFICATE
CALCULATION SHEET



--------------------------------------------------------------------------------








EXHIBIT 6


VSE CORPORATION


JOINDER AGREEMENT




Re:
Fourth Amended and Restated Business Loan and Security Agreement dated as of
January 5, 2018 (as the same may be modified, amended or restated from time to
time, the “Loan Agreement”) by and among (i) Citizens Bank, National Association
(as successor by merger to Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank (“Citizens Bank”)), acting in its individual capacity as the
Swing Line Lender and as the administrative agent for the Lenders (the
“Administrative Agent”), (ii) Citizens Bank, acting in its individual capacity
as a Lender, and certain other Lender parties thereto from time to time
(collectively, the “Lenders”), (iii) VSE Corporation, a Delaware corporation
(the “Primary Operating Company”), certain subsidiaries and affiliates of the
Primary Operating Company and any Person who has become a borrower party thereto
pursuant to the Loan Agreement (each, a “Borrower” and collectively, the
“Borrower” or “Borrowers”), and (iv) Citizens Bank, National Association, as
lead arranger.

The undersigned hereby (i) agrees to become a “Borrower” under the Loan
Agreement; (ii) joins in, becomes a party to, and agrees to comply with and be
bound by the terms and conditions of the Loan Agreement and each and every other
Loan Document, to the same extent as if the undersigned were an original
signatory thereto; (iii) except as set forth on the attached schedules, makes
all of the representations and warranties set forth in the Loan Agreement and
each other Loan Document to which more than one (1) Borrower is a party thereto;
and (iv) grants to the Administrative Agent, for the benefit of the Lenders
ratably, a valid and enforceable security interest in and to all of its assets
constituting Collateral, free and clear of all liens, claims and encumbrances
(other than Permitted Liens and any other liens expressly approved in writing by
the Administrative Agent) subject to the provisions of the Loan Agreement. The
undersigned shall hereafter be jointly and severally liable for the performance
of any and all past, present and future obligations of any Borrower in
connection with any of the Notes, the Loan Agreement and/or the other Loan
Documents; it being understood and agreed that any and all references in the
Notes, the Loan Agreement and/or the other Loan Documents to “the Borrower”
shall mean the undersigned, individually and/or collectively with all other
Borrowers.
The undersigned acknowledges that (i) the Lenders have agreed to extend credit
to it and the other Borrower(s) on an integrated basis for the purposes set
forth in the Loan Agreement; (ii) it is receiving direct and/or indirect
benefits from each such extension of credit; and (iii) the obligations of the
“Borrower” or “Borrowers” under the Loan Agreement are the joint and several
obligations of each Borrower.
The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that, in accordance with the Contribution Agreement, it has become a
party to the Contribution Agreement and that, except for the joining of the
undersigned thereto, the Contribution Agreement remains unmodified and in full
force and effect.
The undersigned further represents and warrants to the Administrative Agent and
the Lenders that both prior to and after giving effect to the transactions
contemplated by this Joinder Agreement, it (i) owned and owns property
(including contribution rights against the other Borrower(s), evidence of which,
if required by the Administrative Agent as a condition precedent to the
transactions contemplated hereby, must be in form and substance reasonably
satisfactory to the Administrative Agent) whose fair salable value is greater
than the amount required to pay all of such undersigned’s Indebtedness
(including contingent debts), (ii) was and is able to pay all of its
Indebtedness as such Indebtedness matures, and (iii) had and has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage. For purposes hereof, “Indebtedness”
means, without duplication (i) all items which in accordance with GAAP would be
included in determining total liabilities as shown on the liability side of a
balance sheet of the undersigned, as of the date on which Indebtedness is to be
determined, (ii) all obligations of any other Person which the undersigned has
guaranteed, (iii) reimbursement obligations in connection with letters of credit
issued for the benefit of the undersigned, and (iv) the Obligations.
Capitalized terms used and not defined herein shall have the meaning ascribed to
such terms in the Loan Agreement.
IN WITNESS WHEREOF, each of the undersigned has executed this Joinder Agreement
under seal as of the ____ day of ______________, 20___.


Attest:                            [NEW BORROWER NAME], a ___________
[Corporate Seal]                


By:    _____________________________        By:    _____________________________
Name:    _____________________________        Name:    _____________________________
Title:    _____________________________        Title    _____________________________







EXHIBIT 7


VSE CORPORATION


PRICING GRID


PRICING GRID
Level
Total Funded Debt/EBITDA Ratio
Additional Libor Interest Margin and Letter of Credit Fee
Additional Base Rate Interest Margin
Revolving Facility Commitment Fee
VI
≥ 4.00:1
4.00%
2.75%
0.50%
V
≥ 3.50:1 but < 4.00:1
3.50%
2.25%
0.50%
IV
≥ 3.00:1 but < 3.50:1
3.00%
1.75%
0.50%
III
≥ 2.25:1 but < 3.00:1
2.25%
1.00%
0.30%
II
> 1.50:1 but
< 2.25:1
2.00%
0.75%
0.25%
I
< 1.50:1
1.75%
0.50%
0.25%






EXHIBIT 8


VSE CORPORATION


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is made this
_____ day of ____________, 20___, by and between _________________________ (the
“Assignor”) and ________________________ (the “Assignee”). Reference is made to
the Fourth Amended and Restated Business Loan and Security Agreement, dated as
of January 5, 2018 (as the same may be amended, modified or restated from time
to time, the “Loan Agreement”), by and among (i) Citizens Bank, National
Association (as successor by merger to Citizens Bank of Pennsylvania, a
Pennsylvania state chartered bank (“Citizens Bank”)), acting in its individual
capacity as the Swing Line Lender and as the administrative agent for the
Lenders (the “Administrative Agent”), (ii) Citizens Bank, acting in its
individual capacity as a Lender, and certain other “Lender” parties thereto from
time to time (collectively, the “Lenders”), (iii) VSE Corporation, a Delaware
corporation (the “Primary Operating Company”), certain subsidiaries and
affiliates of the Primary Operating Company and any Person who has become a
borrower party thereto pursuant to the Loan Agreement (each, a “Borrower” and
collectively, the “Borrowers”) and (iv) Citizens Bank, National Association, as
lead arranger. Unless otherwise defined herein, capitalized terms used herein
without definition shall have the meanings given to them in the Loan Agreement.
The Assignor and the Assignee hereby agree as follows:
(a)    Assignment and Assumption. Subject to the terms and conditions hereof,
the Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, without recourse to the Assignor and,
except as expressly provided herein, without representation or warranty by the
Assignor, the interest or interests as of the Effective Date (as hereinafter
defined) in and to all of the Assignor’s rights and obligations under the Loan
Agreement and the other Loan Documents (in its capacity as a Lender thereunder)
with respect to each of the Facilities represented by the Percentage(s)
specified with regard to such Facilities under the heading “Assigned Share” in
Item 4 of Annex I (each such assigned interest, an “Assigned Share”), including
the relevant Assigned Share of all rights and obligations of the Assignor with
respect to its Percentage of the Revolving Facility Commitment Amount, Term
Facility Commitment Amount, Letter(s) of Credit, Swing Line Loan Facility,
Revolver Note(s), Term Note(s), and Loans outstanding under the Revolving
Facility and Term Facility (as applicable).
(b)    The Assignor. The Assignor (i) represents and warrants that it is the
legal and beneficial owner of each interest being assigned by it hereunder, that
each such interest is free and clear of any adverse claim, and that as of the
date hereof its commitments and outstanding Loans of each of the Facilities with
regard to which an interest is being assigned hereunder (including any
obligations with respect to Letter(s) of Credit, if applicable) is as set forth
in Item 4 of Annex I, (ii) except as set forth in clause (i) above, makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement, any other Loan Document
or any other instrument or document furnished pursuant thereto, and (iii) makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their respective obligations under the Loan Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto.
(c)    The Assignee. The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance, (ii) confirms that it
has received a copy of the Loan Agreement, together with copies of the financial
statements most recently required to have been delivered under Section 6.3 of
the Loan Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement, (iv) confirms that it is an Eligible Assignee or
commercial bank, in either case whose total assets exceed Five Hundred Million
and No/100 Dollars ($500,000,000.00), (v) appoints and authorizes the
Administrative Agent to take such actions as agent on its behalf under the Loan
Agreement and the other Loan Documents, and to exercise such powers and to
perform such duties, as are specifically delegated to the Administrative Agent
by the terms thereof, together with such other powers and duties as are
reasonably incidental thereto, and (vi) agrees that it will perform in
accordance with their respective terms all of the obligations that by the terms
of the Loan Agreement are required to be performed by it as a Lender. [To the
extent legally entitled to do so, the Assignee will deliver to the
Administrative Agent, as and when required by the Administrative Agent, duly
completed and executed originals of any and all applicable tax withholding
forms].
(d)    Effective Date. Following the execution of this Assignment and Acceptance
by the Assignor and the Assignee, an executed original hereof, together with all
attachments hereto, shall be delivered to each of the Administrative Agent and
the Borrowers (and also to the Administrative Agent, the assignment fee referred
to in Section 12.11(b) of the Loan Agreement, if applicable). The effective date
of this Assignment and Acceptance (the “Effective Date”) shall be the earlier of
(i) the date of acceptance hereof by the Administrative Agent and the Borrowers
or (ii) the date, if any, designated as the Effective Date in Item 5 of Annex I
(which date shall be not less than five (5) Business Days after the date of
execution hereof by the Assignor and the Assignee). As of the Effective Date,
(y) the Assignee shall be a party to the Loan Agreement and, to the extent
provided in this Assignment and Acceptance, shall have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and
(z) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights (other than rights under the provisions of the
Loan Agreement and the other Loan Documents relating to indemnification or
payment of fees, costs and expenses, to the extent such rights relate to the
time prior to the Effective Date) and be released from its obligations under the
Loan Agreement and the other Loan Documents.
(e)    Payments; Settlement. On or prior to the Effective Date, in consideration
of the sale and assignment provided for herein and as a condition to the
effectiveness of this Assignment and Acceptance, the Assignee will pay to the
Assignor an amount (to be confirmed between the Assignor and the Assignee) that
represents the Assigned Share of the principal amount of the Loans of each
relevant Facility made by the Assignor and outstanding on the Effective Date
(together, if and to the extent the Assignor and the Assignee so elect, with the
Assigned Share of any related accrued but unpaid interest, fees and other
amounts). From and after the Effective Date, the Administrative Agent will make
all payments required to be made by it under the Loan Agreement in respect of
each interest assigned hereunder (including all payments of principal, interest
and fees in respect of the Assigned Share of the Assignor’s commitments and
Loans assigned hereunder) directly to the Assignee. The Assignor and the
Assignee shall be responsible for making between themselves all appropriate
adjustments in payments due under the Loan Agreement in respect of the period
prior to the Effective Date. All payments required to be made hereunder or in
connection herewith shall be made in Dollars by wire transfer of immediately
available funds to the appropriate party at its address for payments designated
in Annex I.
(f)    Governing Law. This Assignment and Acceptance shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of Virginia
(without regard to the conflicts of laws principles thereof).
(g)    Entire Agreement. This Assignment and Acceptance, together with the Loan
Agreement and the other Loan Documents, embody the entire agreement and
understanding between the parties hereto and (except as otherwise expressly set
forth in the Loan Agreement) supersede all prior agreements and understandings
of the parties, verbal or written, relating to the subject matter hereof.
(h)    Successors and Assigns. This Assignment and Acceptance shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
(i)    Counterparts. This Assignment and Acceptance may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which, when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Each party hereto
agrees to be bound by its facsimile or PDF signature.
IN WITNESS WHEREOF, the parties have caused this Assignment and Acceptance to be
executed by their duly authorized officers as of the date first above written.


ASSIGNOR:


___________________________________
By: _______________________________
Title: _____________________________


ASSIGNEE:


__________________________________
By: _______________________________
Title: _____________________________




Accepted this _______ day of
______________, 20___:


CITIZENS BANK, NATIONAL ASSOCIATION
(as successor by merger to CITIZENS BANK OF
PENNSYLVANIA), as Administrative Agent


By: ________________________________
Title: _______________________________


Consented and agreed to (if applicable):


VSE CORPORATION, acting on its
own behalf and as attorney-in-fact for and on
behalf of each Borrower


By: ________________________________
Title: _______________________________





ANNEX I
1.    Borrowers:    VSE Corporation and its Subsidiaries and Affiliates
2.    Name and Date of Loan Agreement:
Fourth Amended and Restated Business Loan and Security Agreement, dated as of
January 5, 2018, by and among (i) Citizens Bank, National Association (as
successor by merger to Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank), acting in its individual capacity as a Lender, as the Swing
Line Lender and as the Administrative Agent for the Lenders, (ii) certain other
“Lender” parties thereto from time to time, (iii) VSE Corporation, a Delaware
corporation (the “Primary Operating Company”), certain subsidiaries of the
Primary Operating Company and any Person who has become a “Borrower” party
thereto pursuant to the Loan Agreement, and (iv) Citizens Bank, National
Association, as lead arranger.


3.    Date of Assignment and Acceptance: ________________, 20___.
4.    Amounts:






Commitments/Loans






Aggregate
for Assignor




Assigned
Share


Amount of
Assigned
Share


Aggregate
for Assignor
(after assignment)


(a) Revolving Facility Commitment Amount:


$__________


_____%


$________


$___________


(b) Revolving Facility Loans:


$__________


_____%


$________


$___________
(c) Initial Term Facility Commitment Amount
$__________
_____%
$________
$___________
(d) Initial Term Facility Loans
$__________
_____%
$________
$___________
(e) First Amendment Term Loan Committed Amount
$__________
_____%
$________
$___________
(f) First Amendment Term Facility Loans
$__________
_____%
$________
$___________

5.    Effective Date: ___________________, 20___.
6.    Addresses for Payments:
Assignor:
_________________________________

_________________________________
_________________________________
Attention: ___________________
Telephone: __________________
Telecopy: ___________________
Reference: __________________




Assignee:
_________________________________

_________________________________
_________________________________
Attention: ___________________
Telephone: __________________
Telecopy: ___________________
Reference: __________________


7.    Addresses for Notices:


Assignor:
_________________________________

_________________________________
_________________________________
Attention: ___________________
Telephone: __________________
Telecopy: ___________________


Assignee:
_________________________________

_________________________________
_________________________________
Attention: ___________________
Telephone: __________________
Telecopy: ___________________


8.    Lending Office of Assignee:
_________________________________
_________________________________
_________________________________
Attention: ___________________
Telephone: __________________
Telecopy: ___________________



EXHIBIT 9


VSE CORPORATION
INCREMENTAL FACILITY ASSUMPTION AGREEMENT
THIS INCREMENTAL FACILITY ASSUMPTION AGREEMENT (this “Agreement”), dated as of
____________, is made by and among (i) VSE Corporation, a Delaware corporation
(the “Principal Operating Company”), (ii) each other “Borrower” party to the
hereinafter defined Loan Agreement (together with the Principal Operating
Company, collectively the “Borrowers”), (iii) Citizens Bank, National
Association (as successor by merger to Citizens Bank of Pennsylvania), as the
administrative agent for the hereinafter defined Lenders (in such capacity, the
“Administrative Agent”), and (iv) _____________________________, as an
incremental facility lender (in such capacity, the “Incremental Facility
Lender”).
RECITALS
WHEREAS, pursuant to that certain Fourth Amended and Restated Business Loan and
Security Agreement dated as of January 5, 2018 (as the same may be further
amended, modified or restated from time to time, the “Loan Agreement”), by and
among the Borrowers, the Lenders party thereto (collectively, the “Lenders”),
the Administrative Agent and Citizens Bank, National Association, as lead
arranger, the Borrowers obtained a loan and certain other financial
accommodations from the Lenders; and
WHEREAS, pursuant to Section 1.8 and/or 1.9 of the Loan Agreement, the Borrowers
have requested that the Incremental Facility Lender provide the Borrowers with
an Incremental Revolving Facility Commitment and/or an Incremental Term Facility
Commitment; and
WHEREAS, the Incremental Facility Lender is willing to provide the Borrowers
with an Incremental Revolving Facility Commitment and/or an Incremental Term
Facility Commitment, on the terms and subject to the conditions set forth herein
and in the Loan Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1. Defined Terms; Terms Generally. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Loan
Agreement. The rules of construction set forth in the “Interpretive Provisions”
section of the Loan Agreement shall apply equally to this Agreement. This
Agreement shall be an “Incremental Facility Assumption Agreement” for all
purposes of the Loan Agreement and the other Loan Documents.


SECTION 2. Terms and Conditions. The Incremental Revolving Facility Commitment
and/or an Incremental Term Facility Commitment evidenced hereby shall be a
commitment to make Loans to the Borrowers pursuant to the Loan Agreement and
having the following terms and conditions:


Amount of Incremental
Revolving Facility Commitment:


$______________________.
 
 
Incremental Revolving Facility Commitment Effective Date:


________________ (the “Incremental Revolving Facility Commitment Effective
Date”).
 
 
Incremental Revolving
Facility Upfront Fee:


$______________ (the “Incremental Revolving Facility Upfront Fee”).
 
 
Implementation:
Schedule I hereto sets forth the Revolving Facility Commitment Amounts of the
Lenders, immediately after giving effect to the effectiveness of the Incremental
Revolving Facility Commitment evidenced hereby. If any Loans are to be
outstanding on the Incremental Revolving Facility Commitment Effective Date, the
loans will be reallocated pursuant to the terms of the Loan Agreement.
 
 
General:
The Incremental Revolving Facility Commitment described above shall be part of
such Lender’s “Revolving Facility Commitment Amount” for all purposes of the
Loan Agreement and the other Loan Documents, and the Incremental Facility Lender
shall be a Lender with respect to such Revolving Facility Commitment Amount for
all purposes of the Loan Agreement and the other Loan Documents.



Amount of Incremental
Term Facility Commitment:


$______________________.
 
 
Incremental Term Facility Commitment Effective Date:


________________ (the “Incremental Term Facility Commitment Effective Date”).
 
 
Incremental Term
Facility Upfront Fee:


$______________ (the “Incremental Term Facility Upfront Fee”).
 
 
Implementation:
Schedule I hereto sets forth the Term Facility Commitment Amounts of the
Lenders, immediately after giving effect to the effectiveness of the Incremental
Term Facility Commitment evidenced hereby. If any Loans are to be outstanding on
the Incremental Term Facility Commitment Effective Date, the loans will be
reallocated pursuant to the terms of the Loan Agreement.
 
 
General:
The Incremental Term Facility Commitment described above shall be part of such
Lender’s “Term Facility Commitment Amount” for all purposes of the Loan
Agreement and the other Loan Documents, and the Incremental Facility Lender
shall be a Lender with respect to such Term Facility Commitment Amount for all
purposes of the Loan Agreement and the other Loan Documents.





SECTION 3. Conditions Precedent. The effectiveness of the Lender’s Incremental
Revolving Facility Commitment and/or Incremental Term Facility Commitment and
its obligation to make Loans pursuant to the Loan Agreement shall be subject to
the satisfaction of the following conditions precedent:


(a) On the Incremental Revolving Facility Commitment Effective Date and/or
Incremental Term Facility Commitment Effective Date (as applicable), each of the
conditions set forth in paragraphs (b) and (d) of Section 1.8 and/or Section 1.9
(as applicable) of the Loan Agreement shall be satisfied, and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by the chief financial officer or another duly authorized officer of
the Borrowers; and


(b) The Administrative Agent shall have received (on behalf of itself and the
Incremental Revolving Facility Lender and/or Incremental Term Facility Lender)
all fees (including, without limitation, the Incremental Revolving Facility
Upfront Fee and/or the Incremental Term Facility Upfront Fee, as applicable) and
other amounts, if any, due and payable on or prior to the Incremental Revolving
Facility Commitment Effective Date and/or Incremental Term Facility Commitment
Effective Date (as applicable), including, to the extent invoiced, reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrowers pursuant to this Agreement, the Loan Agreement or any
other Loan Document.


SECTION 4. Certain Agreements. For the avoidance of doubt and without limiting
the application thereof, the parties hereto hereby agree that the cost
reimbursement provisions of Sections 1.7(e) of the Loan Agreement shall apply to
the execution and delivery of, and the performance of the parties’ respective
obligations under, this Agreement.


SECTION 5. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia (without regard to
conflicts of law principles.


SECTION 6. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 12.3 of the Loan Agreement, except that notices to the
Incremental Revolving Facility Lender and/or the Incremental Term Facility
Lender shall be sent to its address listed on the signature page of this
Agreement.


SECTION 7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when taken together shall constitute but one
contract, and shall become effective as provided above. Each party agrees to be
bound by its facsimile or PDF signature (if applicable).


SECTION 8. Headings. The headings are for convenience of reference only, are not
part of this Agreement and are not to be taken into consideration in
interpreting this Agreement.


SECTION 9. Effectiveness. This Agreement shall become effective as stated above
so long as the Administrative Agent shall have received counterparts of this
Agreement which, when taken together, bear the signatures of the Borrowers, the
Incremental Revolving Facility Lender and/or the Incremental Term Facility
Lender (as applicable) and the Administrative Agent. This Agreement may not be
amended, supplemented or otherwise modified other than in a writing signed by
each of the parties hereto.


[remainder of page intentionally left blank]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


WITNESS:
BORROWERS:



VSE CORPORATION, a Delaware corporation, acting on its own behalf and as
attorney-in-fact for and on behalf of each Borrower


___________________________________
By:        

Name: _____________________________
Name:        

Title:        




WITNESS:
INCREMENTAL FACILITY LENDER:



[_________________________________]


___________________________________
By:        

Name: _____________________________
Name:        

Title:        


Address for Notices:
_______________________________
_______________________________
_______________________________
Facsimile: ______________________


WITNESS:
ADMINISTRATIVE AGENT:



CITIZENS BANK, NATIONAL ASSOCIATION (AS SUCCESSOR BY MERGER TO CITIZENS BANK OF
PENNSYLVANIA, a Pennsylvania state chartered bank), as Administrative Agent


___________________________________        By:        
Name: ______________________________        Name:        
Title:        






(j)    

EXHIBIT 10


VSE CORPORATION
AUTHORIZATION
Citizens Bank, National Association
8614 Westwood Center Drive
Suite 250
Vienna, Virginia 22182
Attention:    Mr. Dan Darnell, Jr.


Re :
Fourth Amended and Restated Business Loan and Security Agreement (the “Loan
Agreement”), dated or to be dated on or about January 5, 2018, by and among (i)
Citizens Bank, National Association (as successor by merger to Citizens Bank of
Pennsylvania, a Pennsylvania state chartered bank), acting in its individual
capacity as a Lender, as the Swing Line Lender and as the Administrative Agent
for the Lenders (the “Administrative Agent”), (ii) certain other “Lender”
parties thereto from time to time, (iii) VSE Corporation, a Delaware corporation
(the “Primary Operating Company”), certain subsidiaries of the Primary Operating
Company and any person who has become a “Borrower” party thereto pursuant to the
Loan Agreement, and (iv) Citizens Bank, National Association, as lead arranger.



This Authorization acknowledges our receipt and review of the Loan Agreement in
the form posted on the Syndtrak website. By executing this Authorization, the
undersigned hereby approves the Loan Agreement and authorizes the Administrative
Agent to execute and deliver the Loan Agreement (and any amendment or
modification thereof pursuant to which the Administrative Agent has received
Required Lender or all Lender approval in writing, as applicable) on behalf of
the undersigned.


The undersigned agrees and/or reaffirms that it is a party to the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement) to which Lenders
are a party, and shall have the rights and obligations of a Lender thereunder,
and agrees to be bound by the terms and conditions applicable to a “Lender”
under each such Loan Document. In furtherance of the foregoing, the undersigned
agrees to execute any and all additional documents reasonably requested by the
Administrative Agent to evidence such Lender’s rights and obligations under the
Loan Agreement and the other Loan Documents.




[INSERT LENDER]


By :_______________________
Name :____________________
Title :_____________________


1
NAI-1513461614v2
1